 



Exhibit 10.5

EXECUTION COPY
MASTER MORTGAGE LOAN SALE AND SERVICING AGREEMENT
between
ABN AMRO Mortgage Group, Inc.,
as Seller
and
RWT HOLDINGS, INC.,
as Purchaser
Dated as of July 1, 2006
Conventional
Fixed Rate and Adjustable Rate
Mortgage Loans

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT 1
  MORTGAGE LOAN DOCUMENTS
 
   
EXHIBIT 2
  CONTENTS OF EACH MORTGAGE FILE
 
   
EXHIBIT 3
  SELLER’S OFFICER’S CERTIFICATE
 
   
EXHIBIT 4
  OPINION OF COUNSEL
 
   
EXHIBIT 5
  FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (for Whole Loan
Transfers)
 
   
EXHIBIT 6
  FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (for Securitization
Transactions)
 
   
EXHIBIT 7
  FORM OF INDEMNIFICATION AGREEMENT
 
   
EXHIBIT 8
  FORM OF BRING DOWN LETTER
 
   
EXHIBIT 9
  SERVICING CRITERIA TO BE ADDRESSED
 
   
EXHIBIT 10
  ITEM 1122 FORM OF ASSESSMENT OF COMPLANCE
 
   
EXHIBIT 11
  FORM OF ANNUAL CERTIFICATION

1



--------------------------------------------------------------------------------



 



MASTER MORTGAGE LOAN SALE AND SERVICING AGREEMENT
(ABN AMRO Mortgage Group, Inc. as Seller)
     THIS MASTER MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the “Agreement”),
dated as of July 1, 2006, is executed by and between ABN AMRO Mortgage Group,
Inc., a Delaware corporation, as seller and as servicer (“Seller”), and RWT
HOLDINGS, INC., a Delaware corporation, as purchaser (“Purchaser”).
RECITALS:
     A. Seller desires to sell to Purchaser from time to time, and Purchaser
desires to purchase from Seller from time to time, certain conventional fixed
rate and adjustable rate residential first and second lien mortgage loans (the
“Mortgage Loans”) as described herein on a servicing-retained basis, and which
shall be delivered as whole loans as provided herein;
     B. Each Mortgage Loan is secured by a mortgage, deed of trust or other
security instrument creating a first or second lien on a residential dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule; and
     C. Purchaser and Seller wish to prescribe the manner of the conveyance,
servicing and control of the Mortgage Loans;
     NOW, THEREFORE, in consideration of the premises and mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller agree as
follows:
     SECTION 1. Definitions. For purposes of this Agreement, the following
capitalized terms shall have the respective meanings set forth below.
     Adjustable Rate Mortgage Loan: A Mortgage Loan with an adjustable interest
rate, which is identified as such on the Mortgage Loan Schedule.
     Adjustment Date: With respect to each Adjustable Rate Mortgage Loan, the
date set forth in the related Mortgage Note on which the Mortgage Interest Rate
is adjusted in accordance with the terms of the related Mortgage Note.
     Agency: Each of Fannie Mae or Freddie Mac, as applicable.
     Agency Guidelines: The guidelines of Fannie Mae and Freddie Mac, including
future updates.
     Agreement: This Master Mortgage Loan Sale and Servicing Agreement including
all exhibits, schedules, amendments and supplements hereto.
     ALTA: The American Land Title Association.

2



--------------------------------------------------------------------------------



 



     Appraised Value: With respect to any Mortgaged Property, the lesser of
(i) the value thereof as determined by a Qualified Appraiser, which meets
Seller’s requirements for delivery to the Agency, made for the originator of the
Mortgage Loan at the time of origination of the Mortgage Loan and (ii) the
purchase price paid for the related Mortgaged Property by the Mortgagor with the
proceeds of the Mortgage Loan; provided, however, that, in the case of a
Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely
upon the value determined by an appraisal made for the originator of such
Refinanced Mortgage Loan at the time of origination by a Qualified Appraiser. In
the case of a Refinanced Mortgage Loan which is a Streamlined Mortgage Loan,
such value of the Mortgaged Property is based solely on the collateral
assessment report made in connection with the origination of the mortgage loan
being refinanced.
     Assignment of Mortgage: An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to give
record notice of the transfer of the Mortgage to Purchaser.
     Business Day: Any day other than a Saturday or Sunday, or a day on which
banking and savings and loan institutions, in the state where (i) Seller is
located or (ii) the Custodial Account is maintained, are authorized or obligated
by law or executive order to be closed.
     Closing Date: The date or dates set forth in a Commitment Letter as the
closing date or dates for the purchase by Purchaser from Seller of Mortgage
Loans listed on the Mortgage Loan Schedule to that Commitment Letter.
     Closing Documents: The documents required to be delivered on the related
Closing Date pursuant to Section 9.
     Code: The Internal Revenue Code of 1986 as it may be amended from time to
time, or any successor statute thereto.
     Combined Loan to Value (CLTV): With respect to any Second Lien Mortgage
Loan, as of the date of origination, the ratio, expressed as a percentage, on
such date of the outstanding principal balance of the Second Lien Mortgage Loan,
plus the outstanding principal balance of the First Lien Mortgage Loan, to the
lesser of (i) the Appraised Value of the related Mortgage Property or (ii) the
purchase price of the related Mortgaged Property.
     Commission: The United States Securities and Exchange Commission.
     Commitment Letter: A letter agreement between Seller and Purchaser, which
specifically references this Agreement, whereby Seller agrees to sell, and
Purchaser agrees to purchase, certain Mortgage Loans listed on the Mortgage Loan
Schedule.
     Condemnation Proceeds: All awards, compensation and settlements in respect
of a taking of all or part of a Mortgaged Property by exercise of the power of
condemnation or the right of eminent domain, to the extent not required to be
released to a Mortgagor in accordance with Customary Servicing Procedures and
the related Mortgage Loan Documents.

3



--------------------------------------------------------------------------------



 



     Convertible Mortgage Loan: A Mortgage Loan that by its terms and subject to
certain conditions contained in the related Mortgage or Mortgage Note allows the
Mortgagor to convert the adjustable Mortgage Interest Rate on such Mortgage Loan
to a fixed Mortgage Interest Rate.
     Credit Score: The credit score for each Mortgage Loan shall as determined
in accordance with the Underwriting Guidelines.
     Custodial Account: As defined in Section 11.04.
     Customary Servicing Procedures: Those mortgage servicing practices
(including collection practices) of prudent mortgage lending institutions that
service mortgage loans of the same type as a Mortgage Loan in the jurisdiction
where the related Mortgage Property is located,. exercising no less that the
same care in performing those practices that they customarily employ and
exercise in servicing and administering mortgage loans for their own account
(including compliance with all applicable federal, state and local laws). The
servicing procedures set forth in Section 11 of this Agreement and the Agency
servicing practices and procedures for MBS pool mortgages, as defined in the
Agency Guidelines including future updates, are deemed Customary Servicing
Procedures.
     Cut-off Date: A date denominated as such in a Commitment Letter.
     Cut-off Date Principal Balance: The aggregate Stated Principal Balance of
the Mortgage Loans as of the related Cut-off Date which is determined after the
application, to the reduction of principal, of payments of scheduled principal
due on or before the Cut-Off Date, whether or not collected, and Principal
Prepayments received before the Cut-Off Date, provided however, that Principal
Prepayments received for Monthly Payments due after the Cut-Off Date shall not
be applied to reduce the principal balance.
     Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with this Agreement.
     Depositor: The depositor, as such term is identified in Regulation AB, with
respect to a Securitization Transaction.
     Determination Date: With respect to each Remittance Date, the 10th day (or,
if such 10th day is not a Business Day, the prior Business Day) of the month in
which such Remittance Date occurs.
     Due Date: The day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
     Due Period: With respect to each Remittance Date, the period beginning on
the first day of the calendar month, preceding the month of the Remittance Date,
and ending on the last day of the calendar month preceding the Remittance Date.
     Eligible Account: Any of (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary

4



--------------------------------------------------------------------------------



 



of a holding company, the debt obligations of such holding company) have one of
the two highest short-term ratings of each Rating Agency at the time any amounts
held on deposit therein, or (ii) an account or accounts in a depository
institution or trust company in which such accounts are insured by the FDIC (to
the limits established by the FDIC), or (iii) a trust account or accounts
maintained with the trust department of a federal or state chartered depository
institution or trust company, acting in its fiduciary capacity or (iv) any other
account acceptable to each Rating Agency. Eligible Accounts may bear interest.
     Eligible Investments: At any time, any one or more of the following
obligations and securities:
(i) obligations of the United States or any agency thereof, provided that such
obligations are backed by the full faith and credit of the United States;
(ii) general obligations of or obligations guaranteed by any state of the United
States or the District of Columbia receiving the highest long-term debt rating
of each Rating Agency; or such lower ratings as shall not result in the
downgrading or withdrawal of the ratings then assigned to the asset backed
securities backed by the Mortgage Loans, as evidenced by a signed writing
delivered by each Rating Agency to the Purchaser;
(iii) commercial or finance company paper which is then receiving the highest
commercial or finance company paper rating of each Rating Agency rating such
paper; or such lower ratings as shall not result in the downgrading or
withdrawal of the ratings then assigned to the asset backed securities backed by
the Mortgage Loans, as evidenced by a signed writing delivered by each Rating
Agency to the Purchaser;
(iv) certificates of deposit, demand or time deposits, or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States or of any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or long-term unsecured debt obligations of such depository
institution or trust company (or in the case of the principal depository
institution in a holding company system, the commercial paper or long-term
unsecured debt obligations of such holding company, but only if Moody’s is not
the applicable Rating Agency) are then rated one of the two highest long-term
and the highest short-term ratings of each Rating Agency for such securities; or
such lower ratings as shall not result in the downgrading or withdrawal of the
ratings then assigned to the asset backed securities backed by the Mortgage
Loans, as evidenced by a signed writing delivered by each Rating Agency to the
Purchaser;
(v) demand or time deposits or certificates of deposit issued by any bank or
trust company or savings institution to the extent that such deposits are fully
insured by the FDIC;
(vi) guaranteed reinvestment agreements issued by any bank, insurance company or
other corporation acceptable to the Rating Agencies at the time of the issuance
of such agreements, as evidenced by a signed writing delivered by each Rating
Agency;

5



--------------------------------------------------------------------------------



 



(vii) repurchase obligations with respect to any security described in clauses
(i) and (ii) above, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (iv) above;
(viii) securities (other than stripped bonds, stripped coupons or instruments
sold at a purchase price in excess of 115% of the face amount thereof) bearing
interest or sold at a discount issued by any corporation incorporated under the
laws of the United States or any state thereof which, at the time of such
investment, have one of the two highest long-term ratings of each Rating Agency
(except if the Rating Agency is Moody’s, such rating shall be the highest
commercial paper rating of Moody’s for any such series; or such lower ratings as
shall not result in the downgrading or withdrawal of the ratings then assigned
to the asset backed securities backed by the Mortgage Loans, as evidenced by a
signed writing delivered by each Rating Agency to the Purchaser;
(ix) interests in any money market fund which at the date of acquisition of the
interests in such fund and throughout the time such interests are held in such
fund has the highest applicable rating by each Rating Agency rating such fund;
or such lower ratings as shall not result in the downgrading or withdrawal of
the ratings then assigned to the asset backed securities backed by the Mortgage
Loans, as evidenced by a signed writing delivered by each Rating Agency to the
Purchaser;
(x) short-term investment funds sponsored by any trust company or national
banking association incorporated under the laws of the United States or any
state thereof which on the date of acquisition has been rated by each applicable
Rating Agency in their respective highest applicable rating category; and or
such lower ratings as shall not result in the downgrading or withdrawal of the
ratings then assigned to the asset backed securities backed by the Mortgage
Loans, as evidenced by a signed writing delivered by each Rating Agency to the
Purchaser;
(xi) such other investments having a specified stated maturity and bearing
interest or sold at a discount acceptable to the Rating Agencies as evidenced by
a signed writing delivered by each Rating Agency;
provided, that no such instrument shall be an Eligible Investment if (i) such
instrument evidences the right to receive interest only payments with respect to
the obligations underlying such instrument, (ii) such instrument would require
the Depositor to register as an investment company under the Investment Company
Act of 1940, as amended.
     Escrow Account: As defined in Section 11.06.
     Escrow Payments: The amounts constituting ground rents, taxes, assessments,
Primary Mortgage Insurance Policy premiums, fire, hazard, flood or earthquake
insurance premiums and other payments as may be required to be escrowed by the
Mortgagor with the Mortgagee pursuant to the terms of any Mortgage Note or
Mortgage.
     Event of Default: Any one of the conditions or circumstances enumerated in
Section 13.01.

6



--------------------------------------------------------------------------------



 



     Exchange Act: The Securities Exchange Act of 1934, as amended.
     Fannie Mae: The entity formerly known as Federal National Mortgage
Association (FNMA), or any successor thereto.
     FDIC: The Federal Deposit Insurance Corporation or any successor thereto.
     Fidelity Bond: The fidelity bond required to be obtained by Seller pursuant
to Section 11.12.
     First Lien Mortgage: A mortgage lien on a Mortgaged Property which is first
in priority to any other mortgage liens on that Mortgaged Property.
     First Lien Mortgage Loan: A Mortgage Loan secured by a First Lien Mortgage
on the related Mortgaged Property.
     Fixed Rate Mortgage Loan: A Mortgage Loan with a fixed interest rate, which
is identified as such on the Mortgage Loan Schedule.
     Freddie Mac: Federal Home Loan Mortgage Corporation (FHLMC), or any
successor thereto.
     Gross Margin: With respect to each Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note that is added to the
Index on each Adjustment Date in accordance with the terms of the related
Mortgage Note to determine the new Mortgage Interest Rate for such Mortgage
Loan.
     HUD: The Department of Housing and Urban Development or any federal agency
or official thereof which may from time to time succeed to the functions
thereof.
     Index: With respect to each Adjustable Rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate as stated in the Mortgage Note.
     Insurance Proceeds: With respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.
     IO Mortgage Loan: A Mortgage Loan with respect to which interest only is
payable by a Mortgagor on each Due Date until the IO Conversion Date.
     IO Conversion Date: With respect to an IO Mortgage Loan, the date that the
“interest only” period ends.
     Liquidating Loan: A Mortgage Loan whose related Mortgaged Property has
become an REO Property in whole or partial satisfaction of the Mortgage Loan.
     Liquidation Proceeds: The proceeds received in connection with the
liquidation of a defaulted Mortgage Loan through trustee’s sale, foreclosure
sale or otherwise, other than

7



--------------------------------------------------------------------------------



 



amounts received following the acquisition of REO Property, Insurance Proceeds
and Condemnation Proceeds.
     Loan-to-Value Ratio (LTV): With respect to any First Lien Mortgage Loan, as
of the date of origination, the ratio, expressed as a percentage, on such date
of the outstanding principal balance of the First Lien Mortgage Loan, to the
lesser of (i) the Appraised Value of the related Mortgaged Property or (ii) the
purchase price of the related Mortgaged Property.
     LPMI Fee: The portion of the Mortgage Interest Rate relating to an LPMI
Loan to be retained by Seller to pay the premium due on the Primary Mortgage
Insurance Policy with respect to such LPMI Loan.
     LPMI Loan: Any Mortgage Loan with respect to which Seller is responsible
for paying the premium due on the related Primary Mortgage Insurance Policy with
the proceeds generated by the LPMI Fee relating to such Mortgage Loan.
     Master Servicer: With respect to any Securitization Transaction, the
“master servicer”, if any, identified in the related transaction documents.
     Maximum Mortgage Interest Rate: With respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth in the related Mortgage Note as the
absolute maximum interest rate to which the Mortgage Interest Rate on such
Mortgage Loan may be increased.
     Minimum Mortgage Interest Rate: With respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth in the related Mortgage Note as the
absolute minimum interest rate to which the Mortgage Interest Rate on such
Mortgage Loan may be decreased.
     Monthly Payment: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and/or interest payable by a Mortgagor under the related
Mortgage Note on each Due Date.
     Mortgage: The mortgage, deed of trust or other instrument creating a first
or second lien on the Mortgaged Property securing the Mortgage Note.
     Mortgage File: With respect to any Mortgage Loan, the items listed in
Exhibit 2 hereto.
     Mortgage Interest Rate: With respect to each Mortgage Loan, the annual rate
at which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note.
     Mortgage Loan: Each mortgage loan sold, assigned and transferred pursuant
to this Agreement and identified on the Mortgage Loan Schedule, including,
without limitation, the Mortgage File, the Monthly Payments, Principal
Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds,
REO Disposition Proceeds, and all other rights, benefits, proceeds and
obligations arising from or in connection with such Mortgage Loan other than the
servicing rights with respect thereto.

8



--------------------------------------------------------------------------------



 



     Mortgage Loan Documents: With respect to any Mortgage Loan, the documents
listed in Exhibit 1 hereto.
     Mortgage Loan Package: The pool or group of Mortgage Loans purchased on a
Closing Date, pursuant to a Commitment Letter.
     Mortgage Loan Remittance Rate: As to each Mortgage Loan, the annual rate of
interest payable to Purchaser, which shall be equal to the related Mortgage
Interest Rate minus the related Servicing Fee Rate and the LPMI Fee, if
applicable.
     Mortgage Loan Schedule: The schedule setting forth the following
information with respect to each Mortgage Loan as of the related Closing Date:

  (1)   Seller’s Mortgage Loan identifying number;     (2)   Mortgagor’s name;  
  (3)   Mortgagor’s social security number;     (4)   Street address of the
Mortgaged Property;     (5)   State in which the Mortgaged Property is located;
    (6)   Zip code of the Mortgaged Property;     (7)   The code indicating the
occupancy status of the Mortgaged Property;     (8)   Type of Residential
Dwelling constituting the Mortgaged Property;     (9)   Original months to
maturity;     (10)   The code indicating purpose of the Mortgage Loan;     (11)
  The code indicating Mortgage Loan type;     (12)   The code indicating whether
the Mortgage Loan is subject to a Primary Mortgage Insurance Policy, the percent
of coverage and the Primary Mortgage Insurance Policy certificate number;    
(13)   Appraised Value of the Mortgaged Property;     (14)   Purchase price of
the Mortgaged Property, if applicable;     (15)   Mortgagor’s Credit Score at
the time of origination;     (16)   Mortgage Loan funding date;     (17)  
Loan-to-Value Ratio at origination;     (18)   Mortgage Interest Rate at
origination;     (19)   Date on which the first Monthly Payment is due;     (20)
  Stated maturity date;     (21)   Monthly Payment amount as of the related
Cut-off Date;     (22)   Original principal amount;     (23)   Stated Principal
Balance;     (24)   First payment Adjustment Date, if applicable;     (25)  
Gross Margin, if applicable;     (26)   Maximum Mortgage Interest Rate, if
applicable;     (27)   Minimum Mortgage Interest Rate, if applicable;     (28)  
Periodic Rate Cap, if applicable;     (29)   First interest rate Adjustment
Date, if applicable;     (30)   Index, if applicable;     (31)   The code
indicating whether the Mortgage Loan is a Second Lien Mortgage Loan;

9



--------------------------------------------------------------------------------



 



  (32)   With respect to any Second Lien Mortgage Loan, the Combined
Loan-to-Value Ratio (“CLTV ) at origination;     (33)   Line of credit amount,
if applicable.

     Mortgage Note: The original executed note evidencing the indebtedness of a
Mortgagor under a Mortgage Loan.
     Mortgaged Property: The real property, consisting of a fee simple interest
or leasehold estate in single or multiple parcels of real property improved by a
Residential Dwelling, which secures repayment of the debt evidenced by the
related Mortgage Note.
     Mortgagee: The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.
     Mortgagor: The obligor on a Mortgage Note.
     Officer’s Certificate: A certificate signed by a Vice President or higher
ranking officer and by the Treasurer or the Secretary or one of the Assistant
Secretaries of Seller, or signed by other duly authorized officers or agents of
Seller, and delivered to Purchaser as required by this Agreement.
     Opinion of Counsel: A written opinion of counsel, who may be salaried
counsel employed by Seller, reasonably acceptable to Purchaser.
     P&I Advance: As defined in Section 11.17.
     Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan and
any Adjustment Date therefor, a number of percentage points per annum that is
set forth in the related Mortgage Note, which is the maximum amount by which the
Mortgage Interest Rate for such Mortgage Loan may increase (without regard to
the Maximum Mortgage Interest Rate) or decrease (without regard to the Minimum
Mortgage Interest Rate) on such Adjustment Date from the Mortgage Interest Rate
in effect immediately prior to such Adjustment Date.
     Person: An individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     Prepayment Interest Shortfall: As to any Remittance Date and any Mortgage
Loan, if such Mortgage Loan was the subject of a full Principal Prepayment
during the Due Period, the excess of one month’s interest (adjusted to the
Mortgage Loan Remittance Rate) on the Stated Principal Balance of such Mortgage
Loan outstanding immediately prior to such prepayment, over the amount of
interest (adjusted to the Mortgage Loan Remittance Rate) actually paid by the
Mortgagor in respect of such Due Period.
     Primary Mortgage Insurance Policy: A policy of primary mortgage guaranty
insurance issued by an insurer acceptable to the Agency.

10



--------------------------------------------------------------------------------



 



     Principal Prepayment: Any full or partial payment or other recovery of
principal on a Mortgage Loan which is received in advance of its scheduled Due
Date, which is not accompanied by an amount of interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.
     Purchase Price: The price paid on the related Closing Date by Purchaser to
Seller pursuant to a Commitment Letter and this Agreement in exchange for the
Mortgage Loans listed on the Mortgage Loan Schedule, which price shall be the
percentage of par set forth in the Commitment Letter times the Cut-off Date
Principal Balance of those Mortgage Loans.
     Purchaser: The Person listed as such in the initial paragraph of this
Agreement, together with its successors and assigns as permitted under the terms
of this Agreement.
     Purchaser’s Agent: One or more agents of Purchaser, as specified by
Purchaser, which shall be deemed to include both any Master Servicer and any
Depositor.
     Qualified Correspondent: Any Person from which Seller purchased Mortgage
Loans, provided that the following conditions are satisfied: (i) such Mortgage
Loans were originated pursuant to an agreement between Seller and such Person
that contemplated that such Person would underwrite mortgage loans from time to
time, for sale to Seller, in accordance with underwriting guidelines designated
by Seller (“Designated Guidelines”) or guidelines that do not vary materially
from such Designated Guidelines; (ii) such Mortgage Loans were in fact
underwritten as described in clause (i) above and were acquired by Seller within
180 days after origination; (iii) either (x) the Designated Guidelines were, at
the time such Mortgage Loans were originated, used by Seller in origination of
mortgage loans of the same type as the Mortgage Loans for Seller’s own account
or (y) the Designated Guidelines were, at the time such Mortgage Loans were
underwritten, designated by Seller on a consistent basis for use by lenders in
originating mortgage loans to be purchased by Seller; and (iv) Seller employed,
at the time such Mortgage Loans were acquired by Seller, pre-purchase or
post-purchase quality assurance procedures (which may involve, among other
things, review of a sample of mortgage loans purchased during a particular time
period or through particular channels) designed to ensure that Persons from
which it purchased mortgage loans properly applied the underwriting criteria
designated by Seller.
     Qualified Appraiser: With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect, in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and appraisal satisfies the requirements of the Agency
and Title XI of FIRREA and the regulations promulgated thereunder, if
applicable.
     Qualified Insurer: An insurance company duly qualified as such under the
laws of the states in which the Mortgage Properties are located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided by the insurance policy issued by it, approved as
an insurer by the Agency.
     Qualified Substitute Mortgage Loan: A mortgage loan substituted by Seller
for a Deleted Mortgage Loan which must, on the date of such substitution, be
approved by Purchaser and (i) have a Stated Principal Balance, after deduction
of the principal portion of the Monthly Payment

11



--------------------------------------------------------------------------------



 



due in the month of substitution, not in excess of, and not materially less
than, the Stated Principal Balance of the Deleted Mortgage Loans;, (ii) have a
Mortgage Interest Rate equal to that of the Deleted Loans; (iii) have a
remaining term to maturity not greater than (and not more than one year less
than) that of the Deleted Mortgage Loan, (iv) be secured by a Mortgage Property
of the same type and occupancy status as secured the Deleted Mortgage Loan,
(v) have a Loan-to-Value Ratio at origination no greater than that of the
Deleted Mortgage Loan, (vi) have the same lien priority as that of the Deleted
Mortgage Loan, (vii) be, as of the date of substitution, in material compliance
with each representation and warranty set forth in Section 6.01, and (viii) be
current in payment of principal and interest.
     Rating Agencies: Standard & Poor’s, Moody’s Investors Services, Inc.,
Fitch, Inc. or, in the event that some or all ownership of the Mortgage Loans is
evidenced by mortgage-backed securities, the nationally recognized rating
agencies issuing ratings with respect to such securities, if any.
     Reconstitution: A Securitization Transaction or a Whole Loan Transfer.
     Reconstitution Agreement: Any of the agreement or agreements entered into
by Purchaser and/or certain third parties, and if necessary Seller, on the
Reconstitution Date or Dates with respect to any or all of the Mortgage Loans
conveyed hereunder, in connection with a Reconstitution as described in
Section 11.24, pursuant to which Seller shall recognize the Transferee as the
owner of the Mortgage Loans and covenant to service the Mortgage Loans for the
Transferee in accordance with the terms and conditions of this Agreement.
     Reconstitution Date: The date or dates on which any or all of the Mortgage
Loans purchased pursuant to this Agreement shall be reconstituted as part of a
Reconstitution.
     Record Date: The close of business of the last Business Day of the month
preceding the month of the related Remittance Date.
     Refinanced Mortgage Loan: A Mortgage Loan the proceeds of which were not
used to purchase the related Mortgaged Property.
     Regulation AB: Subpart 229.1100 — Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time
to time.
     REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
     REMIC Provisions: Provisions of the federal income tax law relating to a
REMIC, which appear at Section 860A through 860G of Subchapter M of Chapter 1,
Subtitle A of the Code, and related provisions and regulations promulgated
thereunder, as the foregoing may be in effect from time to time.

12



--------------------------------------------------------------------------------



 



     Remittance Date: The 18th day of each month, beginning the month following
the month of the related Cut-off Date (or, if such day is not a Business Day,
the Business Day immediately prior to 18th day of the month).
     REO Disposition: The final sale by Seller of an REO Property.
     REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Section 11.13.
     REO Property: A Mortgaged Property acquired by Purchaser through
foreclosure or deed in lieu of foreclosure, as described in Section 11.13.
     Repurchase Price: With respect to any Mortgage Loan, a price equal to
(i) the Stated Principal Balance of Mortgage Loan as of the date of repurchase,
plus (ii) interest on such Stated Principal Balance at the Mortgage Loan
Remittance Rate to the last Due Date through which interest has been paid on
behalf of the Mortgagor or advanced by Seller, minus (iii) amounts received in
respect of such repurchased Mortgage Loan which are being held in the Custodial
Account for distribution in connection with such Mortgage Loan.
     Residential Dwelling: Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a condominium project, or (iv) a one-family dwelling in a
planned unit development.
     Second Lien Mortgage: A mortgage lien on a Mortgaged Property which is
first in priority to any other mortgage liens on that Mortgaged Property except
the lien of a First Lien Mortgage.
     Second Lien Mortgage Loan.: A Mortgage Loan secured by a Second Lien
Mortgage on the related Mortgaged Property.
     Securities Act: The Securities Act of 1933, as amended.
     Securitization Transaction: Any transaction on or after January 1, 2006,
involving either (1) a sale or other transfer of some or all of the Mortgage
Loans directly or indirectly to an issuing entity in connection with an issuance
of publicly offered, rated or unrated mortgage-backed securities or (2) an
issuance of publicly offered, rated or unrated securities, the payments on which
are determined primarily by reference to one or more portfolios of residential
mortgage loans consisting, in whole or in part, of some or all of the Mortgage
Loans.
     Seller: The Person defined as such in the initial paragraph of this
Agreement, together with its successors and assigns as permitted under the terms
of this Agreement.
     Seller Information: Collectively, any information, report, certification,
data, accountants’ letter or other material provided under Section 11A by or on
behalf of Seller, or provided under Section 11A by or on behalf of any
Subservicer, Subcontractor or Third-Party Originator.
     Servicing Advances: All customary, reasonable and necessary out-of-pocket
costs and expenses incurred in the performance by Seller of its servicing
obligations, including, but not

13



--------------------------------------------------------------------------------



 



limited to, the cost of (a) the preservation, restoration and protection of the
Mortgaged Property, (b) any enforcement or judicial proceedings, including
foreclosures, (c) the management and liquidation of the Mortgaged Property if
the Mortgaged Property is acquired in satisfaction of the Mortgage and
(d) payments made by Seller with respect to a Mortgaged Property pursuant to
this Agreement.
     Servicing Criteria: The “servicing criteria” of Item 1122(d) of
Regulation AB affirmatively identified on Exhibit 9, provided that Exhibit 9 may
be amended from time to time to reflect changes in Regulation AB.
     Servicing Fee: With respect to each Mortgage Loan, the amount of the annual
fee Purchaser shall pay to Seller, which shall, for each month, be equal to
one-twelfth of the product of the Servicing Fee Rate and the principal balance
of such Mortgage Loan.
     Servicing Fee Rate: With respect to each Mortgage Loan, an amount equal to
the percentage per annum shown in the related Commitment Letter.
     Servicing Guidelines: Such manuals, guides and bulletins as may be
published by the Agency from time to time.
     Standard & Poor’s: Standard & Poor’s Rating Services, a division of the
McGraw Hill Companies Inc., and its successors in interest.
     Standard & Poor’s Glossary: The Standard & Poor’s LEVELS ® Glossary, as may
be in effect from time to time.
     Stated Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan at the related
Cut-off Date after giving effect to payments of principal due on or before such
date, whether or not received, minus (ii) all amounts previously distributed to
Purchaser with respect to the Mortgage Loan representing payments or recoveries
of principal, or advances in lieu thereof.
     Static Pool Information: Static pool information as described in Item 1105
of Regulation AB.
     Streamlined Mortgage Loan: A Mortgage Loan originated as a refinancing of a
prior mortgage loan pursuant to Seller’s streamlined loan documentation program
then in effect.
     Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d), and
Instruction No. 2 of the Instructions to Item 1122, of Regulation AB with
respect to Mortgage Loans under the direction or authority of Seller or a
Subservicer.
     Subservicer: Any Person that services Mortgage Loans on behalf of Seller or
any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be

14



--------------------------------------------------------------------------------



 



performed by Seller under this Agreement or any Reconstitution Agreement that
are identified in Item 1122(d) of Regulation AB.
     Third-Party Originator: Each Person, other than a Qualified Correspondent,
that originated Mortgage Loans acquired by Seller.
     Transferee: The party to whom Purchaser transfers Mortgage Loans pursuant
to a Reconstitution.
     Underwriting Guidelines: The underwriting guidelines of the originator of
the Mortgage Loan in effect at the time of origination, with exceptions thereto
exercised in a reasonable manner.
     Whole Loan Transfer: The sale or transfer by Purchaser of some or all of
the Mortgage Loans to a third party in a whole loan format.
     SECTION 2. Purchase and Conveyance. Seller agrees to sell and Purchaser
agrees to purchase on each Closing Date, in exchange for the payment of the
Purchase Price by Purchaser on the related Closing Date, without recourse, but
subject to the terms of this Agreement, all rights, title and interest of Seller
in and to Mortgage Loans listed on the related Mortgage Loan Schedule and having
the Cut-off Date Principal Balance set forth on the related Mortgage Loan
Schedule, together with the related Mortgage Files and all rights and
obligations arising under the documents contained therein other than the
servicing rights thereto. The sale of the Mortgage Loans by Seller is on a
servicing-retained basis with a servicing fee as set out in the related
Commitment Letter.
     With respect to each Mortgage Loan purchased, Purchaser shall own and be
entitled to receive: (a) all scheduled principal due after the related Cut-off
Date, (b) all other payments and/or recoveries of principal collected after the
related Cut-off Date (provided, however, that all scheduled payments of
principal due on or before the related Cut-off Date and collected by Seller
after the related Cut-off Date shall belong to Seller) and (c) all payments of
interest on the Mortgage Loans net of the LPMI fee and the Servicing Fee (minus
that portion of any such interest payment that is allocable to the period prior
to the related Cut-off Date).
     For the purposes of this Agreement, payments of scheduled principal and
interest prepaid for a Due Date beyond the related Cut-off Date shall not be
applied to reduce the Stated Principal Balance as of the related Cut-off Date.
Such prepaid amounts (minus the applicable Servicing Fee) shall be the property
of Purchaser. Seller shall remit for deposit any such prepaid amounts into the
Custodial Account, which account is established for the benefit of Purchaser,
for remittance by Seller to Purchaser on the appropriate Remittance Date. All
payments of principal and interest, less the applicable Servicing Fee, due on a
Due Date following the related Cut-off Date shall belong to Purchaser.
     SECTION 3. Mortgage Loan Schedule. Seller shall deliver the Mortgage Loan
Schedule to Purchaser at least one (1) Business Day prior to the related Closing
Date.
     SECTION 4. Purchase Price. Subject to the conditions set forth herein,
Purchaser shall pay the Purchase Price, plus accrued interest on the Cut-Off
Date Principal Balance at the

15



--------------------------------------------------------------------------------



 



weighted average Mortgage Loan Remittance Rate from the related Cut-off Date
through the day prior to the related Closing Date, both inclusive, to Seller by
2:00 p.m. Eastern Time on the related Closing Date. Such payment shall be made
by wire transfer of immediately available funds to the account designated by
Seller.
     SECTION 5. Delivery of Mortgage Loan Documents.
     Section 5.01. Possession of Mortgage Files.
     The contents of each Mortgage File required to be retained by Seller to
service the Mortgage Loans pursuant to the Agreement, and thus not delivered to
Purchaser or its designee, are and shall be held by Seller for the benefit of
Purchaser as the owner thereof. Seller’s possession of any portion of each such
Mortgage File is at the will of Purchaser for the sole purpose of facilitating
servicing of the Mortgage Loans pursuant to the Agreement, and such retention
and possession by Seller shall be in a custodial capacity only. The ownership of
each Mortgage Note, Mortgage and the contents of the Mortgage File is vested in
Purchaser and the ownership of all records and documents with respect to the
related Mortgage Loan prepared by or which come into the possession of Seller
shall immediately vest in Purchaser and shall be retained and maintained by
Seller at the will of Purchaser in such custodial capacity only. The Mortgage
File retained by Seller with respect to each Mortgage Loan pursuant to this
Agreement shall be appropriately identified in Seller’s computer system to
reflect clearly the sale of such related Mortgage Loan to Purchaser.
     Section 5.02. Books and Records.
     All rights arising out of the Mortgage Loans, including, but not limited
to, all funds received by Seller after the related Cut-off Date on or in
connection with a Mortgage Loan as provided in Section 2, shall be vested in
Purchaser; provided, however, that all such funds received on or in connection
with a Mortgage Loan as provided in Section 2 shall be received and held by
Seller for the benefit of Purchaser as the owner of the Mortgage Loans pursuant
to the terms of this Agreement.
     As more fully set forth in Section 20, it is the express intention of the
parties that the transactions contemplated by this Agreement be, and be
construed as, a sale of the Mortgage Loans by Seller and not a pledge of the
Mortgage Loans by Seller to Purchaser to secure a debt or other obligation of
Seller. Consequently, the sale of each Mortgage Loan shall be reflected as a
purchase on Purchaser’s business records, tax returns and financial statements,
and as a sale of assets on Seller’s business records, tax returns and financial
statements.
     Section 5.03. Delivery of Mortgage Loan Documents.
     The Seller shall deliver and release to Purchaser or its designee the
Mortgage Loan Documents no later than five (5) Business Days prior to the
related Closing Date. If Seller cannot deliver the original recorded Mortgage
Loan Documents on the related Closing Date, Seller shall, promptly upon receipt
thereof and in any case not later than 240 days from the Closing Date, deliver
such original recorded documents to Purchaser or its designee (unless Seller is
delayed in making such delivery by reason of the fact that such documents shall
not have been returned by the appropriate recording office). If delivery is not
completed within 240 days of the

16



--------------------------------------------------------------------------------



 



related Closing Date solely because such documents shall not have been returned
by the appropriate recording office, Seller shall, at Purchaser written request,
deliver such document to Purchaser, or its designee, within such time period as
specified in a Seller’s Officer’s Certificate. In the event that documents have
not been received by the date specified in Seller’s Officer’s Certificate, a
subsequent Seller’s Officer’s Certificate shall be delivered by such date
specified in the prior Seller’s Officer’s Certificate, stating a revised date
for receipt of documentation. The procedure shall be repeated until the
documents have been received and delivered. Seller shall use its best efforts to
effect delivery of all delayed recorded documents within 180 days of the related
Closing Date. If delivery of all Mortgage Loan Documents with respect to any
Mortgage Loan is not completed within 270 days of the related Closing Date then,
at Purchaser’s option, Seller shall repurchase at the Repurchase Price in
accordance with Section 6.03.
     Any review by Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce Seller’s obligations hereunder.
     If Purchaser or its designee discovers any defect with respect to any
document constituting part of a Mortgage File, Purchaser shall, or shall cause
its designee to, give written specification of such defect to Seller and Seller
shall cure or repurchase such Mortgage Loan at the Repurchase Price in
accordance with Section 6.03.
     Seller shall forward to Purchaser, or its designee, copies of documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into within thirty days of their execution and shall also
provide the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within thirty days of its return from the
appropriate public recording office.
     SECTION 6. Representations, Warranties and Covenants of Seller; Remedies
for Breach.
     Section 6.01. Representations and Warranties Regarding Individual Mortgage
Loans.
     Seller hereby represents and warrants to Purchaser that, as to each
Mortgage Loan, as of the related Closing Date or such other date prior thereto
as specified herein:
          (a) The information set forth in the Mortgage Loan Schedule, including
any diskette or other related data tape sent to Purchaser is true and correct in
all material respects.
          (b) There are no delinquent taxes, ground rents, governmental
assessments, leasehold payments or other outstanding charges affecting the lien
priority of the related Mortgage.
          (c) The terms of the Mortgage Note and the Mortgage have not been
waived, altered or modified in any respect, except by written instruments, and
the Mortgage has been recorded or sent for recording, if necessary to maintain
the lien priority of the Mortgage. The substance of any such waiver, alteration
or modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, the title insurer, to the extent required by the
related policy and is reflected on the Mortgage Loan Schedule.

17



--------------------------------------------------------------------------------



 



          (d) No event has occurred which would give Mortgagor any right of
rescission, set-off, or defense of usury, nor will the operation of any of the
terms of the Mortgage Note and the Mortgage, or the exercise of any right
thereunder, render either the Mortgage Note or the Mortgage unenforceable in
whole or in part (except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law) or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto and the Mortgagor
was not a debtor in any state or federal bankruptcy or insolvency proceedings
and the time the Mortgage Loan was originated.
          (e) All buildings upon the Mortgaged Property are insured by a
Qualified Insurer against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located, pursuant to insurance policies conforming to the requirements of
Section 11.10 of this Agreement. All such insurance policies contain a standard
mortgagee clause naming Seller or the originator of the Mortgage Loan, and its
successors and assigns, as mortgagee. If the Mortgaged Property is in an area
identified on a flood hazard map or flood insurance rate map issued by the
Federal Emergency Management Agency as a special flood hazard area (and such
flood insurance has been made available), a flood insurance policy meeting the
requirements of the current guidelines of the National Flood Insurance Program
is in effect and such policy conforms to the Agency Guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense and, on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense and to seek reimbursement therefor from the Mortgagor.
          (f) Seller has complied with all requirements of federal law, and, to
the extent not preempted thereby, state or local law applicable to the
origination or servicing of the Mortgage Loan, including, without limitation,
fair housing, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, or disclosure laws. No
Mortgage Loan is (a) subject to the provisions of the Homeownership and Equity
Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage loan,
“covered” mortgage loan, “high risk home” mortgage loan, or “predatory” mortgage
loan or any comparable term, no matter how defined under any federal, state or
local law, (c) subject to any comparable federal, state or local statutes or
regulations, or any other statute or regulation providing for heightened
regulatory scrutiny or assignee liability to holders of such mortgage loans, or
(d) a High Cost Loan or Covered Loan, as applicable (as such terms are defined
in the current Standard & Poor’s LEVELS Glossary Revised, Appendix E). With
respect to each Mortgage Loan, Seller has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”).The
origination, servicing and collection practices with respect to each Mortgage
Note and Mortgage have been legal and in accordance with applicable laws and
regulations, and in all material respects in accordance with Customary Servicing
Procedures.
          (g) The Mortgage has not been satisfied, canceled, or rescinded, or,
in the case of a First Lien Mortgage, subordinated, and the Mortgaged Property
has not been fully released

18



--------------------------------------------------------------------------------



 




from the lien of the Mortgage, nor has any instrument been executed that would
effect any such satisfaction, cancellation, rescission, release, or, in the case
of a First Lien Mortgage, subordination.
          (h) If the Mortgage Loan is a First Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable First Lien Mortgage on the Mortgaged
Property, including all improvements on the Mortgaged Property, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law, and subject
only to (i) the lien of current real property taxes and assessments not yet due
and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions which do not materially affect
adversely the Appraised Value of the Mortgaged Property, and (iii) other matters
to which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property
          (i) If the Mortgage Loan is a Second Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable Second Lien Mortgage on the Mortgaged
Property, including all improvements on the Mortgaged Property, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law, and subject
only to (i) the First Lien Mortgage, (ii) the lien of current real property
taxes and assessments not yet due and payable, (iii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording being acceptable to mortgage lending institutions which
do not materially affect adversely the Appraised Value of the Mortgaged
Property, and (iv) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.
          (j) The Mortgage Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.
          (k) All parties to the Mortgage Note and the Mortgage had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties.
          (l) The proceeds of the Mortgage Loan have been fully disbursed to or
for the account of the Mortgagor, and there is no obligation for the Mortgagee
to advance additional funds thereunder.

19



--------------------------------------------------------------------------------



 



          (m) If required by the Underwriting Guidelines, the Mortgage Loan is
covered by an ALTA lender’s title insurance policy or other form of title
insurance policy acceptable to the Agency, issued by a title insurer acceptable
to the Agency and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring (subject to the exceptions contained in
paragraph (h) (i) (ii) and (iii) above for First Lien Mortgage Loans and in
paragraph (i)(i), (ii), (iii) and (iv) above for Second Lien Mortgage Loans) the
originator and its successors and assigns as to the first or second mortgage
lien priority, as applicable, in the original principal amount of the Mortgage
Loan. Seller is the insured under such lender’s title insurance policy, and such
lender’s title insurance policy is in full force and effect and will be in full
force and effect upon the related Closing Date. No claims have been made under
such lender’s title insurance policy, and Seller has not done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy.
          (n) There is no default or event of acceleration existing under the
Mortgage or the Mortgage Note, and Seller has not waived any default or event of
acceleration. With respect to each Second Lien Mortgage Loan, as of the related
Closing Date, (i) the First Lien Mortgage Loan is in full force and effect,
(ii) Seller has not received any notice of default under the First Lien Mortgage
Loan or its related First Lien Mortgage which has not been cured, and
(iii) Seller has not waived any default or event of acceleration with respect
thereto.
          (o) The Mortgage Loan was either (A) originated by (i) a savings and
loan association, savings bank, commercial bank, credit union, insurance
company, or similar banking institution which is supervised and examined by a
federal or state authority, or (ii) a Mortgagee approved by the Secretary of
Housing and Urban Development pursuant to sections 203 and 211 of the National
Housing Act; or (B) originated and underwritten by an entity employing
underwriting standards consistent with the underwriting standards of an
institution described in (A)(i) or (A)(ii) above.
          (p) Unless otherwise disclosed on the Mortgage Loan Schedule, the
Mortgage Loan has an original term to maturity of not more than 30 years, with
interest payable in arrears on the first day of each month. The Mortgage Note
evidencing a Fixed Rate Mortgage Loan requires a monthly payment which is
sufficient to fully amortize the unpaid principal balance over the remaining
term and to pay interest at the related Mortgage Interest Rate. The Mortgage
Note evidencing an Adjustable Rate Mortgage Loan requires a Monthly Payment that
is sufficient (after the IO Conversion Date with respect to an IO Mortgage Loan)
(i) during the period prior to the first adjustment to the Mortgage Interest
Rate, to amortize the original principal balance fully over the remaining term
thereof and to pay interest at the related Mortgage Interest Rate, and
(ii) during the period following each Adjustment Date, to amortize the
outstanding principal balance fully as of the first day of such period over the
then remaining term of such Mortgage Note and to pay interest at the related
Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization. Payments of principal
and/or interest on the Mortgage Loan commenced no more than sixty (60) days
after the funds were disbursed in connection with the Mortgage Loan.
          (q) There is no proceeding pending or, to Seller’s knowledge,
threatened for the total or partial condemnation of the Mortgaged Property, and
such property is in good repair and is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or

20



--------------------------------------------------------------------------------



 




other casualty, so as to materially affect adversely the value of the Mortgaged
Property as security for the Mortgage Loan or the use for which the premises
were intended.
          (r) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, or (ii) otherwise by
judicial foreclosure, except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law. Following the date of origination of the Mortgage Loan, the Mortgaged
Property has not been subject to any bankruptcy proceeding or foreclosure
proceeding and the Mortgagor has not filed for protection under applicable
bankruptcy laws. Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
          (s) The Mortgage Note and Mortgage are on forms acceptable to the
Agency.
          (t) The Mortgage Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage on the Mortgaged
Property.
          (u) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the Mortgage Loan application by
a Qualified Appraiser and the appraisal and appraiser both satisfy the
requirements of the Agency and Title XI of FIRREA and the regulations
promulgated thereunder, if applicable, all as in effect on the date the Mortgage
Loan was originated. The appraisal is in a form acceptable to the Agency;
          (v) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by Purchaser to the trustee under the deed of trust,
except in connection with a trustee’s sale after default by the Mortgagor.
          (w) The Mortgage Loan is not a graduated payment mortgage loan or
buydown loan, and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.
          (x) All material disclosures required by applicable law with respect
to the making of mortgage loans of the same type as the Mortgage Loan have been
made, including rescission materials required by applicable law if the Mortgage
Loan is a Refinanced Mortgage Loan.
          (y) Each Conventional First Lien Mortgage Loan that had a LTV at
origination in excess of 80% will be subject to a Primary Mortgage Insurance
Policy, issued by a Qualified Insurer, in at least such amount as is required by
the Agency. All provisions of such Primary Mortgage Insurance Policy have been
and are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. Any First Lien Mortgage Loan subject to
any such Primary Mortgage Insurance Policy obligates the Mortgagor thereunder

21



--------------------------------------------------------------------------------



 




to maintain such insurance and to pay all premiums and charges in connection
therewith unless terminable in accordance with the Agency Guidelines or
applicable law.
          (z) The Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located.
          (aa) All payments required to be made prior to the related Cut-off
Date for the Mortgage Loan under the terms of the Mortgage Note have been made.
          (bb) All escrow deposits and Escrow Payments, if any, are in the
possession of, or under the control of, Seller and have been handled in
accordance with the Real Estate Settlement Procedures Act (“RESPA”). If such
Mortgage Loan provides that the interest rate on the principal balance of the
Mortgage Note may be adjusted, all of the terms of the Mortgage Note pertaining
to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance are enforceable (except as enforceability may be
limited by bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar laws affecting the enforcement of the rights of
creditors and by general principles of equity, whether enforcement is sought in
a proceeding in equity or at law), and all such adjustments have been properly
made, including any required notices, and such adjustments do not and will not
affect the priority of the Mortgage lien. No payment with respect to the
Mortgage Loan has been delinquent during the preceding twelve-month period;
          (cc) Immediately prior to the payment of the Purchase Price, Seller
was the sole owner and holder of the Mortgage Loan. The Mortgage Loan was not
assigned or pledged by Seller and Seller had good and marketable title thereto,
and Seller had full right to transfer and sell the Mortgage Loan to Purchaser
free and clear of any encumbrance, participation interest, lien, equity, pledge,
claim or security interest and had full right and authority, subject to no
interest or participation in, or agreement with, any other party to sell or
otherwise transfer the Mortgage Loan.
          (dd) The Mortgage Loan compiles with all the terms conditions and
requirements of the Underwriting Guidelines in effect at the time of origination
with exceptions thereto exercised in a reasonable manner.
          (ee) With respect to Mortgage Loans that are secured by a leasehold
estate, the lease is valid, in full force and effect, and conforms to the Agency
Guidelines for leasehold estates.
          (ff) No fraud, nor any material misrepresentation, error, omission, or
negligence, has taken place on the part of Seller or the Mortgagor any other
Person involved in the origination of the Mortgage Loan.
          (gg) The Mortgaged Property is located in the state identified in the
Mortgage Loan Schedule and consists of a parcel of real property with a detached
single family residence or a two-to-four-family dwelling erected thereon, or an
individual condominium unit, or an individual unit in a planned unit
development; provided, however, that any condominium project or planned unit
development conforms with the Underwriting Guidelines regarding such dwellings,
and no residence or dwelling is a mobile home or a manufactured housing unit
that is not permanently attached to its foundation. As of the date of
origination, no portion of the

22



--------------------------------------------------------------------------------



 




Mortgaged Property was used for commercial purposes, and, since the date of
origination no portion of the Mortgaged Property has been used for commercial
purposes;
          (hh) Seller used no adverse selection procedures in selecting the
Mortgage Loan from among the residential mortgage loans owned by it which were
available for inclusion in the Mortgage Loans.
          (ii) Seller has delivered to Purchaser or Purchaser’s designee the
Mortgage Loan Documents and the Mortgage File for each Mortgage Loan as required
by this Agreement and/or the Commitment Letter.
          (jj) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances.
          (kk) All parties which have had any interest in the Mortgage, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (A) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state.
          (ll) As of the related Closing Date, the Mortgaged Property is
lawfully occupied under applicable law, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities.
          (mm) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of the Agency.
          (nn) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; to Seller’s knowledge, there is no violation of any
environmental law, rule or regulation with respect to the Mortgaged Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property.
          (oo) The Mortgagor has not notified Seller requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act

23



--------------------------------------------------------------------------------



 




of 1940, and Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers’ Civil Relief Act.
          (pp). There are no mechanics’ or similar liens or claims filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such a lien) affecting the related Mortgage Property which are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage.
          (qq) As of the related Closing Date, the Mortgage Loan was not in
construction or rehabilitation status or has facilitated the trade-in or
exchange of a Mortgaged Property.
          (rr) No action has been taken or failed to be taken by Seller on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to
the Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of Seller, or for any other reason under such coverage.
          (ss) With respect to any broker fees collected and paid on the
Mortgage Loan, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement.
          (tt) To Seller’s knowledge, there does not exist on the related
Mortgage Property any hazardous substances, hazardous wastes or solid wastes, as
such terms are defined in the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act of 1976, or other
federal, state or local environmental legislation; provided however, that
commonly used household items shall not constitute “hazardous substances” for
purposes of this subsection.
          (uu) The Mortgage Loan did not have a Loan-to-Value Ratio at the time
of origination of more than 95%.
          (vv) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies.
          (xx) Unless set forth on the Mortgage Loan Schedule, the Mortgage Loan
is not a balloon loan.
          (yy) With respect to the Mortgage Loan, Seller has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations.
     Section 6.02. Representations of Seller.
     Seller hereby represents and warrants to Purchaser that as to itself, as of
the related Closing Date:

24



--------------------------------------------------------------------------------



 



          (a) It is a Delaware corporation duly organized, validly existing, and
in good standing under the laws of the state of its incorporation and has all
licenses necessary to carry on its business as now being conducted and is
qualified and in good standing in the states where the Mortgaged Property is
located. It has corporate power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement (including all instruments of transfer to be
delivered pursuant to this Agreement) by it and the consummation of the
transactions contemplated hereby have been duly and validly authorized. This
Agreement, assuming due authorization, execution and delivery by Purchaser,
evidences the valid, binding and enforceable obligation of it, subject to
applicable law except as enforceability may be limited by (i) bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization or other
similar laws affecting the enforcement of the rights of creditors and
(ii) general principles of equity, whether enforcement is sought in a proceeding
in equity or at law. All requisite corporate action has been taken by it to make
this Agreement valid and binding upon it in accordance with its terms.
          (b) No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over it;
or, if required, such consent, approval, authorization or order has been or
will, prior to the related Closing Date, be obtained.
          (c) The consummation of the transactions contemplated by this
Agreement are in Seller’s ordinary course of business and will not result in the
breach of any term or provision of its charter or by-laws or result in the
breach of any term or provision of, or conflict with or constitute a default
under or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which it or its
property is subject, or result in the violation of any law, rule, regulation,
order, judgment or decree to which it or its property is subject.
          (d) The transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages by it pursuant to this Agreement are not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction.
          (e) There is no action, suit, proceeding or to its knowledge
investigation pending or, to its knowledge, threatened against it, which, either
individually or in the aggregate, would likely result in any material adverse
change in the business, operations, financial condition, properties or assets of
it, or in any material impairment of the right or ability of it to carry on its
business substantially as now conducted or which would draw into question the
validity of this Agreement or the Mortgage Loans or of any action taken or to be
taken in connection with the obligations of it contemplated herein, or which
would likely impair materially the ability of it to perform under the terms of
this Agreement.
          (f) Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.
          (h) Seller will treat the transfer of the Mortgage Loans to Purchaser
as a sale for reporting and accounting purposes and, to the extent appropriate,
for federal income tax

25



--------------------------------------------------------------------------------



 




purposes. Seller shall maintain a complete set of books and records for each
Mortgage Loan which shall be clearly marked to reflect the ownership of such
Mortgage Loan by Purchaser.
          (i) Seller is an approved seller/servicer of residential mortgage
loans for the Agency and HUD, with such facilities, procedures and personnel
necessary for the sound servicing of such mortgage loans. Seller is duly
qualified, licensed, registered and otherwise authorized under all applicable
federal, state and local laws and regulations and is in good standing to sell
mortgage loans to and service mortgage loans for the Agency and no event has
occurred which would make Seller unable to comply with eligibility requirements
or which would require notification to either of the Agency.
          (j) The consideration received by Seller upon the sale of the Mortgage
Loans constitutes fair consideration and reasonably equivalent value for such
Mortgage Loans.
          (k) Seller has delivered to Purchaser financial statements as to its
last two complete fiscal years. All such financial statements fairly present the
pertinent results of operations and changes in financial position for each of
such periods and the financial position at the end of each such period of Seller
and its subsidiaries and have been prepared in accordance with GAAP consistently
applied throughout the periods involved, except as set forth in the notes
thereto. There has been no change in the business, operations, financial
condition, properties or assets of Seller since the date of Seller’s financial
statements that would have a material adverse effect on its ability to perform
its obligations under this Agreement or the related Commitment Letter.
          (l) Seller has not dealt with any third-party broker, investment
banker, agent or other person that may be entitled to any commission or
compensation in connection with the sale of the Mortgage Loans.
     Section 6.03. Remedies for Breach of Representations and Warranties.
     It is understood and agreed that the representations and warranties set
forth in Sections 6.01 and 6.02 shall survive the sale of the Mortgage Loans to
Purchaser and shall inure to the benefit of Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment of
Mortgage or the examination or lack of examination of any Mortgage File. Upon
discovery by either Seller or Purchaser of a breach of any of the foregoing
representations and warranties which materially and adversely affects the value
of the Mortgage Loans or the interest of Purchaser therein (or which materially
and adversely affects the interest of Purchaser in the related Mortgage Loan in
the case of a representation and warranty relating to a particular Mortgage
Loan), the party discovering such breach shall give prompt written notice to the
other party.
     Within sixty (60) days of the earlier of either discovery by or notice to
Seller of any breach of a representation or warranty which materially and
adversely affects the value of a Mortgage Loan or the Mortgage Loans or the
interest of Purchaser therein, Seller shall at its discretion either cure such
breach in all material respects or repurchase such Mortgage Loan or Mortgage
Loans at the Repurchase Price. However, Seller may, with Purchaser’s prior
consent and assuming that Seller has a Qualified Substitute Mortgage Loan,
rather than repurchase the Mortgage Loan as provided above, remove such Mortgage
Loan and substitute in its place a

26



--------------------------------------------------------------------------------



 



Qualified Substitute Mortgage Loan or Loans; provided, however, that any such
substitution shall be effected not later than one hundred eighty (180) days
after the related Closing Date. Any repurchase of a Mortgage Loan pursuant to
the foregoing provisions of this Section 6.03 shall be accomplished by Seller
depositing the amount of the Repurchase Price in the Custodial Account for
distribution to Purchaser on the next Remittance Date.
     At the time of repurchase of any Mortgage Loan (or removal of any Deleted
Mortgage Loan), Purchaser and Seller shall arrange for the assignment of the
repurchased Mortgage Loan (or Deleted Mortgage Loan) to Seller or its designee
and the delivery to Seller of any documents held by Purchaser relating to the
repurchased Mortgage Loan in the manner required by this Agreement with respect
to the purchase and sale of such Mortgage Loan on the related Closing Date. Upon
such repurchase, the Mortgage Loan Schedule shall be amended to reflect the
withdrawal of the Deleted Mortgage Loan from this Agreement.
     As to any Deleted Mortgage Loan for which Seller substitutes one or more
Qualified Substitute Mortgage Loans, Seller shall effect such substitution by
delivering to Purchaser, or its designee, for each Qualified Substitute Mortgage
Loan the Mortgage Loan Documents. Seller shall remit to the Custodial Account
the Monthly Payment less the Servicing Fee due on each Qualified Substitute
Mortgage Loan in the month following the date of such substitution. Monthly
Payments due with respect to Qualified Substitute Mortgage Loans in the month of
substitution will be retained by Seller. For the month of substitution,
distributions to Purchaser will include the Monthly Payment due on such Deleted
Mortgage Loan in the month of substitution, and Seller shall thereafter be
entitled to retain all amounts subsequently received by Seller in respect of
such Deleted Mortgage Loan. Seller shall give written notice to Purchaser that
such substitution has taken place and shall amend the Mortgage Loan Schedule to
reflect the removal of such Deleted Mortgage Loan from the terms of this
Agreement and the substitution of the Qualified Substitute Mortgage Loan. Upon
such substitution, each Qualified Substitute Mortgage Loan shall be subject to
the terms of this Agreement in all respects, and Seller shall be deemed to have
made with respect to such Qualified Substitute Mortgage Loan, as of the date of
substitution, the covenants, representations and warranties set forth in
Sections 6.01 and 6.02, and Seller shall have no further liability or obligation
to Purchaser for the Deleted Mortgage Loan.
     For any month in which Seller substitutes one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, Seller will determine the
amount (if any) by which the aggregate principal balance of all such Qualified
Substitute Mortgage Loans as of the date of substitution is less than the
aggregate Stated Principal Balance of all such Deleted Mortgage Loans (after
application of scheduled principal payments due in the month of substitution).
The amount of such shortfall shall be remitted for distribution by Seller to
Purchaser in the month of substitution pursuant to Section 11.04. Accordingly,
on the date of such substitution, Seller shall remit from its own funds for
deposit into the Custodial Account an amount equal to the amount of such
shortfall plus one month’s interest thereon at the Mortgage Loan Remittance
Rate.
     If within sixty (60) days of the Closing Date, Seller receives written
notice from Purchaser that it has breached a representation of warranty set
forth in Sections 6.01 or 6.02 which materially and adversely affects the value
of the Mortgage Loan or the interest of Purchaser therein, and Seller within
sixty (60) days after receipt of such notices does not cure

27



--------------------------------------------------------------------------------



 



such breach or substitute a Qualified Substitute Mortgage Loan satisfactory to
Purchaser, then Seller shall repurchase the Mortgage Loan pursuant to the
provisions of this Section at a price equal to the outstanding principal balance
at the time of repurchase, times the percentage of par set forth in the
Commitment Letter related to that Mortgage Loan, plus any accrued and unpaid
interest.
     Section 6.04. Indemnification.
     Seller agrees to indemnify and hold harmless Purchaser against any and all
actual losses, claims, damages, actions, cost, expenses, penalties, fines,
forfeitures or liabilities, including reasonable attorneys fees and related
costs, which Purchaser sustains that are caused by any material breach by Seller
of any representation or warranty contained in Sections 6.01 and 6.02 hereof,
excluding, however, any and all consequential and punitive damages.
     If Purchaser seeks indemnification under this Section 6.04, it must
promptly give Seller notice of any legal action or potential claim. However,
delay or failure by Purchaser to provide such notice shall not release Seller
from any indemnity obligations, except and only to the extent that Seller shows
that such delay or failure materially prejudiced the defense of such action or
increased the amount of such claim. Seller shall be responsible to conduct such
defense through counsel reasonably satisfactory to Purchaser; provided, however,
that Seller is permitted to control fully the defense of any such claim and to
settle any such claim subject to Purchaser’s approval, which approval shall not
be unreasonably withheld; provided further that Purchaser shall have the right
to retain counsel to represent it at its expense in connection with any such
claim. If Seller fails to assume the defense of an action within twenty
(20) days after receiving notice, then Seller shall be bound by any
determination made in the action or by any compromise or settlement Purchaser
may effect. Without the consent of the other party, neither Purchaser nor Seller
shall agree to any settlement if the matter involves any possible criminal
action or proceeding, or contains a stipulation to, or admission or
acknowledgment of, any wrongdoing (in tort or otherwise) on the part of the
other party, and the settlement of any such matter without the prior written
consent of the other party shall be void and of no effect with respect to that
other party. Purchaser agrees to use reasonable efforts to mitigate any claims
tendered to Seller. Purchaser shall assign to Seller all of its claims for
recovery against third parties for any indemnification provided by Seller,
whether such claims arise pursuant to insurance coverage, contribution,
subrogation or otherwise.
     No action may be brought against Seller relating to or arising out of the
breach of any representations and warranties made in Sections 6.01 or 6.02 with
respect to any Mortgage Loan unless and until (i) discovery of such breach by
Purchaser or notice thereof by Seller to Purchaser, (ii) failure by Seller to
cure such breach, repurchase such Mortgage Loan as specified above, or
substitute a Qualified Substitute Mortgage Loan for such Mortgage Loan as
specified above and (iii) demand upon Seller by Purchaser for compliance with
the terms of this Agreement.
     It is understood and agreed that the obligations of Seller set forth in
Section 6.03 to cure, repurchase or substitute for a defective Mortgage Loan, or
in Section 6.04 to indemnify Purchaser, constitute the sole remedies of
Purchaser respecting a breach of the representations and warranties set forth in
Sections 6.01 and 6.02.

28



--------------------------------------------------------------------------------



 



     Section 6.05 Early Payment Default.
     If a Monthly Payment becomes one (1) or more scheduled Monthly Payments
delinquent at any time on or prior to the first day of the second calendar month
following the related Closing Date (or such other date set forth in the related
Commitment Letter), then Seller, at Purchaser’s option, shall promptly
repurchase the related Mortgage Loan from Purchaser at the Purchase Price.
     Section 6.06 Purchase Price Protection
     With respect to any Mortgage Loan that prepays in full on or prior to the
last day of the first full month following the related Closing Date (or such
other date set forth in the related Term Sheet, Seller shall reimburse Purchaser
an amount equal to the product of (a) the amount by which Purchase Price
Percentage paid by Purchaser to Seller for such Mortgage Loan exceeds 100% and
(b) the outstanding principal balance of the Mortgage Loan as of the Cut-off
Date. Such payment shall be made within thirty (30) days of such payoff.
     SECTION 7. Representations, Warranties and Covenants of Purchaser; Remedies
for Breach.
     Section 7.01. Representations and Warranties of Purchaser.
     Purchaser hereby makes the following representations and warranties, which
have been deemed to have been made as of each related Closing Date or such other
date thereafter as specified herein:
          (a) Purchaser is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.
          (b) There is no litigation pending or, to its knowledge, threatened,
which, if determined adversely to it, would have a material adverse effect on
its financial condition, or which would adversely affect the execution, delivery
and performance of this Agreement.
          (c) Purchaser has full power and authority (corporate or otherwise) to
enter into and perform its obligations under this Agreement.
          (d) With regard to each Mortgagor, Purchaser shall at all times comply
with all laws and regulations regarding use, disclosure and safeguarding of any
and all customer information, including without limitation the Gramm Leach
Bliley Act, the Interagency Guidelines Establishing Standards for Safeguarding
Customer Information (12 CFR Part 30, Appendix B), the Fair Credit Reporting Act
and Regulation P.
          (e) This Agreement has been duly authorized, executed and delivered by
Purchaser, and constitutes the valid, legal and binding agreement of Purchaser,
enforceable against Purchaser in accordance with its respective terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and (ii) general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.

29



--------------------------------------------------------------------------------



 



          (f) Neither the execution and delivery of this Agreement, the
acquisition of the Mortgage Loans by Purchaser, the consummation of the
transactions contemplated hereby, nor the fulfillment of or compliance with the
terms and conditions of this Agreement, will conflict with or result in a breach
of any of the terms, conditions or provisions of Purchaser’s charter or by-laws
or any legal restriction or any agreement or instrument to which Purchaser is
now a party or by which it is bound, or constitute default or result in
acceleration under any of the foregoing, or result in the violation of any rule,
regulation, order, judgment or decree to which Purchaser or its property is
subject.
     Section 7.02. Remedies.
     The representations, warranties and covenants set forth in Section 7.01
shall survive the purchase and sale of the Mortgage Loans and shall inure to the
benefit of Seller. Purchaser agrees to indemnify and hold harmless Seller
against any and all actual losses, damages, actions or liabilities, including
reasonable attorneys fees, which Seller sustains that are caused by any breach
by Purchaser of any representations or warranties, excluding, however, any and
all consequential and punitive damages.
     SECTION 8. Closing. The closing for the purchase and sale of each Mortgage
Loan Package shall take place on the related Closing Date. The closing shall be
by telephone, confirmed by letter or wire as the parties shall agree. The
closing for each Mortgage Loan Package shall be subject to each of the following
conditions:
          (a) Purchaser shall have received all Closing Documents as specified
in Section 9, duly executed by all signatories as required pursuant to the terms
hereof;
          (b) all of the representations and warranties of Seller under this
Agreement shall be true and correct as of the related Closing Date (or, with
respect to Subsection 6.01, such other date specified therein) in all material
respects no default shall have occurred hereunder which, with notice or the
passage of time or both, would constitute an Event of Default hereunder; or such
compliance has been waived by Purchaser; and
          (c) all other terms and conditions of this Agreement and the related
Commitment Letter shall have been complied with in all material respects.
          Upon satisfaction of the foregoing conditions, Purchaser shall pay to
Seller on the Closing Date the Purchase Price for the related Mortgage Loan
Package, plus accrued interest pursuant to Section 4 of this Agreement.
     SECTION 9. Closing Documents.
     (a) On or before the first Closing Date, Seller shall deliver to Purchaser:

    (i)   this Agreement, executed by Seller, in four counterparts;       (ii)  
if requested by Purchaser, the certification of the Custodial Account as
described in Section 11.04;

30



--------------------------------------------------------------------------------



 



  (iii)   if requested by Purchaser, the certification of the Escrow Account as
described in Section 11.06;     (iv)   a Seller’s Officer’s Certificate, in the
form of Exhibit 3 hereto, including all attachments thereto; and     (v)   an
opinion of counsel in the form of Exhibit 4 hereto.

     (b) On or before each Closing Date, Seller shall submit to Purchaser fully
executed originals of the following documents:

  (i)   the related Commitment Letter;     (ii)   the related Mortgage Loan
Schedule; and     (iii)   a certificate or other evidence of merger or change of
name, signed or stamped by the applicable regulatory authority, if any of the
Mortgage Loans were acquired by Seller by merger or acquired or originated by
Seller while conducting business under a name other than its present name, if
applicable.

     SECTION 10. Costs. Purchaser shall pay the fees and expenses of its due
diligence, the legal fees and expenses of its attorneys, the costs and expenses
incurred in connection with the recording of Assignments of Mortgage from
Seller, and the fees and expenses of its custodian, if any. Seller shall pay the
costs and expenses incurred in connection with the initial transfer and delivery
of the Mortgage Loan Documents hereunder and the legal fees and expenses of its
attorneys. Each party shall pay any commissions due its salesmen.
     SECTION 11. Administration and Servicing of the Mortgage Loans.
     Section 11.01. Seller to Act as Servicer.
     Seller, as an independent contract servicer, shall service and administer
the Mortgage Loans for the benefit of Purchaser in accordance with this
Agreement, Customary Servicing Procedures and the terms of the Mortgage Notes
and Mortgages. Subject to such standards, Seller shall have full power and
authority, acting alone or through sub-servicers or agents, to do or cause to be
done any and all things in connection with such servicing and administration
that Seller may deem necessary or desirable to perform consistent with the terms
of this Agreement. Seller may perform its servicing responsibilities through
agents, subcontractors or independent contractors, but shall not thereby be
released from any of its responsibilities hereunder.
     Consistent with the terms of this Agreement, Seller may waive, modify or
vary any term of any Mortgage Loan or consent to the postponement of compliance
with any such term or in any manner grant indulgence to any Mortgagor; provided,
however, Seller shall not, unless it has first obtained the consent of
Purchaser, permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, defer or forgive the payment of any principal
or interest, change the outstanding principal amount (except for actual payments
of

31



--------------------------------------------------------------------------------



 



principal), make any future advances, extend the final maturity date, as the
case may be, with respect to such Mortgage Loan or accept substitute or
additional collateral or release any collateral for a Mortgage Loan. Without
limiting the generality of the foregoing, Seller in its own name or acting
through sub-servicers or agents is hereby authorized and empowered by Purchaser
when Seller believes it appropriate and reasonable in its judgment, to execute
and deliver, on behalf of itself and Purchaser, all instruments of satisfaction
or cancellation, or of partial or full release, discharge and all other
comparable instruments, with respect to the Mortgage Loans and the Mortgaged
Properties and to institute foreclosure proceedings or obtain a deed-in-lieu of
foreclosure so as to convert the ownership of such properties, and to hold or
cause to be held title to such properties, on behalf of Purchaser pursuant to
the provisions of Section 11.13. Seller shall make all required Servicing
Advances, shall service and administer the Mortgage Loans, and shall provide to
the Mortgagors any reports required to be provided to them hereunder. Purchaser
shall furnish to Seller any powers of attorney and other documents reasonably
necessary or appropriate to enable Seller to carry out its servicing and
administrative duties under this Agreement.
     Section 11.02. Liquidation of Mortgage Loans.
     If any payment due under any First Lien Mortgage Loan is not paid when the
same becomes due and payable, or if the Mortgagor fails to perform any other
covenant or obligation under the First Lien Mortgage Loan and such failure
continues beyond any applicable grace period, Seller shall take such action as
it shall deem to be in the interest of Purchaser. If any payment due under any
First Lien Mortgage Loan remains delinquent for such period as provided in the
Servicing Guidelines, Seller shall commence foreclosure proceedings in
accordance with those Servicing Guidelines, unless otherwise directed by
Purchaser. Seller shall not sell any such First Lien Mortgage Loan unless Seller
has first obtained the consent of Purchaser. Purchaser may instruct Seller to
commence foreclosure proceedings on any First Lien Mortgage Loan for which any
payment remains delinquent for a period of 120 days or more. If Seller has
commenced foreclosure proceedings, it shall promptly notify Purchaser and
thereafter periodically advise Purchaser of the status of the foreclosure
proceedings and follow Purchaser’s instructions in connection therewith. Whether
in connection with the foreclosure of a Mortgage Loan or otherwise, Seller shall
from its own funds make all necessary and proper Servicing Advances, provided,
however, that Seller is not required to make a Servicing Advance unless Seller
determines in the exercise of its good faith reasonable judgment that such
Servicing Advance would ultimately be recoverable from Liquidation Proceeds,
Insurance Proceeds, REO Disposition Proceeds or Condemnation Proceeds (with
respect to each of which Seller shall have the priority described in
Section 4.05 for purposes of withdrawals from the Custodial Account). If the
portion of any Liquidation Proceeds or REO Disposition Proceeds allocable as a
recovery of interest on any First Lien Mortgage Loan is less than the full
amount of accrued and unpaid interest on such First Lien Mortgage Loan as of the
date such proceeds are received, then the Servicing Fees and Servicing Advances
shall be paid first to Seller, and any amounts remaining thereafter shall be
distributed to Purchaser.
     Within fifteen (15) days of receiving a monthly remittance report from
Seller indicating (i) that a payment due under any Second Lien Mortgage Loan is
delinquent and remains delinquent for a period of thirty (30) days beyond the
expiration of any grace or cure period therefor; or (ii) that any other default
under a Second Lien Mortgage Loan continues for a period of sixty (60) days
beyond the expiration of any grace or cure period therefor, Purchaser shall

32



--------------------------------------------------------------------------------



 



notify Seller in writing to commence foreclosure proceedings, including
accepting a deed in lieu of foreclosure. In no event, shall Seller ever be
required to fund any amounts necessary to satisfy any liens superior to the lien
of the Mortgage being foreclosed or to clear title to the related Mortgaged
Property. Prior to the time such funds are needed, Purchaser shall provide
Seller with all funds needed to pay off prior lien holders and to clear title.
Upon request therefor, Purchaser shall promptly reimburse Seller for all other
funds of an incidental nature that Seller expends or incurs in connection with
such foreclosure, including Seller’s fees, expenses and attorneys fees. Upon
Purchaser’s acquisition of the Mortgaged Property through foreclosure or deed in
lieu of foreclosure, or upon failure of Seller to receive written direction of
Purchaser to commence foreclosure within fifteen (15) days after Purchaser
receives its monthly remittance report from Seller indicating a sixty (60) day
default, Seller shall not thereafter have any obligation or liability to
Purchaser, or to any other Person, for or on account of such Mortgage Loan or
such Mortgaged Property, including the collection of any indebtedness due under
the Mortgage Loan. Purchaser, however, shall promptly reimburse Seller for all
costs and expenses incurred by Seller with respect to the Mortgage Property and
the related Mortgage Loan, including without limitation any unreimbursed
Servicing Advances, unpaid Servicing Fees and reasonable attorneys fees. Once
responsibility for a Mortgaged Property is transferred to Purchaser pursuant to
the provisions of this section, Purchaser shall have no right to transfer it
back to Seller.
     Section 11.03. Collection of Mortgage Loan Payments.
     Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, Seller will proceed, in accordance with this
Agreement, to collect all payments due under each of the Mortgage Loans when the
same shall become due and payable, in accordance with the Servicing Guidelines.
Further, Seller will in accordance with RESPA and all applicable state law
ascertain and estimate taxes, assessments, fire and hazard insurance premiums,
premiums for Primary Mortgage Insurance Policies, and all other charges that, as
provided in any Mortgage, will become due and payable in order that the
installments payable by the Mortgagors will be sufficient to pay such charges as
and when they become due and payable.
     Section 11.04. Establishment of Custodial Account; Deposits in Custodial
Account.
     Seller shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled in the name of ABN AMRO Mortgage
Group, Inc., in trust for RWT Holdings, Inc. as Purchaser of Mortgage Loans.
Such Custodial Account shall be established as an Eligible Account with a
commercial bank, a savings bank or a savings and loan association (which may be
a depository affiliate of Seller) which meets the guidelines set forth by the
Agency as an eligible depository institution for custodial accounts. The
creation of any Custodial Account shall be evidenced by a certification, a copy
of which certification shall be furnished to Purchaser upon request.
     Seller shall deposit in the Custodial Account on a daily basis, and retain
therein, the following payments and collections received or made by it
subsequent to the related Cut-off Date (other than in respect of principal and
interest on the Mortgage Loans due on or before the related Cut-off Date as
provided in Section 11.17):

33



--------------------------------------------------------------------------------



 



          (a) all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;
          (b) all payments on account of interest on the Mortgage Loans adjusted
to the Mortgage Loan Remittance Rate;
          (c) all Liquidation Proceeds;
          (d) all proceeds received by Seller under any title insurance policy,
hazard insurance policy, Primary Mortgage Insurance Policy or other insurance
policy, other than proceeds to be held in the Escrow Account and applied to the
restoration or repair of the Mortgaged Property or released to the Mortgagor in
accordance with Customary Servicing Procedures and the Mortgage Loan Documents;
          (e) all awards or settlements in respect of condemnation proceedings
or eminent domain affecting any Mortgaged Property which are not released to the
Mortgagor in accordance with Customary Servicing Procedures and the Mortgage
Loan Documents;
          (f) any amount required to be deposited in the Custodial Account
pursuant to Sections 11.15, 11.17 and 11.19;
          (g) any amount required to be deposited by Seller in connection with
any REO Property pursuant to Section 11.13;
          (h) any amounts payable in connection with the repurchase of any
Mortgage Loan pursuant to Section 6.03, and all amounts required to be deposited
by Seller in connection with shortfalls in principal amount of Qualified
Substitute Mortgage Loans pursuant to Section 6.03; and
          (i) with respect to each Principal Prepayment in full, the Prepayment
Interest Shortfall (to be paid by Seller out of its funds, but not in excess of
its aggregate Servicing Fee for the related Due Period).
     The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees, prepayment penalties or premium and other ancillary fees need not be
deposited by Seller in the Custodial Account, and may be retained by Seller as
additional compensation.
     Seller may invest the funds in the Custodial Account in Eligible
Investments designated in the name of Seller for the benefit of Purchaser, which
shall mature not later than the Business Day next preceding the Remittance Date
next following the date of such investment (except that (A) any investment in
the institution with which the Custodial Account is maintained may mature on
such Remittance Date and (B) any other investment may mature on such Remittance
Date if Seller shall advance funds on such Remittance Date, pending receipt
thereof, to the extent necessary to make distributions to Purchaser) and shall
not be sold or disposed of prior to maturity. Notwithstanding anything to the
contrary herein and above, all income and gain

34



--------------------------------------------------------------------------------



 



realized from any such investment shall be for the benefit of Seller and shall
be subject to withdrawal by Seller. The amount of any losses incurred in respect
of any such investments shall be deposited in the Custodial Account by Seller
out of its own funds immediately as realized.
     Section 11.05. Withdrawals From the Custodial Account.
     Seller shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:
          (a) to make payments to Purchaser in the amounts and in the manner
provided for in Section 11.15;
          (b) to reimburse itself for P&I Advances, Seller’s right to reimburse
itself pursuant to this subclause (b) with respect to any Mortgage Loan being
limited to related Liquidation Proceeds, Condemnation Proceeds, Insurance
Proceeds, REO Disposition Proceeds and such other amounts as may be collected by
Seller from the Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, Seller’s right thereto
shall be prior to the rights of Purchaser, except that, where Seller is required
to repurchase a Mortgage Loan, pursuant to Section 6.03, Seller’s right to such
reimbursement shall be subsequent to the payment to Purchaser of the Repurchase
Price pursuant to Section 6.03 and all other amounts required to be paid to
Purchaser with respect to such Mortgage Loan;
          (c) to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, Seller’s right to reimburse itself pursuant to
this subclause (c) with respect to any Mortgage Loan being limited to related
Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition
Proceeds and such other amounts as may be collected by Seller from the Mortgagor
or otherwise relating to the Mortgage Loan, it being understood that, in the
case of any such reimbursement, Seller’s right thereto shall be prior to the
rights of Purchaser unless Seller is required to repurchase a Mortgage Loan
pursuant to Section 6.03, in which case Seller’s right to such reimbursement
shall be subsequent to the payment to Purchaser of the Repurchase Price pursuant
to Section 6.03 and all other amounts required to be paid to Purchaser with
respect to such Mortgage Loan;
          (d) to reimburse itself for unreimbursed Servicing Advances and for
unreimbursed P&I Advances, in accordance with Section 11.17, to the extent that
such amounts are nonrecoverable by Seller pursuant to subclause (b) or
(c) above, provided that the Mortgage Loan for which such advances were made is
not required to be repurchased by Seller pursuant to Section 6.03;
          (e) to withdraw amounts to make P&I Advances in accordance with
Section 11.17;
          (f) to reimburse itself for expenses incurred by and reimbursable to
it pursuant to this Agreement;
          (g) to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;

35



--------------------------------------------------------------------------------



 



          (h) to withdraw any amounts inadvertently deposited in the Custodial
Account; and
          (i) to clear and terminate the Custodial Account upon the termination
of this Agreement.
     Upon request, Seller will provide Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.
     Section 11.06. Establishment of Escrow Account; Deposits in Escrow Account.
     Seller shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts (collectively, the “Escrow Account”), titled in the name of
ABN AMRO Mortgage Group, Inc., in trust for RWT Holdings, Inc as Purchaser of
Mortgage Loans. The Escrow Account shall be established as an Eligible Account
with a financial institution (which may be a depository affiliate of Seller),
which meets the guidelines set forth by the Agency as an eligible institution
for escrow accounts. The creation of any Escrow Account shall be evidenced by a
certification, a copy of which certification shall be furnished to Purchaser
upon request. The Escrow Account may be combined with other Escrow Accounts
maintained by Seller for various Mortgagors.
     Seller shall deposit in the Escrow Account on a daily basis, and retain
therein: (a) all Escrow Payments collected on account of the Mortgage Loans, for
the purpose of effecting timely payment of any such items as required under the
terms of this Agreement and (b) all amounts representing proceeds of any hazard
insurance policy which are to be applied to the restoration or repair of any
Mortgaged Property. Seller shall make withdrawals therefrom only in accordance
with Section 11.07 hereof. As part of its servicing duties, Seller shall pay to
the Mortgagors interest on funds in the Escrow Account, to the extent required
by law.
     Section 11.07. Withdrawals From Escrow Account.
     Withdrawals from the Escrow Account shall be made by Seller only (a) to
effect timely payments of ground rents, taxes, assessments, premiums for Primary
Mortgage Insurance Policies, fire, or hazard insurance premiums or other items
constituting Escrow Payments for the related Mortgage, (b) to reimburse Seller
for any Servicing Advance made by Seller pursuant to Section 11.08 hereof with
respect to a related Mortgage Loan, (c) to refund to any Mortgagor any funds
found to be in excess of the amounts required under the terms of the related
Mortgage Loan, (d) for transfer to the Custodial Account upon default of a
Mortgagor or in accordance with the terms of the related Mortgage Loan and if
permitted by applicable law, (e) for application to restore or repair of the
Mortgaged Property in accordance with the Mortgage Loan Documents, (f) to pay to
the Mortgagor, to the extent required by law, any interest paid on the funds
deposited in the Escrow Account, (g) to pay to itself any interest earned on
funds deposited in the Escrow Account (and not required to be paid to the
Mortgagor), (h) to withdraw suspense payments that are deposited into the Escrow
Account, (i) to withdraw any amounts inadvertently deposited in the Escrow
Account, (j) to withdraw any Escrow Payments related to a Mortgage

36



--------------------------------------------------------------------------------



 



Loan repurchased by Seller pursuant to Subsection 6.03 or (k) to clear and
terminate the Escrow Account upon the termination of this Agreement.
     Section 11.08. Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.
     With respect to each Mortgage Loan for which an Escrow Account is
maintained, Seller shall maintain accurate records reflecting the status of
taxes and other charges which are or may become a lien upon the Mortgaged
Property and the status of premiums for Primary Mortgage Insurance Policies and
fire and hazard insurance coverage and shall obtain, from time to time, for all
Mortgage Loans with an Escrow Account, all bills for the payment of such charges
(including renewal premiums) and shall effect payment thereof prior to the
applicable penalty or termination date and at a time appropriate for securing
maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by Seller in amounts sufficient for such purposes, as allowed under the terms of
the Mortgage. To the extent that a Mortgage does not provide for Escrow
Payments, Seller shall determine that any such payments are made by the
Mortgagor. Seller assumes full responsibility for the timely payment of all such
bills and shall effect timely payments of all such bills irrespective of each
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments and shall make Servicing Advances to effect such payments,
subject to its ability to recover such Servicing Advances pursuant to
Section 11.07(b).
     Section 11.09. Transfer of Accounts.
     Seller may transfer the Custodial Account or the Escrow Account to a
different depository institution. Such transfer shall be made only upon
obtaining the prior written consent of Purchaser; such consent shall not be
unreasonably withheld.
     Section 11.10. Maintenance of Hazard Insurance.
     Seller shall cause to be maintained for each Mortgaged Property fire and
hazard insurance with extended coverage customary in the area where the
Mortgaged Property is located by an insurer acceptable to the Agency, in an
amount acceptable to the Agency. If the Mortgaged Property is in an area
identified on a flood hazard map or flood insurance rate map issued by the
Federal Emergency Management Agency as a special flood hazard area (and such
flood insurance has been made available), Seller shall maintain for that
Mortgaged Property a flood insurance policy meeting the requirements of the
current requirements of the National Flood Insurance Program and the coverage
amount requirements of the Agency. Seller shall also maintain on REO Property
fire and hazard insurance with extended coverage in an amount which is at least
equal to the principal balance of the related Mortgage Loan foreclosed,
liability insurance and, to the extent required and available under the National
Flood Insurance Program, flood insurance in an amount of the lesser of the
principal balance of the related Mortgage Loan foreclosed or the maximum amount
of flood insurance available under the National Flood Insurance Program. Any
amounts collected by Seller under any such policies (other than amounts to be
deposited in the Escrow Account and applied to the restoration or repair of the
property subject to the related Mortgage or property acquired in liquidation of
the Mortgage Loan, or to be released to the Mortgagor in accordance with
Customary Servicing Procedures and the Mortgage Loan Documents) shall be
deposited in the Custodial Account, subject to

37



--------------------------------------------------------------------------------



 



withdrawal pursuant to Section 11.05. It is understood and agreed that no
earthquake or other additional insurance need be required by Seller of any
Mortgagor or maintained on REO Property other than pursuant to such applicable
laws and regulations as shall at any time be in force and as shall require such
additional insurance. All policies required hereunder shall be endorsed with
standard mortgagee clauses with loss payable to Seller, and shall provide for at
least thirty (30) days prior written notice of any cancellation, reduction in
amount or material change in coverage to Seller. Seller shall not interfere with
the Mortgagor’s freedom of choice in selecting either his insurance carrier or
agent; provided, however, that Seller shall not accept any such insurance
policies from insurance companies unless such companies are Qualified Insurers.
     Section 11.11. Maintenance of Primary Mortgage Insurance Policy; Claims.
     With respect to each First Lien Mortgage Loan with a LTV in excess of 80%,
Seller shall, without any cost to Purchaser, maintain or cause the Mortgagor to
maintain in full force and effect a Primary Mortgage Insurance Policy insuring
that portion of the First Lien Mortgage Loan in excess of a percentage in
conformance with the Agency requirements. Seller shall pay or shall cause the
Mortgagor to pay the premium thereon on a timely basis, at least until the LTV
of such l First Lien Mortgage Loan is reduced to 80%, or such amount as required
by applicable law, or such other amount as the Agency permits for cancellation
of mortgage insurance. If such Primary Mortgage Insurance Policy shall be
terminated, other than as required by law, Seller shall obtain from another
Qualified Insurer a comparable replacement policy, with a total coverage equal
to the remaining coverage of such terminated Primary Mortgage Insurance Policy.
If the insurer shall cease to be a qualified insurer, Seller shall and obtain
from another Qualified Insurer a replacement insurance policy. Seller shall not
take any action which would result in noncoverage under any applicable Primary
Mortgage Insurance Policy of any loss which, but for the actions of Seller would
have been covered thereunder. In connection with any assumption or substitution
agreement entered into or to be entered into pursuant to Section 11.18, Seller
shall promptly notify the insurer under the related Primary Mortgage Insurance
Policy, if any, of such assumption or substitution of liability in accordance
with the terms of such Primary Mortgage Insurance Policy and shall take all
actions which may be required by such insurer as a condition to the continuation
of coverage under such Primary Mortgage Insurance Policy. If such Primary
Mortgage Insurance Policy is terminated as a result of such assumption or
substitution of liability, Seller shall obtain a replacement Primary Mortgage
Insurance Policy as provided above.
     In connection with its activities as Seller, Seller agrees to prepare and
present, on behalf of itself and Purchaser, claims to the insurer under any
Primary Mortgage Insurance Policy in a timely fashion in accordance with the
terms of such Primary Mortgage Insurance Policy and, in this regard, to take
such action as shall be necessary to permit recovery under any Primary Mortgage
Insurance Policy respecting a defaulted Conventional First Lien Mortgage Loan.
Pursuant to Section 11.06, any amounts collected by Seller under any Primary
Mortgage Insurance Policy shall be deposited in the Escrow Account, subject to
withdrawal pursuant to Section 11.07.
     Section 11.12. Maintenance of Fidelity Bond and Errors and Omissions
Insurance.

38



--------------------------------------------------------------------------------



 



     Seller shall maintain, at its own expense, a blanket Fidelity Bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans. These
policies must insure Seller against losses resulting from theft, errors,
omissions, negligence, dishonest or fraudulent acts committed by Seller’s
personnel, any employees of outside firms that provide data processing services
for Seller, and temporary contract employees or student interns. The Fidelity
Bond shall also protect and insure Seller against losses in connection with the
release or satisfaction of a Mortgage Loan without having obtained payment in
full of the indebtedness secured thereby. No provision of this Section 11.12
requiring such Fidelity Bond and errors and omissions insurance shall diminish
or relieve Seller from its duties and obligations as set forth in this
Agreement. The minimum coverage under any such Fidelity Bond and insurance
policy shall be at least equal to the corresponding amounts, including
deductible requirements, required by the Agency in the Servicing Guidelines, as
amended or restated from time to time, or in an amount as may be permitted to
Seller by express waiver of the Agency. Upon request of Purchaser, Seller shall
cause to be delivered to Purchaser a certificate evidencing such Fidelity Bond
and insurance policy.
     Section 11.13. Title, Management and Disposition of REO Property.
     Subject to Section 11.02, if title to the Mortgaged Property is acquired in
foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale
shall be taken in the name of Purchaser or its nominee, which, with the consent
of Seller, may be Seller. The Person or Persons holding such title other than
Purchaser shall acknowledge in writing that such title is being held as nominee
for Purchaser. Unless Purchaser elects not to have Seller manage and dispose of
the REO Property and has notified Seller of such decision within five
(5) Business Days of receiving a notice from Seller that a foreclosure sale of a
Mortgaged Property has occurred or that a deed-in-lieu of foreclosure has been
obtained, Seller shall manage and dispose of the REO Property.
     If Purchaser elects to have Seller manage and dispose of the REO Property,
and the parties agree with respect to management and disposition of an REO
Property and the fee therefor, Seller shall either itself, or through an agent
selected by Seller, manage and dispose of the REO Property in the same manner
that it manages and disposes of other foreclosed property for its own account.
If, Purchaser does not timely notify Seller as provided above that it elects to
have Seller manage and dispose of the REO Property, or does not agree with
Seller with respect to management and disposition of the REO Property and the
fee therefor, Purchaser shall be deemed to have elected itself to manage and
dispose of the REO Property, and Seller shall not thereafter have any liability
to Purchaser, or to any other Person, for or on account of the REO Property,
including without limitation any liability for the management and disposition of
the REO Property. Purchaser, however, shall promptly reimburse Seller for all
costs and expenses incurred by Seller with respect to the REO Property and the
related Mortgage Loan, including without limitation any unreimbursed Servicing
Advances, unpaid Servicing Fees, unreimbursed advances made pursuant to
Section 11.17 and reasonable attorney’s fees. Once a REO Property is transferred
to Purchaser, Purchaser shall have no right to transfer it back to Seller.
     If Purchaser and Seller have agreed that Seller shall manage and dispose of
the REO Property, prior to any disposition of REO Property, Seller shall provide
notice to Purchaser of such proposed disposition, requesting its consent
thereto. If Purchaser has not expressly denied its

39



--------------------------------------------------------------------------------



 



consent by written notice to Seller within five (5) Business Days of the request
therefor, Purchaser shall be deemed to have consented to such disposition of REO
Property. Upon the request of Purchaser, Seller shall furnish Purchaser a
statement describing Seller’s efforts in connection with the sale of such REO
Property.
     Seller shall cause to be deposited on a daily basis in the Custodial
Account all revenues received by it with respect to the REO Property and shall
withdraw therefrom funds, as needed, to pay any and all expenses relative to the
REO Property, including but not limited to those necessary for the proper
operation, maintenance, repair, management, care, conservation, and protection
of the REO Property by it pursuant to this Section 11.13, including the cost of
maintaining any hazard or flood insurance pursuant to Section 11.10 hereof and
the fees of any managing agent acting on behalf of Seller. Any single
disbursement in excess of $10,000 shall be made only with the approval of
Purchaser, provided, however, Seller may pay property taxes and insurance
premiums without obtaining Purchaser’s approval. Seller shall make distributions
as required on each Remittance Date to Purchaser of the net cash flow from the
REO Property (which shall equal the revenues from such REO Property net of the
expenses described above and of any reserves reasonably required from time to
time to be maintained to satisfy anticipated liabilities for such expenses).
     The net proceeds of sale by Seller of a REO Property shall be promptly
deposited in the Custodial Account and, as soon as practical thereafter; (i) the
expenses of such sale shall be paid, including without limitation any
commissions and the cost of any collateral assessment reports performed pursuant
to this Section; (ii) Seller shall reimburse itself for any related unpaid
expenses as described above, management fees, maintenance expenses or costs,
unreimbursed Servicing Advances, unpaid Servicing Fees, and unreimbursed
advances made pursuant to Section 11.17; and (iii) the net cash proceeds of such
sale remaining in the Custodial Account shall be distributed to Purchaser on the
next Remittance Date.
     Section 11.14. Servicing Compensation.
     As compensation for its services hereunder, Seller shall be entitled to
retain the Servicing Fee from interest payments on the Mortgage Loans.
Additional servicing compensation in the form of assumption fees, late payment
charges, fees payable in connection with the conversion of any Mortgage Loan
which is a Convertible Mortgage Loan, fees for non-sufficient funds, prepayment
penalties or premiums, and other ancillary income shall be retained by Seller to
the extent not required to be deposited in the Custodial Account. Seller shall
be required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor except
as specifically provided for herein.
     Section 11.15. Distributions.
     On each Remittance Date Seller shall remit by wire transfer of immediately
available funds to the account designated in writing by Purchaser of record on
the preceding Record Date the sum of (a) all amounts deposited in the Custodial
Account as of that Record Date, plus (b) all amounts, if any, which Seller is
obligated to distribute pursuant to Section 11.17, minus (c) all amounts that
may be withdrawn from the Custodial Account pursuant to Section 11.05
(b) through (i), minus (d) any amounts attributable to Monthly Payments
collected but due on a Due Date or Due Dates subsequent to the first day of the
month of the Remittance Date.

40



--------------------------------------------------------------------------------



 



     With respect to any remittance received by Purchaser after the Business Day
on which such payment was due, Seller shall pay to Purchaser interest on any
such late payment at the daily federal funds rate. Such interest shall be paid
by Seller to Purchaser on the date such late payment is made and shall cover the
period commencing with the Business Day on which such payment was due and up to
but excluding the Business Day on which such payment is made. The payment by
Seller of any such interest shall not be deemed an extension of time for payment
or a waiver of any Event of Default by Seller.
     Section 11.16. Statements to Purchaser.
     On or before each Determination Date, Seller shall forward to Purchaser a
statement setting forth (a) the amount of the distribution to be made on such
Remittance Date which is allocable to principal and allocable to interest;
(b) the amount of servicing compensation received by Seller during the prior
calendar month; and (c) the aggregate Stated Principal Balance of the Mortgage
Loans as of the last day of the preceding month. Such statement shall also
include information regarding delinquencies on Mortgage Loans, indicating the
number and aggregate principal amount of Mortgage Loans which are either one
(1), two (2) or three (3) or more month’s delinquent. Upon written request of
Purchaser, Seller shall deliver remittance information on a loan-by-loan basis
that is of the type typically maintained by Seller’s computerized servicing
system. Upon request, Seller shall provide Purchaser with a liquidation report
with respect to each Mortgaged Property sold in a foreclosure sale as of the
related Record Date and not previously reported.
     Seller shall prepare and distribute to each Mortgagor forms required by
applicable law relating to interest paid by the Mortgagor on the Mortgage Loans
and, to the extent that monies are paid to the Mortgagor in respect of escrow
accounts, forms relating to interest paid to the Mortgagor. Seller shall provide
Purchaser with such information as Purchaser may reasonably request from time to
time concerning the Mortgage Loans as is necessary for Purchaser to prepare
federal income tax returns.
     Section 11.17. Advances by Seller.
     On the Business Day immediately preceding each Remittance Date, Seller
shall either (a) deposit in the Custodial Account from its own funds an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period, and which were delinquent on the close of business on
the immediately preceding Determination Date (each such advance, a “P&I
Advance”), (b) cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Section 11.17, used by Seller in discharge of any such P&I
Advance or (c) make P&I Advances in the form of any combination of (a) or (b)
aggregating the total amount of advances to be made. Any amounts held for future
distribution and so used shall be replaced by Seller by deposit in the Custodial
Account on or before any future Remittance Date if funds in the Custodial
Account on such Remittance Date shall be less than payments to Purchaser
required to be made on such Remittance Date. Seller’s obligation to make P&I
Advances as to any Mortgage Loan will continue through the latter to occur of
(a) the last Monthly Payment due prior to the payment in full of a Mortgage
Loan, or (b) the last Remittance Date following the ultimate liquidation of the

41



--------------------------------------------------------------------------------



 



Mortgage Loan and related REO Property and the distribution of all other
payments or recoveries (including proceeds under any title, hazard or other
insurance policy, or condemnation awards) with respect to a Mortgage Loan;
provided, however, that such obligation shall cease if Seller, in its good faith
judgment, determines that P&I Advances would not be recoverable pursuant to
Section 11.05(d). The determination by Seller that an advance, if made, would be
nonrecoverable, shall be evidenced by an Officer’s Certificate of Seller
delivered to Purchaser and detailing the reasons for such determination.
     Section 11.18. Assumption Agreements.
     Seller will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note, provided that Seller shall permit
such assumption if so required in accordance with the terms of the Mortgage or
the Mortgage Note. When the Mortgaged Property has been conveyed prior to
payment in full of the Mortgage Loan, Seller will, to the extent it has
knowledge of such conveyance, exercise its rights to accelerate the maturity of
such Mortgage Loan under the “due-on-sale” clause applicable thereto; provided,
however, Seller will not exercise such rights if prohibited by law from doing so
or if the exercise of such rights would impair or threaten to impair any
recovery under the related Primary Mortgage Insurance Policy, if any. In
connection with any such assumption, without the prior consent of Purchaser,
Seller shall not change the outstanding principal amount of the Mortgage Loan,
the Monthly Payment and the Mortgage Interest Rate of the related Mortgage Note,
nor increase or decrease the term of the Mortgage Loan. If an assumption is
allowed pursuant to this Section 11.18, Seller, with the prior consent of the
issuer of the Primary Mortgage Insurance Policy, if any, is authorized to enter
into a substitution of liability agreement with the purchaser of the Mortgaged
Property pursuant to which the original Mortgagor is released from liability and
the purchaser of the Mortgaged Property is substituted as Mortgagor and becomes
liable under the Mortgage Note.
     Notwithstanding the foregoing paragraph or any other provision of this
Agreement, Seller shall not be deemed to be in default, breach or any other
violation of its obligations hereunder by reason of any assumption of a Mortgage
Loan by operation of law or any assumption which Seller may be restricted by law
from preventing, for any reason whatsoever. For purposes of this Section 11.18,
the term “assumption” shall also include a sale of the Mortgaged Property
subject to the Mortgage that is not accompanied by an assumption or substitution
of liability agreement.
     Section 11.19. Satisfaction of Mortgages and Release of Mortgage Loan
Documents.
     Upon the payment in full of any Mortgage Loan, or the receipt by Seller of
a notification that payment in full will be escrowed in a manner customary for
such purposes, Seller will obtain the portion of the Mortgage Loan Documents
that is in the possession of Purchaser or its designee, prepare and process any
required satisfaction or release of the Mortgage and notify Purchaser or its
designee in accordance with the provisions of this Agreement. Purchaser agrees
to deliver or cause to be delivered to Seller the Mortgage Loan Documents for
any such Mortgage Loan not later than three (3) Business Days following its
receipt of a notice from Seller that such a payment in full has been received or
that a notification has been received that such a payment in full shall be made.
The Mortgage Note shall be held by Seller for the purpose of canceling such
Mortgage Note and delivering the canceled Mortgage Note to the Mortgagor in a
timely manner as and to the extent provided under applicable state law.

42



--------------------------------------------------------------------------------



 



     If Seller grants a satisfaction or release of a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage and should
Seller otherwise prejudice any right Purchaser may have under the mortgage
instruments, Seller shall remit to Purchaser the Stated Principal Balance of the
related Mortgage Loan by deposit thereof in the Custodial Account. The Fidelity
Bond shall insure Seller against any loss it may sustain with respect to any
Mortgage Loan not satisfied in accordance with the procedures set forth herein.
     Section 11.20. Annual Statement of Compliance.
     On or before March 1st of each year, Seller shall deliver to Purchaser an
officer’s certificate (each, an “Annual Statement of Compliance”) stating that
(i) a review of the activities of Seller during the preceding calendar year and
of performance under this Agreement has been made under such officers’
supervision and (ii) to the best of such officers’ knowledge, based on such
review, Seller has fulfilled all of its obligations under this Agreement
throughout such year, or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof, provided however, that a Servicing Compliance
Statement delivered pursuant to Section 11A.04 shall be deemed to comply with
this Section 11.20.
     Section 11.21. Annual Independent Public Accountants’ Servicing Report.
     On or before March 1st of each year, Seller at its expense shall cause a
firm of independent public accountants which is a member of the American
Institute of Certified Public Accountants to furnish to Purchaser a statement
for the calendar year just ended to the effect that such firm has, with respect
to Seller’s overall servicing operations, examined such operations in accordance
with the requirements of the Uniform Single Attestation Program for Mortgage
Bankers, stating such firm’s conclusions relating thereto, provided however,
that a Report on Assessment of Compliance and Attestation delivered pursuant to
Section 11A.05 shall be deemed to comply with this Section 11.21.
     Section 11.22. Seller Shall Provide Access and Information as Reasonably
Required.
     Seller shall provide to Purchaser, and for any Purchaser insured by FDIC,
the supervisory agents and examiners of FDIC and the applicable financial
institution regulator, access to any documentation regarding the Mortgage Loans
which may be required by applicable regulations; provided, however, that any
such access shall be (i) upon reasonable advance notice to Seller, (ii) at
Purchaser’s expense, (iii) during Seller’s normal business hours, and (iv) in a
manner which conforms to Seller’s security and confidentiality policies and does
not unreasonably interfere with Seller’s business.
     Section 11.23. Notification of Adjustments.
     On each Adjustment Date, Seller shall make interest rate adjustments for
each Adjustable Rate Mortgage Loan in compliance with the requirements of the
related Mortgage and Mortgage Note. Seller shall execute and deliver the notices
required by each Mortgage and Mortgage Note regarding interest rate adjustments.
Seller also shall provide timely notification to Purchaser of all applicable
data and information regarding such interest rate.

43



--------------------------------------------------------------------------------



 



     Section 11.24 Whole Loan Transfers or Securitization Transactions.
     Seller and Purchaser agree that with respect to the Mortgage Loans in each
Mortgage Loan Package, Purchaser may effect one or more Whole Loan Transfers and
one or more Securitization Transactions (each, a “Reconstitution”); provided,
however, that if the number of Reconstitutions from a single Mortgage Loan
Package exceeds two, Purchaser will pay to Seller a fee in the amount of $5,000
(the “Reconstitution Fee”) for the third and each subsequent Reconstitution that
includes one or more Mortgage Loans from the same Mortgage Loan Package.
     With respect to each Reconstitution, Purchaser shall give Seller a written
notice of such Reconstitution setting forth: (i) Seller’s applicable Mortgage
Loan identifying number for each Mortgage Loan affected by the Reconstitution;
(ii) the aggregate scheduled transfer balance of such Mortgage Loans; and
(iii) the full name, address and wiring instructions of the Transferee and the
name and telephone number of an the authorized individual representative for
such Transferee, to whom Seller should (A) send remittances; (B) send any
notices required by or provided for in this Agreement; and (C) deliver any legal
documents relating to the Mortgage Loans (including but not limited to, contents
of any Mortgage File obtained after the effective date of any assignment).
     With respect to each Reconstitution, Purchaser shall pay Seller the
Reconstitution Fee; reimburse Seller for any and all expenses, costs and fees
incurred by Seller in response to requests for information and assistance under
this Section 11.24 and Section 11A; and shall execute and deliver to Seller an
Assignment, Assumption and Recognition Agreement substantially in the form of
Exhibit 5 for Whole Loan Transfers or substantially in the form of Exhibit 6
hereto, together with an Indemnification Agreement substantially in the form of
Exhibit 7 for Securitization Transactions; provided, however, that, with respect
to this Agreement or any Mortgage Loan subject of a Reconstitution, Seller shall
be under no obligation to deal with any Person as Purchaser, other than the
undersigned, unless a duly executed Assignment, Assumption and Recognition
Agreement substantially in the form of Exhibit 5 or Exhibit 6 hereto, or in a
form satisfactory to Seller as described in (b) below, together with the
Reconstitution Fee therefor, has been delivered to Seller.
     Purchaser shall not assign any of the rights or benefits with respect to
any of the Mortgage Loans or this Agreement separate from Purchaser’s
obligations under this Agreement, unless Seller shall have first received from a
Purchaser-affiliated indemnifier acceptable to Seller, which has financial
strength satisfactory to Seller, a written indemnification satisfactory to
Seller, indemnifying Seller for timely performance of Purchaser’s obligations
under this Agreement.
     With respect to each Reconstitution, Seller agrees provided that any
Reconstitution Fee due has been paid:
     (a) to cooperate with the reasonable requests of Purchaser and a
Transferee;
     (b) to execute agreements reasonably required to be executed by Seller in
connection with such Securitization Transaction or Whole Loan Transfer
(including, an assignment assumption and recognition agreement substantially in
the form of Exhibit 5 for Whole Loan

44



--------------------------------------------------------------------------------



 



Transfers or substantially in the form of Exhibit 6, together with an
Indemnification Agreement substantially in the form of Exhibit 7 for
Securitization Transactions), provided that any such agreements be consistent
with the terms hereof and impose no greater duties, liabilities or obligations
upon Seller than those set forth herein and provided that Seller is given an
opportunity to review and reasonably negotiate in good faith the content of such
documents not specifically referenced or provided for herein, and provided
further the form of any Reconstitution Agreement or indemnification agreement
(other than agreements substantially in the form of Exhibits 5, 6, and 7 hereto)
to be entered into by Purchaser and Seller, if any, with respect to
Reconstitutions shall be satisfactory in form and substance to Seller (giving
due regard to any rating agency requirements), and no such Reconstitution
Agreement or Reconstitution Agreements shall change or modify, by amendment,
incorporation or otherwise, the representations and warranties, servicing
provisions, and indemnity and liability obligations set forth in this Agreement,
unless agreed to by Seller;
     (c) With respect to a Reconstitution in connection with a Securities
Transaction, to bring down the representations and warranties of Sections 6.01
to the date of closing of the Securitization Transaction of the Mortgage Loan,
only provided that the date of closing of that Securitization Transaction of the
Mortgage Loan occurs on or before the last Business Day of the calendar month
following the calendar month of the related Closing Date of the Mortgage Loan,
and to execute an appropriate Bring Down Letter not inconsistent with the terms
and conditions hereof, substantially in the form of Exhibit 8 hereto. No other
document need be prepared indicating that Seller is making such representations
and warranties as to the applicable Mortgage Loans as of such date;
     (d) to deliver to Purchaser or Purchaser’s Agent for inclusion in a
prospectus or other offering material in connection with a Securitization
Transaction of Mortgage Loans the information required to be provided pursuant
to Section 11A below; provided that any and all expenses in connection with
providing such information, including the costs of any comfort letters, shall be
paid by Purchaser;
     (e) to arrange for delivery to Purchaser and to any Person designated by
Purchaser, at Purchaser’s expense, such comfort letters of reputable, certified
public accountants pertaining to information provided by Seller pursuant to
clause (d) above as shall be reasonably requested by Purchaser; and
     It is expressly understood that, in any Reconstitution Agreement or other
Reconstitution document (other than agreements substantially in the form of
Exhibits 5, 6, and 7 hereto), whether or not incorporated into an Assignment,
Assumption and Recognition Agreement, Seller is not required without its consent
to:

  (a)   enter into a servicing agreement other than this Agreement, or service
the Mortgage Loans according to servicing guidelines other than the Servicing
Guidelines as defined herein;     (b)   increase its liability, servicing
obligations or procedures without its consent and adequate additional
compensation therefor;     (c)   decrease its fees or other income from
servicing;

45



--------------------------------------------------------------------------------



 



  (d)   make any Rule 10b–5 type of representations, warranties, or indemnities,
except (i) to Purchaser and its underwriter and only for information provided by
Seller, in the complete form provided by Seller, for inclusion in a prospectus
or prospectus supplement in connection with a Securitization Transaction
involving Mortgage Loans, and only provided that Seller receive, in turn, from a
Purchaser affiliated indemnifier acceptable to Seller, which has financial
strength satisfactory to Seller, and in a writing in the form of Exhibit 7
hereto, cross-indemnities for any losses or damages as a result of all other
information in such prospectus or prospectus supplement; or (ii) to Purchaser or
Purchaser’s Agent in an annual certification in the form of Exhibit 11 hereto;  
  (e)   bring down any representations and warranties set forth in Sections 6.01
of this Agreement beyond the time allowed for such bringdown as stated in this
Section 11.24 above; or     (f)   increase any reporting obligations to assess
compliance with the terms of this Agreement.

     Section 11.25 Compliance With REMIC Provisions.
          If Seller has received written notice from Purchaser or Purchaser’s
Agent that a REMIC election has been made with respect to the arrangement under
which any Mortgage Loans and REO Property are held, Seller shall not take any
action, or omit to take any action, that, under the REMIC Provisions, if taken
or not taken, as the case may be, would (i) cause the termination of the status
of the REMIC as a REMIC, (ii) result in the imposition of a tax upon the REMIC
(including but not limited to the tax on “prohibited transactions” as defined in
Section 860F(a)(2) of the Code and the tax on “contributions” to a REMIC set
forth in Section 860G(d) of the Code), or (iii) cause any REO Property to fail
to qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code or result in the receipt by the REMIC of any “income from non-permitted
assets” within the meaning of Section 860F(a)(2)(B) of the Code or any “net
income from foreclosure property” which is subject to taxation under
Section 860G(a)(1) of the Code, unless either (A) Seller has received an opinion
of counsel (at the expense of the party seeking to take such action) to the
effect that the contemplated action will not endanger such REMIC status or
result in the imposition of any such tax, or (B) Purchaser or its assignee has
directed or requested the contemplated action after being advised by Seller that
such action might compromise the REMIC, in which case Seller shall not be
responsible for obtaining such opinion of counsel.
     If Seller has received written notice from Purchaser or Purchaser’s Agent
that a REMIC election has been made with respect to the arrangement under which
REO Property is held, Seller shall use good faith efforts to dispose of such REO
Property within three years or such other period as may be permitted under
Section 860G(a)(8) of the Code. Notwithstanding any other provision of this
Agreement, Seller shall have no liability under this Agreement for not selling
any REO Property within such three year period if, after Seller has made a good
faith effort to dispose of the REO Property, the REO Property is unsalable for
any reason, or if Purchaser withholds its consent to the disposition thereof.
Seller shall in no event be obligated to purchase the REO Property.

46



--------------------------------------------------------------------------------



 



Section 11.26 Fair Credit Reporting Act.
     Seller, in its capacity as servicer for each Mortgage Loan, agrees to fully
furnish, in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (e.g. favorable and unfavorable)
on its borrower credit files to Equifax, Experian and Trans Union Credit
Information, on a monthly basis.
     SECTION 11A. Compliance with Regulation AB.
     Section 11A.01. Regulation AB Matters.
     In order to facilitate a Securitization Transaction, Seller agrees pursuant
to the provisions of this Agreement to provide Purchaser, its designees,
affiliates, successors and assigns with such information as is necessary to
comply with Regulation AB. Purchaser shall not exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder.
Purchaser (including any of its assignees or designees) shall cooperate with
Seller to afford Seller timely notice of parties and calculations of requisite
threshold percentages involved in a Securitization Transaction; to afford Seller
reasonable lead time to provide the information necessary for compliance with
Regulation AB; to minimize where possible the burden of Seller, and by
reasonably limiting requests to information required, in Purchaser’s reasonable
judgment, to comply with Regulation AB.
     Section 11A.02. Additional Representations and Warranties of Seller.
     (a) Seller hereby represents and warrants to Purchaser, any Master Servicer
and to any Depositor, as of the date on which information is first provided to
Purchaser, any Master Servicer or any Depositor under Section 11A.03 that,
except as disclosed in writing to Purchaser, such Master Servicer or such
Depositor prior to such date:
(i) Seller is not aware and has not received notice that any default, early
amortization or other performance triggering event has occurred as to any other
securitization;
(ii) Seller has not been terminated as servicer in a residential mortgage loan
securitization, either due to a servicing default or to application of a
servicing performance test or trigger;
(iii) no material noncompliance with the applicable Serving Criteria with
respect to other securitizations of residential mortgage loans involving Seller
as servicer has been disclosed or reported by Seller;
(iv) no material changes to Seller’s policies or procedures with respect to the
servicing function it will perform under the Agreement and any applicable
Reconstitution Agreement related thereto for mortgage loans of a type similar to
the Mortgage Loans have occurred during the three-year period immediately
preceding the related Securitization Transaction;

47



--------------------------------------------------------------------------------



 



(v) there are no aspects of Seller’s financial condition that are expected to
have a material adverse effect on the performance by Seller of its servicing
obligations under the Agreement or any applicable Reconstitution Agreement
related thereto;
(vi) there are no legal proceedings pending (or known to be contemplated by
governmental authorities) against Seller, any Subservicer or any Third-Party
Originator that are material to security holders; and
(vii) there are no affiliations, relationships or transactions relating to
Seller, any Subservicer or any Third-Party Originator with respect to any
Securitization Transaction and any party thereto identified by the related
Depositor of a type described in Item 1119 of Regulation AB.
     (b) If so requested by Purchaser, any Master Servicer or any Depositor on
any date following the date on which information is first provided to Purchaser,
any Master Servicer or any Depositor under Section 11A.03, Seller shall, within
five Business Days following such request, confirm in writing the accuracy of
the representations and warranties set forth above or, if any such
representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.
     Section 11A.03. Information to Be Provided by Seller.
     In connection with any Securitization Transaction occurring on or after
January 1, 2006, and provided Seller receives written request from Purchaser,
identifying the Mortgage Loans in the Securitization Transaction, notifying
Seller that the Mortgage Loans meet the threshold percentages of Regulation AB,
and stating those percentages, Seller shall (i) within five Business Days
following request by Purchaser or any Depositor, provide to Purchaser or such
Depositor (or, as applicable, cause each Third-Party Originator and each
Subservicer to provide), in writing, the information and materials specified in
paragraphs (a), (b), (c), (f), and (g) of this Section 11A.03, and as promptly
as practicable following notice to or discovery by Seller, provide to Purchaser
and any Depositor (as required by Regulation AB) the information specified in
paragraph (d) of this Section 11A.03.
     (a) If so requested by Purchaser or any Depositor and necessary for
compliance with Regulation AB, Seller shall provide such information regarding
(i) Seller, as originator of the Mortgage Loans (including as an acquirer of
Mortgage Loans from a Qualified Correspondent), or (ii) each Third-Party
Originator of the Mortgage Loans, and (iii) as applicable, each Subservicer, in
each case, as is requested and necessary for the purpose of compliance with
Items 1105, 1110, 1117 and 1119 of Regulation AB. Such information shall
include:
          (A) the originator’s form or organization;
     (B) a description of the originator’s origination program and how long the
originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of

48



--------------------------------------------------------------------------------



 



the originator’s portfolio; and information that may be material to an analysis
of the performance of the Mortgage Loans, including the originators’
credit-granting or underwriting criteria for mortgage loans of similar type(s)
as the Mortgage Loans and such other information as Purchaser or any Depositor
may reasonably request for the purpose of compliance with Item 1110(b)(2) of
Regulation AB;
     (C) a brief description of any legal proceedings pending (or known to be
contemplated by governmental authorities) against Seller, each Third-Party
Originator and each Subservicer that are material to security holders; and
     (D) a description of any affiliation or relationship between Seller, each
Third-Party Originator, each Subservicer and any of the following parties to a
Securitization Transaction, as such parties are identified to Seller by
Purchaser or any Depositor in writing in advance of such Securitization
Transaction:
(1) any Servicer;
(2) any trustee;
(3) any originator;
(4) any significant obligor;
(5) any enhancement or support provider; and
(6) any other material transaction party.
     (b) If so requested by Purchaser or any Depositor, and necessary for
compliance with Regulation AB, Seller shall provide (or, as applicable, cause
each Third-Party Originator to provide) Static Pool Information with respect to
Mortgage Loans originated by Seller if Seller is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or each Third-Party Originator. Such Static Pool Information shall be
prepared by Seller (or Third-Party Originator) on the basis of its reasonable,
good faith interpretation of the requirements of Item 1105(a)(1)-(3) of
Regulation AB. The content of such Static Pool Information may be in the form
customarily provided by Seller, and need not be customized for Purchaser or any
Depositor. Such Static Pool Information for each vintage origination year or
prior securitized pool, as applicable, shall be presented in increments no less
frequently than quarterly over the life of the mortgage loans included in the
vintage origination year or prior securitized pool. The most recent periodic
increment must be as of a date no later than 135 days prior to the date of the
prospectus or other offering document in which the Static Pool Information is to
be included or incorporated by reference. The Static Pool Information shall be
provided in an electronic format that provides a permanent record of the
information provided, such as a portable document format (pdf) file, or other
such electronic format agreeable to Seller and Purchaser. Promptly following
notice or discovery of a material error in the information provided pursuant to
this subsection (b) (including an omission to include therein information
required to be provided pursuant thereto), Seller shall provide corrected
information to Purchaser or any Depositor in the same format in which the
information was previously provided to such party by the Seller.
     If so requested by Purchaser or any Depositor, Seller shall provide (or, as
applicable, cause each Third-Party Originator to provide), at the expense of the
requesting party (to the extent of any additional incremental expense associated
with delivery pursuant to the

49



--------------------------------------------------------------------------------



 



Agreement), such comfort letter statements and agreed-upon procedures of
certified public accountants therefor reasonably relating to prior securitized
pools for securitizations closed on or after January 1, 2006 or, in the case of
Static Pool Information with respect to Seller’s or Third-Party Originator’s
originations or purchases, to calendar months commencing January 1, 2006, as
Purchaser or Depositor shall reasonably request. Such statements and letters
shall be addressed to and be for the benefit of such parties as Purchaser or
such Depositor shall designate, which may include, by way of example, any
sponsor, any Depositor and any broker dealer acting as underwriter, placement
agent or initial purchaser with respect to a Securitization Transaction, and
subject to such conditions as may be imposed by the certified public accountants
therefor. Any such statement or letter may take the form of a standard,
generally applicable document accompanied by a reliance letter authorizing
reliance by the addressees designated by Purchaser or such Depositor.
     (c) If so requested by Purchaser or any Depositor and necessary for
compliance with Regulation AB, Seller shall provide such information regarding
Seller, as servicer of the Mortgage Loans, and each Subservicer, if any, of the
Mortgage Loans (each of Seller and each Subservicer, for purposes of this
paragraph, a “Servicer”), as is necessary for compliance with Items 1108, 1117
and 1119 of Regulation AB. Such information shall include:
     A) the Servicer’s form of organization:
(B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this Agreement and any applicable Reconstitution Agreements related thereto;
information regarding the size, composition and growth of the Servicer’s
portfolio of residential mortgage loans of a type similar to the Mortgage Loans
and information on factors related to the Servicer that may be material to any
analysis of the servicing of the Mortgage Loans or the related asset-backed
securities, as applicable:
     (1) whether any prior securitizations of mortgage loans of a type similar
to the Mortgage Loans involving the Servicer have defaulted or experienced an
early amortization or other performance triggering event because of servicing
during the three-year period immediately preceding the related Securitization
Transaction;
     (2) the extent of outsourcing the Servicer utilizes;
     (3) whether there has been previous disclosure of material noncompliance
with the applicable Servicing Criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
     (4) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and

50



--------------------------------------------------------------------------------



 



     (5) such other information as Purchaser or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB.
(C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under the Agreement and any applicable Reconstitution Agreements related thereto
for mortgage loans of a type similar to the Mortgage Loans/
(D) information regarding the Servicer’s financial condition, to the extent that
there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by Seller of its servicing obligations under the Agreement or any applicable
Reconstitution Agreement related thereto;
(E) information regarding advances made by the Servicer on the Mortgage Loans
and the Servicer’s overall servicing portfolio of residential mortgage loans for
the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;
(F) a description of the Servicer’s processes and procedures designed to address
any special or unique factors involved in servicing loans of a similar type as
the Mortgage Loans;
(G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation or mortgaged
properties, sale of defaulted mortgage loans or workouts;
(H) information as to how the Servicer defines or determines delinquencies and
charge-offs, including the effect of any grace period, re-aging, restructuring,
partial payments considered current or other practices with respect to
delinquency and loss experience;
(I) a brief description of any legal proceedings pending (or known to be
contemplated by governmental authorities) against the Servicer that are material
to security holders; and
(J) a description of any affiliation or relationship between the Servicer and
any of the following parties to a Securitization Transaction, as such parties
are identified to the Servicer by Purchaser or any Depositor in writing in
advance of such Securitization Transaction:

51



--------------------------------------------------------------------------------



 



(1) any servicer;
(2) any trustee;
(3) any originator;
(4) any significant obligor;
(5) any enhancement or support provider; and
(6) any other material transaction party.
     (d) If so requested by Purchaser or any Depositor and necessary for
compliance with Regulation AB for the purpose of satisfying reporting
obligations under the Exchange Act with respect to any class of asset-backed
securities, Seller shall (or shall cause each Subservicer and Third-Party
Originator to):
     (i) promptly notify Purchaser and Purchaser’s Agent in writing of

  (A)   any legal proceedings pending (or known to be contemplated by
governmental authorities) against Seller, any Subservicer or any Third-Party
Originator, which are material to security holders,     (B)   with respect to
such Securitization Transaction, any affiliate relationships necessary to be
disclosed by Item 1119 of Regulation AB that develop following the closing date
of a Securitization Transaction between Seller, any Subservicer or any
Third-Party Originator, and any of the parties specified in clause (D) of
paragraph (a) of this Section;     (C)   any Event of Default under the terms of
this Agreement or any applicable Reconstitution Agreement related thereto;    
(D)   any merger, consolidation or sale of substantially all of the assets of
Seller; and     (E)   Seller’s entry into an agreement with a Subservicer to
perform or assist in the performance of any of Seller’s obligations under this
Agreement or any applicable Reconstitution Agreement related thereto with
respect to the Mortgage Loans; and

     (ii) provide to Purchaser and any Depositor a description of such
proceedings, affiliations or relationships.
     (e) As a condition to the succession to Seller or any Subservicer as seller
or subservicer under this Agreement or any applicable Reconstitution Agreement
related thereto by any Person (i) into which Seller or any Subservicer is merged
or consolidated or (ii) which may be appointed as a successor to Seller or any
Subservicer, Seller shall provide to Purchaser and Purchaser’s Agent, at least
15 days prior to the effective date of such succession or appointment
(x) written notice of such succession or appointment, and (y), within ten
(10 days of receipt of a written request of Purchaser or any Depositor all
information reasonably requested in order to comply with the reporting
obligation of Purchaser or its designee under Item 6.02 of Form 8-K.
     (f) Not later than ten days prior to the deadline for the filing of any
distribution report on Form 10-D in respect to any Securitization Transaction
that includes any of the Mortgage

52



--------------------------------------------------------------------------------



 



Loans serviced by Seller or any Subservicer, as part of its regular monthly
report to Purchaser or its designee, Servicer shall, to the extent Seller or
such Subservicer has knowledge, provide to the party responsible for filing such
report (including, if applicable, the Master Servicer) notice of the occurrence
of any of the following , together with such information and data related
thereto as may be required to be included in such report (as specified in the
provisions of Regulation AB referenced below):

  (i)   any material modifications, extensions or waivers of the terms, fees,
penalties or payments of the Mortgage Loans during the distribution period, or
that have cumulatively become material over time (Item 1121(a) (11) of
Regulation AB);     (ii)   material breaches of Mortgage Loan representations
and warranties or covenants (Item 1121(a)(12) of Regulation AB); and     (iii)  
information regarding new asset backed securities issuances backed by the same
Mortgage Loans, any Mortgage Loan changes (such as additions, substitutions, or
repurchases), and any material changes in origination, underwriting or other
criteria for acquisitions or selection of the Mortgage Loans (Item 1121(a)(14)
of Regulation AB).

     (g) Upon request of Purchaser or Purchaser’s Agent, Seller shall provide to
Purchaser and Purchaser’s Agent, such other information related to Seller or any
Subservicer or Seller or such Subservicer’s performance hereunder as may be
necessary for compliance with Regulation AB.
     Section 11A.04. Servicer Compliance Statement .
     On or before March 1st of each calendar year, commencing in 2007, Seller
shall deliver to the Purchaser or Purchaser’s Agent a statement of compliance
addressed to Purchaser, any Master Servicer and any Depositor and signed by an
authorized officer of Seller, to the effect that (i) a review of Seller’s
activities during the immediately preceding calendar year (or applicable portion
thereof) and of its performance under this Agreement and any applicable
Reconstitution Agreement related thereto during such period has been made under
such officer’s supervision, and (ii) to the best of such officer’s knowledge,
based on such review, Seller has fulfilled all of its obligations under this
Agreement and any applicable Reconstitution Agreement related thereto in all
material respects throughout such calendar year (or applicable portion thereof)
or, if there has been a failure to fulfill any such obligation in any material
respect, specifically identifying each such failure known to such officer and
the nature and the status thereof.
     Section 11A.05. Report on Assessment of Compliance and Attestation.
     (a) On or before March 1st of each calendar year, commencing in 2007,
Seller shall:
          (i) deliver to Purchaser and Purchaser’s Agent a report regarding
Seller’s assessment of compliance with the Servicing Criteria specified on
Exhibit 9 hereto during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB, in the form annexed hereto as Exhibit 10. Such

53



--------------------------------------------------------------------------------



 



report shall be addressed to Purchaser, any Master Servicer, and any Depositor
and signed by an authorized officer of Seller, and shall address each of the
applicable Servicing Criteria specified on Exhibit 9 hereto;
          (ii) deliver to Purchaser or Purchaser’s Agent a report of a
registered public accounting firm that attests to, and reports on, the
assessment of compliance made by Seller and delivered pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;
          (iii) cause each Subservicer, and each Subcontractor determined by
Seller to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to Purchaser or Purchaser’s Agent an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (a) and (b) of this Section;
          (iv) for so long as any of the Mortgage Loans are being serviced by
Seller as part of a Securitization Transaction and if requested by Purchaser or
any Depositor not later than February 1 of the calendar year in which such
certification is to be delivered (except that no request is required in the
first year after the date of the Securitization), deliver, and cause each
Subservicer and Subcontractor described in clause (iii)above to deliver, to
Purchaser, Purchaser’s Agent and any other Person who will be responsible for
signing the certification (a “Sarbanes Certification”) required by
Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of
the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect
to a Securitization Transaction, signed by the appropriate officer of the
Seller, a certification in the form attached as Exhibit 11.
     Seller acknowledges that the parties identified in clause (a)(iv) above may
rely on the certification provided by Seller pursuant to such clause in signing
a Sarbanes Certification filing such with the Commission. Neither the Purchaser
nor any Depositor will request delivery of a certification under clause (a)(iv)
above unless a Depositor is required under the Exchange Act to file an annual
report on Form 10-K with respect to an issuing entity whose asset pool includes
Mortgage Loans.
     (b) Each assessment of compliance provided by a Subservicer pursuant to
Section 11A.05 (a)(i) shall address each of the applicable Servicing Criteria
specified on Exhibit 9 hereto delivered to Purchaser concurrently with the
execution of this Agreement or, in the case of a Subservicer subsequently
appointed as such, on or prior to the date of such appointment. An assessment of
compliance provided by a Subcontractor pursuant to Section 11A.05 (a)(iii) need
not address any elements of the Servicing Criteria other than those specified by
Seller pursuant to Section 11A.06(b). For purposes of clarification, the
following terms used in Exhibit 9 shall have the following means for the
purposes of the assessment of compliance:

  (i)   Regarding 1122(d)(2)(iii), “related accounts” means one or more
custodial accounts maintained pursuant to the agreement or agreements to which
Servicer is a party; and “transaction agreements” means the agreement or
agreements to which Servicer is a party;

54



--------------------------------------------------------------------------------



 



  (ii)   Regarding 1122(d)(3)(i) through (iv), “Reports to investors”; “investor
reports” and “reports” each mean, where used, reports Servicer delivers to
Purchaser or its agent, such as a master servicer; “investor” and “investors”
each mean, where used, Purchaser or Purchaser’s agent;
“transaction agreements” means, where used, agreements to which Servicer is a
party.     (iii)   Regarding 1122(d)(3)(i) (C) and (D), Servicer has no
knowledge of, and is not responsible for, Commission filings, or books and
records of others, such as trustees, investors or master servicers.

     Section 11A.06. Use of Subservicers and Subcontractors .
     Seller shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of Seller as servicer under this Agreement or
any applicable Reconstitution Agreement related thereto unless Seller complies
with the provisions of paragraph (a) of this Section. Seller shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of Seller as servicer under this Agreement or any
applicable Reconstitution Agreement related thereto unless Seller complies with
the provisions of paragraph (b) of this Section.
     (a) It shall not be necessary for Seller to seek the consent of Purchaser,
any Master Servicer or any Depositor to the utilization of any Subservicer. If
necessary for compliance with Reg. AB, and after reasonable notice from
Purchaser of the parties involved in Purchaser’s Securitization Transaction and
their threshold percentage involvement, Seller shall cause any Subservicer used
by Seller (or by any Subservicer of Seller) to for the benefit of Purchaser and
any Depositor to comply with the provisions of this Section and with
Sections 11A.02, 11A.03(c), (e), (f) and (g), 11A.04, 11A.05 and 11A.07 of this
Agreement as if such Subservicer were Seller, and to provide the information
required with respect to such Subservicer under Section 11A.03(d) of this
Agreement. Seller shall be responsible for obtaining from each Subservicer and
delivering to Purchaser any servicer compliance statement required to be
delivered by such Subservicer under Section 11A.04, any assessment of compliance
and attestation required to be delivered by such Subservicer under
Section 11A.05 and any certification required to be delivered to the Person that
will be responsible for signing the Sarbanes Certification under Section 11A.05
as and when required to be delivered pursuant to this Agreement.
     (b) It shall not be necessary for Seller to seek the consent of Purchaser
or any Purchaser’s Agent to the utilization of any Subcontractor. If necessary
for compliance with Reg. AB, and after reasonable notice from Purchaser of the
parties involved in Purchaser’s Securitization Transaction and their threshold
percentage involvement, Seller shall promptly upon request provide to Purchaser
(or any designee of Purchaser, such as a Master Servicer) a written description
of the role and function of each Subcontractor utilized by Seller or any
Subservicer who is “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB and Instruction 2 to the Instructions to
Item 1122, specifying which elements of

55



--------------------------------------------------------------------------------



 



the Servicing Criteria will be addressed in assessments of compliance provided
by each Subcontractor identified pursuant to this paragraph.
     (c) As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function within the meaning of Item 1122 of
Regulation AB, Seller shall cause any such Subcontractor used by Seller (or by
any Subservicer) to comply with the provisions of Sections 11A.05 and 11A. 07 of
this Agreement to the same extent as if such Subcontractor were Seller. Seller
shall be responsible for obtaining from each Subcontractor and delivering to
Purchaser and Purchaser’s Agent any such assessment of compliance and
attestation required to be delivered by such Subcontractor and such Subservicer
under Section 11.04, in each case as and when required to be delivered pursuant
to this Agreement.
     Section 11A.07. Indemnifications; Remedies.
     (a) Seller shall indemnify Purchaser, each affiliate of Purchaser, and each
of the following parties participating in a Securitization Transaction: each
sponsor and issuing entity; each Person (including, but not limited to, any
Master Servicer if applicable) responsible for the preparation, execution or
filing of any report required to be filed with the Commission with respect to
such Securitization Transaction, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, each broker dealer acting as underwriter, placement
agent or initial purchaser, each Person who controls any of such parties or the
Depositor (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act); and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing and of the Depositor
(each, an “Indemnified Party”), and shall hold each of them harmless from and
against any claims, losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:
(i)(A) any untrue statement of a material fact contained or alleged to be
contained in Seller Information or (B) or the omission or alleged omission to
state in Seller Information a material fact required to be stated in Seller
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way of clarification, that clause (B) of this paragraph shall be construed
solely by reference to Seller Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether Seller Information or any portion thereof is presented together with
or separately from such other information;
(ii) any breach by Seller of its obligations under this Section 11A, including
particularly any failure by the Company, any Subservicer, any Subcontractor or
any Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this
Section 11A, including any failure by Seller to identify pursuant to
Section 11A.06(b) any Subcontractor “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB; or
(iii) any breach by Seller of a representation or warranty set forth in, or
furnished pursuant to, Section 11A.02(a) and made as of a date prior to the
closing date of the

56



--------------------------------------------------------------------------------



 



related Securitization Transaction, to the extent that such breach is not cured
by such closing date, or any breach by Seller of a representation or warranty in
a writing furnished pursuant to Section 11A.02(b) to the extent made as of a
date subsequent to such closing date; or
     (iv) the negligence bad faith or willful misconduct of Seller in connection
with its performance under this Section 11A.
     These indemnities shall survive termination of this Agreement. If the
indemnification provided for in this Section 11A.07 is unavailable or
insufficient to hold harmless an Indemnified Party as so provided in this
Section 11A.07, then Seller agrees that it shall contribute to the amount paid
or payable by such Indemnified Party, as a result of the indemnified losses,
claims, damages or liabilities incurred by such Indemnified Party in such
proportion as is appropriate to reflect the relative fault of the Indemnified
Party on the one hand and Seller on the other.
     In the case of any failure of performance described in clause (a)(ii) of
this Section, Seller shall promptly reimburse Purchaser, any Depositor,
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by Seller, any Subservicer, any
Subcontractor or any Third-Party Originator.
     (b)(i) Any failure by Seller to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Section 11A, or any breach by Seller of a representation or warranty set
forth in Section 11A.02(a) or in a writing furnished pursuant to
Section 11A.02(b) and made as of a date prior to the closing date of the related
Securitization Transaction, to the extent that such breach is not cured by such
closing date, or any breach by the Seller of a representation or warranty in a
writing furnished pursuant to Section 11.02(b) to the extent made as of a date
subsequent to such closing date, shall, except as provided in (ii) of this
paragraph, immediately and automatically, without notice or grace period,
constitute an Event of Default with respect to Seller under this Agreement and
any applicable Reconstitution Agreement related thereto, and shall entitle
Purchaser ,or any Depositor to terminate the rights and obligations of Seller as
servicer under this Agreement and/or any applicable Reconstitution Agreement
related thereto without payment (notwithstanding anything in this Agreement or
any applicable Reconstitution Agreement related thereto to the contrary) of any
compensation to Seller (and if Seller is servicing any of the Mortgage Loans in
a Securitization Transaction, appoint a successor servicer reasonably acceptable
to any Master Servicer for such Securitization Transaction); provided that to
the extent that any provision of this Agreement and/or any applicable
Reconstitution Agreement related thereto expressly provides for the survival of
certain rights or obligations following termination of Seller as servicer, such
provision shall be given effect.
          (ii) Any failure by Seller to deliver any information, report,
certification or accountants’ letter when and as required under Section 11A.04
and 11A.05, including any failure by Seller to identify pursuant to
Section 11A.06(b) any Subcontractor “participating in the

57



--------------------------------------------------------------------------------



 



servicing function” within the meaning of Item 1122 of Regulation AB, which
continues unremedied for ten calendar days after the date on which such
information, report, certification or accountants’ letter was required to be
delivered shall constitute an Event of Default with respect to Seller under this
Agreement and any applicable Reconstitution Agreement related thereto, and shall
entitle Purchaser, any Master Servicer or any Depositor, as applicable, to
terminate the rights and obligations of Seller as servicer under this Agreement
and/or any applicable Reconstitution Agreement related thereto without payment
of a termination fee as provided in Section 14.02 (notwithstanding anything in
this Agreement or any applicable Reconstitution Agreement related thereto to the
contrary); provided that to the extent that any provision of this Agreement
and/or any applicable Reconstitution Agreement related thereto expressly
provides for the survival of certain rights or obligations following termination
of Seller as servicer, such provision shall be given effect. Neither Purchaser
nor any agent of Purchaser shall be entitled to terminate the rights and
obligations of Seller pursuant to this subparagraph (b)(ii) if a failure of
Seller to identify a Subcontractor “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB was attributable solely to the
role or functions of such Subcontractor with respect to mortgage loans other
than the Mortgage Loans.
     (iii) Seller shall promptly reimburse Purchaser or (any designee of a
Purchaser, such as a Master Servicer) and any Depositor, as applicable, for all
reasonable expenses incurred by Purchaser (or such designee) or such Depositor,
as such are incurred, in connection with the termination of Seller as servicer
and the transfer of servicing of the Mortgage Loans to a successor servicer. The
provisions of this paragraph shall not limit whatever rights the parties may
have under other provisions of this Agreement and/or any applicable
Reconstitution Agreement related thereto or otherwise, whether in equity or at
law, such as an action for damages, specific performance or injunctive relief.
     Section 11A.08. Third Party Beneficiary.
     For purposes of this Section 11A, each Master Servicer shall be considered
a third-party beneficiary of this Agreement, entitled to all the rights and
benefits as if it were a direct party to this Agreement.
     SECTION 12. Seller.
     Section 12.01. Indemnification; Third Party Claims.
     Seller agrees to indemnify and hold harmless Purchaser against any and all
actual losses, damages, actions, or liabilities, including reasonable attorneys
fees, which Purchaser sustains, which are caused by the failure of Seller to
perform its duties, obligations and covenants in material compliance with the
terms of this Agreement, excluding, however, any and all consequential and
punitive damages.
     If Purchaser seeks indemnification under this Section 12.01, it must
promptly give Seller notice of any legal action or potential claim. However,
delay or failure by Purchaser to provide such notice shall not release Seller
from any indemnity obligations, except and only to the extent that Seller shows
that such delay or failure materially prejudiced the defense of such action or

58



--------------------------------------------------------------------------------



 



increased the amount of such claim. Seller shall be responsible to conduct such
defense through counsel reasonably satisfactory to Purchaser; provided, however,
that Seller is permitted to control fully the defense of any such claim and to
settle any such claim subject to Purchaser’s approval, which approval shall not
be unreasonably withheld; provided further, that Purchaser shall have the right
to retain counsel to represent it at its expense in connection with any such
claim. If Seller fails to assume the defense of an action within twenty
(20) days after receiving notice, then Seller shall be bound by any
determination made in the action or by any compromise or settlement Purchaser
may effect. Without the consent of the other party, neither Purchaser nor Seller
shall agree to any settlement if the matter involves any possible criminal
action or proceeding, or contains a stipulation to, or admission or
acknowledgment of, any wrongdoing (in tort or otherwise) on the part of the
other party, and the settlement of any such matter without the prior written
consent of the other party shall be void and of no effect with respect to that
other party. Purchaser agrees to use reasonable efforts to mitigate any claims
tendered to Seller. To the extent of any amounts paid by Seller pursuant to the
indemnification provided above, Purchaser shall assign to Seller all of its
claims for recovery against third parties for any indemnification provided by
Seller, whether such claims arise pursuant to insurance coverage, contribution,
subrogation or otherwise. The provisions of this Section 12.01 shall survive
termination of this Agreement.
     Section 12.02. Merger or Consolidation of Seller.
     Seller will keep in full effect its existence, rights and franchises, and
will obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans and to perform its
duties under this Agreement.
     Any Person into which Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which
Seller shall be a party, or any Person succeeding to substantially all of the
business of Seller (whether or not related to loan servicing), shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.
     Section 12.03. Limitation on Liability of Seller and Others.
     The duties and obligations of Seller shall be determined solely by the
express provisions of this Agreement; Seller shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement; and no implied warranties, covenants or obligations shall be read
into this Agreement against Seller. Neither Seller nor any of the directors,
officers, employees or agents of Seller shall be under any liability to
Purchaser for taking or for refraining from taking any action in accordance with
Customary Servicing Procedures and otherwise in good faith pursuant to this
Agreement or for errors in judgment; provided, however, that this provision
shall not protect Seller against any liability resulting from any material
breach of any representation or warranty made herein; and, provided further,
that this provision shall not protect Seller against any liability that would
otherwise be imposed by reason of the willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of reckless disregard of
its obligations or duties hereunder. Seller and any director, officer, employee
or agent of Seller may rely on any document of any kind which it in good faith

59



--------------------------------------------------------------------------------



 



reasonably believes to be genuine and to have been adopted or signed by the
proper authorities respecting any matters arising hereunder. Subject to the
terms of Section 12.01, Seller shall have no obligation to appear with respect
to, prosecute or defend any legal action which is not incidental to Seller’s
duty to service the Mortgage Loans in accordance with this Agreement.
     Section 12.04. Seller Not to Resign.
     Except as provided in Section 12.02, Seller shall not assign this Agreement
nor resign from the obligations and duties hereby imposed on it except by mutual
consent of Seller and Purchaser or upon the determination that Seller’s duties
hereunder are no longer permissible under applicable law and such incapacity
cannot be cured by Seller. Any such determination permitting the unilateral
resignation of Seller shall be evidenced by an opinion of counsel to such effect
delivered to Purchaser, which opinion of counsel shall be in form and substance
acceptable to Purchaser. Except as provided in Section 12.02, no such
resignation or assignment shall become effective until a successor has assumed
Seller’s responsibilities and obligations hereunder in accordance with
Section 14.03.
     SECTION 13. Default.
     Section 13.01. Events of Default.
     In case one or more of the following Events of Default by Seller shall
occur and be continuing:
          (a) any failure by Seller to remit to Purchaser any payment required
to be made under the terms of this Agreement which continues unremedied for a
period of five (5) Business Days after the date upon which written notice of
such failure, requiring the same to be remedied, shall have been given to Seller
by Purchaser; or
          (b) failure by Seller to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of Seller as set forth
in this Agreement which failure continues unremedied for a period of ninety
(90) days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to Seller by Purchaser; or
          (c) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against Seller and such
decree or order shall have remained in force, undischarged or unstayed for a
period of sixty (60) days; or
          (d) Seller shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
Seller or relating to all or substantially all of Seller’s property; or

60



--------------------------------------------------------------------------------



 



          (e) Seller shall admit in writing its inability to pay its debts as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors,
or voluntarily suspend payment of its obligations;
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, Purchaser, by notice in writing to Seller, may, in addition
to whatever rights Purchaser may have at law or equity, including damages,
injunctive relief and specific performance, commence termination of all the
rights and obligations of Seller under this Agreement and in and to the Mortgage
Loans and the proceeds thereof. Upon receipt by Seller of such written notice
from Purchaser stating that it intends to terminate Seller as a result of such
Event of Default, all authority and power of Seller under this Agreement,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the successor appointed pursuant to Section 14.03. Upon written
request from Purchaser, Seller shall prepare, execute and deliver to a successor
any and all documents and other instruments, place in such successor’s
possession all Mortgage Files and do or cause to be done all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, including, but not limited to, the transfer and endorsement or
assignment of the Mortgage Loans and related documents to the successor at
Seller’s expense. Seller agrees to cooperate with Purchaser and such successor
in effecting the termination of Seller’s responsibilities and rights hereunder,
including, without limitation, the transfer to such successor for administration
by it of all amounts which shall at the time be credited by Seller to the
Custodial Account or Escrow Account or thereafter received with respect to the
Mortgage Loans.
     Section 13.02. Waiver of Defaults.
     Purchaser may waive any default by Seller in the performance of its
obligations hereunder and its consequences. Upon any waiver of a past default,
such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereto except to the extent expressly so waived.
     SECTION 14. Termination.
     Section 14.01. Termination.
     Unless terminated with respect to all or a portion of the Mortgage Loans on
an earlier date pursuant to Section 13, the respective obligations and
responsibilities of Seller, as Seller, shall terminate upon the distribution to
Purchaser of the final payment or disposition with respect to the last Mortgage
Loan (or advances of same by Seller) and the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure with respect to the
last Mortgage Loan and the remittance of all funds due hereunder. Upon written
request from Purchaser in connection with any such termination, Seller shall
prepare, execute and deliver, any and all reasonable and necessary documents and
other instruments, place in Purchaser’s possession all Mortgage Files, and do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such termination, whether to complete the transfer and endorsement
or assignment of the Mortgage Loans and related documents, or otherwise, at
Purchaser’s sole expense. Seller agrees to cooperate with Purchaser and such
successor in effecting the termination of Seller’s responsibilities and rights
hereunder as Seller, including, without

61



--------------------------------------------------------------------------------



 



limitation, the transfer to such successor for administration by it of all cash
amounts which shall at the time be credited by Seller to the Custodial Account
or Escrow Account or thereafter received with respect to the Mortgage Loans.
     Section 14.02. Termination of Seller Without Cause.
     Notwithstanding anything herein to the contrary, Purchaser may terminate
the obligations and responsibilities of Seller, without cause, upon payment to
Seller of a termination fee equal to three percent (3%) of the aggregate
outstanding principal balance of the Mortgage Loans as of the date of such
termination. In addition, Purchaser shall reimburse Seller for any and all
out-of-pocket costs incurred by Seller in connection with such termination. The
termination fee provided for in this Section 14.02 shall be paid by Purchaser
within ten (10) Business Days of any such termination without cause by
Purchaser, and Purchaser shall reimburse Seller for its out-of-pocket costs
resulting from such termination within ten (10) Business Days following
Purchaser’s receipt of an invoice for such costs.
     Section 14.03. Successors to Seller.
     Prior to the termination of Seller’s responsibilities and duties under this
Agreement pursuant to Sections 12.04, 13.01, 14.01 or 14.02, Purchaser shall
(a) succeed to and assume all of Seller’s servicing responsibilities, rights,
duties and obligations under this Agreement or (b) within one hundred eighty
(180) days appoint a successor which shall succeed to all rights and assume all
of the responsibilities, duties and liabilities of Seller under this Agreement
upon such termination. In connection with such appointment and assumption,
Purchaser may make such arrangements for the compensation of such successor out
of payments on Mortgage Loans as it and such successor shall agree. If Seller’s
duties, responsibilities and liabilities under this Agreement shall be
terminated pursuant to the aforementioned Sections, Seller shall discharge such
duties and responsibilities during the period from the date it acquires
knowledge of such termination until the effective date thereof with the same
degree of diligence which it is obligated to exercise under this Agreement. The
resignation or removal of Seller pursuant to the aforementioned Sections shall
not become effective until the earlier of (i) appointment of a successor
pursuant to this Section, or (ii) expiration of a period of one hundred eighty
(180) days after receipt by Seller from Purchaser or Purchaser’s agent of a
notice of termination or receipt by Purchaser or Purchaser’s agent of a notice
of resignation. Prior to the transfer of servicing to a successor servicer,
Purchaser or Purchaser’s designee shall reimburse Seller for any and all
Servicing Advances and any other amounts due and owning pursuant to this
Agreement.
     Any successor to Seller appointed as servicer as provided herein shall
execute, acknowledge and deliver to Seller and to Purchaser an instrument
accepting such appointment, whereupon such successor shall become fully vested
with all the rights, powers, duties, responsibilities, obligations and
liabilities of Seller, with like effect as if originally named as a party to
this Agreement. Any termination or resignation of Seller or this Agreement
pursuant to Sections 12.04, 13.01 or 14.01 shall not affect any claims that
Purchaser may have against Seller under this Agreement which arose prior to any
such termination or resignation.
     Seller shall do such things as may reasonably be required to more fully and
definitively vest in the successor all such rights, powers, duties,
responsibilities, obligations and liabilities of Seller.

62



--------------------------------------------------------------------------------



 



     Upon a successor’s acceptance of appointment as such, Purchaser shall
immediately notify Seller of such appointment.
     SECTION 15. Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed, by
registered or certified mail, postage prepaid, return receipt requested, or, if
by other means, when received by the other party at the address as follows:
     (a) if to Seller:
ABN AMRO Mortgage Group, Inc.
7159 Corklan Drive
Jacksonville, FL 32258
Attn:     Raymond Barbone
Phone:  904/288-5211
Fax:      904/288-5089
With a copy to:
LaSalle Bank Corporation
Legal Department
2600 West Big Beaver Rd.
Troy, Michigan 48084
Attn:     Thomas E. Reiss
Phone:   248/637-2571
Fax:       248/637-2768
     (b) if to Purchaser:
     (c)
RWT Holdings, Inc.
One Belvedere Place, Suite 310
Mill Valley, CA 94941
Attn:     Laura Jeffery
Phone:  (415) 380-2337
Fax:       (415) 381-1773
or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
     SECTION 16. Severability Clause. Any part, provision, representation or
warranty of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability

63



--------------------------------------------------------------------------------



 



without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction as to any Mortgage Loan shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto waive any provision
of law which prohibits or renders void or unenforceable any provision hereof. If
the invalidity of any part, provision, representation or warranty of this
Agreement shall deprive any party of the economic benefit intended to be
conferred by this Agreement, the parties shall negotiate, in good-faith, to
develop a structure the economic effect of which is nearly as possible the same
as the economic effect of this Agreement without regard to such invalidity.
     SECTION 17. No Partnership. Nothing herein contained shall be deemed or
construed to create a co-partnership or joint venture between the parties hereto
and the services of Seller shall be rendered as an independent contractor and
not as agent for Purchaser.
     SECTION 18. Counterparts and Facsimile Transmission. This Agreement may be
executed simultaneously in any number of counterparts. Each counterpart shall be
deemed to be an original, and all such counterparts shall constitute one and the
same instrument. This Agreement may be delivered via facsimile transmission of
executed counterparts, and each executed counterpart so delivered shall be
deemed an original.
     SECTION 19. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE UNITED STATES OF AMERICA, AND, TO
THE EXTENT NOT PREEMPTED THEREBY, THE LAWS OF THE STATE OF MICHIGAN, WITHOUT
REGARD TO THE CHOICE OF LAW RULES OF MICHIGAN OR ANY OTHER JURISDICTION.
     SECTION 20. Intention of the Parties. It is the intention of the parties
that Purchaser is purchasing, and Seller is selling, the Mortgage Loans and not
a debt instrument of Seller or another security. Accordingly, the parties hereto
each intend to treat the transaction for federal income tax purposes as a sale
by Seller, and a purchase by Purchaser, of the Mortgage Loans. Purchaser shall
have the right to review the Mortgage Loans and the related Mortgage Files to
determine the characteristics of the Mortgage Loans which shall affect the
federal income tax consequences of owning the Mortgage Loans and Seller shall
cooperate with all reasonable requests made by Purchaser in the course of such
review.
     It is not the intention of the parties that such conveyances be deemed a
pledge thereof. However, if, notwithstanding the intent of the parties, such
assets are held to be the property of Seller or if for any other reason this
Agreement is held or deemed to create a security interest in either such assets,
then (i) this Agreement shall be deemed to be a security agreement within the
meaning of the Uniform Commercial Code of the State of Michigan and (ii) the
conveyances provided for in this Agreement shall be deemed to be an assignment
and a grant by Seller to Purchaser of a security interest in all of the assets
transferred, whether now owned or hereafter acquired.
     Purchaser agrees that, when interpreting this Agreement or any other
document delivered by Purchaser to Seller, there shall be no presumption against
Seller on account of the fact that Seller is the party causing the drafting of
this Agreement.

64



--------------------------------------------------------------------------------



 



     SECTION 21. Successors and Assigns. This Agreement shall bind and inure to
the benefit of and be enforceable by Purchaser, Seller, and the respective
successors and assigns of Purchaser and Seller.
     SECTION 22. Waivers. No term or provision of this Agreement may be waived
or modified unless such waiver or modification is in writing and signed by the
party against whom such waiver or modification is sought to be enforced.
     SECTION 23. Exhibits. The Exhibits to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
     SECTION 24. General Interpretive Principles. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
          (a) the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;
          (b) accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
          (c) references herein to “Sections,” “Paragraphs” and other
subdivisions without reference to a document are to designated sections,
paragraphs and other subdivisions of this Agreement;
          (d) the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;
          (e) the term “include” or “including” shall mean without limitation by
reason of enumeration; and
          (f) the terms “state law” or “local law” or other references to state
law or local laws shall mean such laws except as they are preempted by federal
law or federal regulations.
     SECTION 25. Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications which may hereafter be executed, (b) documents received by any
party at the closing, and (c) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties hereto agree that any such reproduction shall
be admissible in evidence as the original itself in any judicial or
administrative proceeding, whether or not the original is in existence and
whether or not such reproduction was made by a party hereto in the regular
course of business, and that any enlargement, facsimile or further reproduction
of such reproduction shall likewise be admissible in evidence.
     SECTION 26. Amendment. This Agreement may be amended from time to time by
Purchaser and Seller by written agreement signed by the parties hereto.

65



--------------------------------------------------------------------------------



 



     SECTION 27. Confidentiality and Information Security.
     (a) Confidentiality of Agreement. Purchaser and Seller shall employ proper
procedures and standards designed to maintain the confidential nature of the
terms of this Agreement, except to the extent: (a) the disclosure thereof is
reasonably believed by such party to be required in connection with regulatory
requirements or other legal requirements relating to its affairs; (b) disclosed
to any one or more of such party’s employees, officers, directors, agents,
attorneys or accountants who would have access to the contents of this Agreement
and such data and information in the normal course of the performance of such
person’s duties for such party, to the extent such party has procedures in
effect to inform such person of the confidential nature thereof; (c) disclosed
in a prospectus, prospectus supplement or private placement memorandum relating
to a securitization of the Mortgage Loans by Purchaser (or an affiliate assignee
thereof) or to any Person in connection with the resale or proposed resale of
all or a portion of the Mortgage Loans by such party in accordance with the
terms of this Agreement; or (d) reasonably believed by such party to be
necessary for the enforcement of such party’s rights under this Agreement.
     (b) Confidentiality of Information. Each party represents and warrants to
the other that it and its directors, officers, employees and agents, including
subcontractors, shall safeguard and hold as confidential all Confidential
Information disclosed to it by the other party, and shall use such Confidential
Information of the other party solely for the purposes contemplated by this
Agreement and shall not disclose such information to persons other than its
directors, officers, employees and agents having a need to know such
Confidential Information of the other party in order to perform its corporate
obligations, the obligations under this Agreement, to enforce this Agreement, or
as otherwise required by law. If a party is required by law to disclose the
Confidential Information of the other party (such as pursuant to subpoena,
discovery, search warrant, order of a court or government agency or similar
process), the party, to the extent allowed by law, shall promptly notify the
other party of the receipt of such legal process, and cooperate with the other
party should that other party seek to quash the process or obtain a protective
order or other appropriate relief to protect its Confidential Information. The
term “Confidential Information” shall mean all proprietary information of a
party, all information of a party marked restricted or confidential, all
information of a party regarding its customers and prospective customers
(including the non-public personal information of individual consumers), account
information, products and services, financial, technical, procurement or
marketing information, business or marketing strategies, operating and security
policies and procedures, trade secrets and similar proprietary information, in
whatever form, which could reasonably be expected to be confidential
information. Confidential Information does not, however, include information
(i) which was rightfully in possession of or known to the receiving party
without any obligation of confidentiality prior to receiving it from the
disclosing party; (ii) which is, or subsequently becomes, legally and publicly
available without breach of this Agreement; (iii) which is rightfully obtained
by the receiving party from a source other than the disclosing party without any
obligation of confidentiality; (iv) which is independently developed by a party
without use of the other party’s confidential information; (v) which is
disclosed by the receiving party with the written permission of the disclosing
party; and (vi) which is disclosed pursuant to an order issued by a court or
government agency of competent jurisdiction or a subpoena. Confidential
Information will be used by the receiving party solely for the purposes for
which the Confidential Information is provided. Disclosure of Confidential
Information to a party’s

66



--------------------------------------------------------------------------------



 



outside counsel and accountants and its regulatory agencies in the course of
their professional duties with respect to a party shall be deemed not to be a
breach of the confidentiality provisions of this Agreement.
     (c) Information Security. Further, in accordance with the requirements of
the Interagency Guidelines Establishing Information Security Standards, 12
C.F.R., Part 30, Appendix B, promulgated under section 39 of the Federal Deposit
Insurance Act, 12 U.S.C §1831p-1, or under section 93a of the National Bank Act,
12 U.S.C. §93a and sections 501 and 505(b) of the Gramm-Leach-Bliley Act (the
“Interagency Guidelines”), each party agrees, as applicable, to implement
appropriate information security measures, including disaster recovery measures,
designed to meet the objectives of the Interagency Guidelines, and that the
party providing non-public personal information of individual consumers
(“Customer Information) has the right to review audits, summaries of test
results, or other equivalent evaluations of the information security measures of
the party receiving the Customer Information, or to conduct audits of the same,
in order to insure that the party receiving the Customer Information is meeting
the objectives of the Interagency Guidelines. All of the provisions of this
Section 27 shall survive the termination of this Agreement.
     SECTION 28. Entire Agreement. This Agreement constitutes the entire
agreement and understanding relating to the subject matter hereof between the
parties hereto and any prior oral or written agreements between them shall be
deemed to have merged herewith.
     SECTION 29. Further Information and Agreements. Upon reasonable requests of
Purchaser, Seller shall provide Purchaser with (i) evidence of the authorization
of the person signing any certification or statement, (ii) copies or other
evidence of Fidelity Bond and errors and omission insurance policies, and
(iii) such other information related, including financial information, as may be
necessary or appropriate to effectuate the purposes of this Agreement. Seller
and Purchaser each agree to execute and deliver to the other such reasonable and
appropriate additional documents, instruments or agreements as may be necessary
or appropriate to effectuate the purposes of this Agreement.
(CONTINUED ON FOLLOWING PAGE)

67



--------------------------------------------------------------------------------



 



     SECTION 30. JURY WAIVER. EACH PARTY ACKNOWLEDGES THAT THE RIGHT OF TRIAL BY
JURY IS A CONSTITUTIONAL RIGHT, BUT ONE THAT MAY BE WAIVED. EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH LEGAL COUNSEL OF ITS
CHOICE, KNOWINGLY AND VOLUNTARILY, FOR ITS OWN BENEFIT, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION IN ANY WAY RELATED TO THIS AGREEMENT,
PERFORMANCE THEREUNDER, AND/OR ENFORCEMENT THEREOF.
     Purchaser and Seller have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the date first above
written.

              RWT Holdings, Inc.      as Purchaser
 
            /s/ RWT HOLDINGS, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
            ABN AMRO Mortgage Group, Inc.,      as Seller
 
            /s/ ABN AMRO MORTGAGE GROUP, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

68



--------------------------------------------------------------------------------



 



EXHIBIT 1
MORTGAGE LOAN DOCUMENTS
     With respect to each Mortgage Loan, the Mortgage Loan Documents shall
consist of the following:

  (a)   the original Mortgage Note bearing all intervening endorsements and
signed in the name of Seller by an officer thereof, or if the Mortgage Note has
been lost or destroyed, a lost note affidavit;     (b)   the original Assignment
of Mortgage;     (c)   the originals of all assumption, modification,
consolidation or extension agreements, if any, with evidence of recording
thereon; or if such documents have not been returned from the applicable
recording office or have been lost, a true and complete copy of the original;  
  (d)   the original recorded Mortgage, or imaged copy of the recorded Mortgage,
or if any such Mortgage has not been returned from the applicable recording
office, a true and complete copy of the original Mortgage; provided, however,
that such original recorded document or imaged copy thereof shall be delivered
to Purchaser no later than one (1) year following the related Closing Date,
unless there has been a delay at the applicable recording office;     (e)   the
originals of all intervening assignments of mortgage, or imaged copies of the
recorded documents, with evidence of recording thereon, or if any such
intervening assignment of mortgage has not been returned from the applicable
recording office or has been lost or if such public recording office retains the
original recorded assignments of mortgage, a true and complete copy of the
original intervening assignment of mortgage; and     (f)   if required, the
original mortgagee title insurance policy or if not yet issued, a copy of the
title commitment with proof of payment, or imaged copies thereof.



69



--------------------------------------------------------------------------------



 



EXHIBIT 2
CONTENTS OF EACH MORTGAGE FILE
     With respect to each Mortgage Loan, the Mortgage File, which may be an
image thereof, shall include each of the following items, unless otherwise
disclosed to Purchaser on the data tape:

  (a)   Mortgage Loan application.     (b)   Mortgage Loan closing statement.  
  (c)   Verification of employment and income, if required.     (d)  
Verification of acceptable evidence of source and amount of down payment, if
required.     (e)   Credit report on Mortgagor, in a form acceptable to the
Agency.     (f)   Residential collateral assessment report in a form acceptable
to the Agency, if required.     (g)   Survey of the Mortgaged Property, unless a
survey is not required.     (h)   Copies of all required disclosure statements.
    (i)   Sales contract, if applicable and required.     (j)   The Primary
Mortgage Insurance Policy or certificate of insurance or electronic notation of
the existence of such policy, where required.     (k)   Evidence of electronic
notation of the hazard insurance policy, and, if required by law, evidence of
the flood insurance policy.



70



--------------------------------------------------------------------------------



 



EXHIBIT 3
SELLER’S OFFICER’S CERTIFICATE
I,                                                             , hereby certify
that I am a duly elected                      Vice President of ABN AMRO
Mortgage Group, Inc., a Delaware corporation (the “Company”), and further
certify on behalf of the Company as follows:

1.   Attached hereto as Exhibit A is a true and complete copy of the Certificate
of Incorporation of the Company, as amended, as filed with the Secretary of
State of the State of Delaware. Such Certificate of Incorporation has not been
amended and is in full force and effect on the date hereof.

2.   Attached hereto as Exhibit B is a true and correct copy of the Certificate
of the Secretary of State of the State of Delaware, dated                     ,
2006, as to the good standing of the Company.

3.   Attached hereto as Exhibit C is a true and complete copy of the Amended and
Restated By-Laws of the Company. Such By-Laws have not been amended or revoked
and are in full force and effect on the date hereof.

4.   Section 11.1 of the Amended and Restated By-Laws, entitled “Execution of
Instruments,” authorizes any Vice President, First Vice President, or Senior
Vice President of the Company, among others, to execute and deliver documents in
connection with the sale, assignment, transfer, conveyance, management or
handling in any way of any property held or controlled by the Company.

5.   Each person who, as an officer or attorney-in-fact of the Company, signed
(a) the Mortgage Loan Sale and Servicing Agreement (the “Agreement”) dated as of
                                        , 2006, by and between the Company and
                                          , a                                 
          corporation, and (b) any other document delivered prior hereto or on
the date hereof in connection with the sale and servicing of Mortgage Loans in
accordance with the Agreement was, at the respective times of such signing and
delivery, and is as of the date hereof, duly elected or appointed, qualified and
acting as such officer or attorney-in-fact.

6.   Set forth below is the name, title and specimen signature of the person who
has been duly elected and qualified to serve in the capacity set forth opposite
his or her name:

             
Name
  Title       Signature
 
           
 
                                             Vice President                   
                                           

7.   The signature of each such person appearing on such documents is his or her
genuine signature. All capitalized terms used herein and not otherwise defined
shall have the

71



--------------------------------------------------------------------------------



 



     meanings assigned to them in the Agreement.
IN WITNESS WHEREOF, I have hereunto signed my name.

     
Dated:                     , 2006
  ABN AMRO MORTGAGE
GROUP, INC.
   

             
 
  By:                  
 
           
 
                                                 , Vice President

     I,                                         , Assistant Secretary of ABN
AMRO Mortgage Group, Inc., hereby certify that
                                         is a duly elected, qualified and acting
                     Vice President of ABN AMRO Mortgage Group, Inc., that the
signature appearing above is his genuine signature, and that pursuant to By-Law
11.1 of the Amended and Restated By-Laws of the Company attached hereto as
Exhibit C he is authorized to execute and deliver the Agreement.
     IN WITNESS WHEREOF, I have hereunto signed my name.

          Dated as of                     , 2006   ABN AMRO MORTGAGE GROUP, INC.
 
       
 
  By:    
 
       
 
       
 
      Assistant Secretary

72



--------------------------------------------------------------------------------



 



EXHIBIT 4
OPINION OF COUNSEL TO THE SELLER
(Date)
RWT Holdings, Inc.
One Belvedere Place, Suite 310
Mill Valley, CA 94941
Attention: Laura Jeffery

         
 
  Re:   Master Mortgage Loan Sale and Servicing Agreement, dated as of [     ]
1, 200[ ]

Ladies and Gentlemen:
     I am special counsel to ABN AMRO Mortgage Group, Inc., a Delaware
corporation (the “Company”), with respect to certain matters in connection with
the sale and servicing by the Company of the Mortgage Loans pursuant to that
certain Master Mortgage Loan Sale and Servicing Agreement, dated as of July 1,
2006 (the “Agreement”), by and between the Company and RWT Holdings, Inc., a
Delaware corporation, (the “Purchaser”). Capitalized terms not otherwise defined
herein have the meanings set forth in the Agreement.
     In rendering the opinions set forth below, I have examined and relied upon
originals or copies, certified or otherwise identified to my satisfaction, of
the certificate of incorporation and by-laws of the Company, the Agreement and
such corporate records, agreements or other instruments of the Company, and such
certificates, records and other documents, agreements and instruments, as I have
deemed necessary and proper as the basis for my opinions. In connection with
such examination, I have assumed the genuineness of all signatures, the
authenticity of all documents, agreements and instruments submitted to me as
originals, the conformity to original documents, agreements and instruments of
all documents, agreements and instruments submitted to me as copies or
specimens, the authenticity of the originals of such documents, agreements and
instruments submitted to us as copies or specimens, the conformity to executed
original documents of all documents submitted to me in draft and the accuracy of
the matters set forth in the documents we reviewed. I have also assumed that all
documents, agreements and instruments have been duly authorized, executed and
delivered by all parties thereto. As to any facts material to such opinions that
I did not independently establish or verify, I have relied upon statements and
representations of officers and other representatives of the Company as I have
deemed necessary and proper as the basis for my opinions, including, among other
things, the representations and warranties in the Agreement.
     I am a member of the State Bar of Michigan and my opinions herein are
limited to matters governed by the laws of Michigan and the federal laws of the
United States of America. I have not made any examination of the laws of any
other jurisdiction as to the extent or manner in which such laws may govern or
affect the Agreement or the transactions contemplated thereby.
Subject to the foregoing, it is my opinion that:

73



--------------------------------------------------------------------------------



 



          1. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of Delaware and is authorized to
service and administer the Mortgage Loans in the states where the Mortgaged
Properties are located.
          2. The execution, delivery and performance by the Company and the
transactions contemplated thereby are within its corporate power and have been
duly authorized by all necessary corporate action on the part of the Company.
          3. The Agreement is a legal, valid and binding agreement of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general application affecting the rights of creditors and subject to the rules
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).
          4. The execution, delivery and performance by the Company of the
Agreement and the transactions contemplated thereby: (a) do not contravene or
conflict with its certificate of incorporation or by-laws or any law or
regulation to which the Company is subject; or (b) to the best of my knowledge
(without independent investigation), neither result in the creation or
imposition of any lien on the property or assets of the Company; nor require any
action by or in respect of, or filing with, any governmental body, agency or
official.
          5. There is no action, suit, proceeding or, investigation pending or
threatened against the Company which, in my judgment, either in any instance or
in the aggregate, will likely result in any material adverse change in the
business, operations, financial conditions, properties or assets of the Company
or in any material impairment of the right or ability of the Company to carry on
its business substantially as now conducted or in any material liability on the
part of the Company or which would draw into question the validity of the
Agreement or of any action taken or to be taken in connection with the
transactions contemplated thereby, or which would be likely to impair materially
the ability of the Company to perform under the terms of the Agreement.
     Except as expressly provided herein, this opinion is being furnished solely
to the addressee hereof solely for their benefit in connection with the
transactions contemplated in the Agreement, and it is not to be used,
circulated, quoted or otherwise referred to, or relied upon by anyone other than
such addressee, or used for any purpose without my express written consent.
Further, I assume no obligation to revise or supplement this opinion should the
present laws or regulations be changed by legislative or administrative action,
judicial decision or otherwise.

                  Sincerely,
ABN AMRO Mortgage Group, Inc.
 
           
 
  By:        
 
     
 
   
 
      Thomas E. Reiss    
 
  Its:   Special Counsel    

TER/-

74



--------------------------------------------------------------------------------



 



EXHIBIT 5
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
(for Whole Loan Transfers)
between
 
,
as Assignee,
 
as Assignor
and
ABN AMRO Mortgage Group, Inc.,
as the Company
Dated ______

75



--------------------------------------------------------------------------------



 



ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
(for Whole Loan Transfers)
     This Assignment, Assumption and Recognition Agreement (the “Agreement”) is
made and entered into on                     , by                     , having
an address at                                                             
(“Assignor”),                                         , having an address at
                                                             (“Assignee”) and
ABN AMRO Mortgage Group, Inc., having an address at 2600 West Big Beaver Road,
Troy, Michigan 48084 (“Company”).
     In consideration of the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Assignment and Assumption. Except as expressly provided for herein, and
upon payment by Assignee to Assignor of the amounts referenced in that certain
trade confirmation dated as of                      (the “Trade Confirmation”)
and duly executed by Assignor and Assignee (such amounts, the “Purchase Price”),
and upon payment to Company of any Reconstitution Fee required pursuant to the
Sale Agreement defined below, Assignor hereby grants, transfers and assigns to
Assignee (a) all of its right, title and interest in and to each of the mortgage
loans identified in Exhibit A attached hereto, excluding the servicing rights
related thereto (“Mortgage Loans”) and (b) with respect to the Mortgage Loans,
all of its right, title and interest as “Purchaser” in that certain Master
Mortgage Loan Sale and Servicing Agreement dated                     , and duly
executed by the Company and Assignor, a copy of which is attached hereto as
Exhibit B (the “Sale Agreement”). Notwithstanding anything to the contrary
contained herein, Assignor is not assigning to Assignee any of the servicing
rights related to the Mortgage Loans.
     Except as is otherwise expressly provided herein, Assignor makes no
representations, warranties or covenants to Assignee and Assignee acknowledges
that Assignor has no obligations to Assignee under the terms of the Sale
Agreement, or otherwise relating to the transaction contemplated herein,
including but not limited to, any obligation to repurchase any of the Mortgage
Loans or to indemnify Assignee.
     2. Payment of Purchase Price. Assignee shall pay the Purchase Price to
Assignor on or prior to the date hereof by wire transfer of immediately
available funds to the account designated below:

     
 
  ABA -  
 
  ACCT -
 
  REF –

     3. Recognition of Assignee by the Company. From and after the date hereof,
and on the condition that Assignor shall have paid any Reconstitution Fee
required pursuant to the Sale

76



--------------------------------------------------------------------------------



 



Agreement, the Company shall recognize Assignee as the owner of the Mortgage
Loans and the “Purchaser” under the Sale Agreement with respect to such Mortgage
Loans.
     4. Servicing of the Mortgage Loans. From and after the date hereof, and on
the condition that Assignor shall have paid any Reconstitution Fee required
pursuant to the Sale Agreement, the Company shall service the Mortgage Loans for
Assignee in accordance the Sale Agreement. The address of “Purchaser” set forth
in Section 15 of the Sale Agreement shall be amended to read as follows:
Attn:
     The wire transfer instructions for distributions to Assignee on the
remittance dates shall be as follows:
Bank:
City:
ABA Routing Number:
For Credit to:
Account No.:
Attn:
     5. Status of Sale Agreement. The Company and Assignor represent and warrant
to Assignee that as of the date hereof (a) the Sale Agreement with respect to
each of the Mortgage Loans is in full force and effect, (b) the Sale Agreement
has not been amended or modified in any respect (except as provided herein), and
(c) there has been no waiver or any agreement to waive any provision, nor has
any notice of termination been given, under the Sale Agreement.
     6. No Claims. The Company represents and warrants to Assignor and Assignee
that it has no offsets, counterclaims or other defenses available to it with
respect to the Sale Agreement. Assignor represents and warrants to the Company
and Assignee that it has no offsets, counterclaims or other defenses available
to it with respect to the Sale Agreement.
     7. Covenants, Representations and Warranties of Assignor. Assignor
represents and warrants to, and covenants with, Assignee that:
          a. Assignor is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and has
all requisite corporate power and authority to acquire, own and sell the
Mortgage Loans;
          b. Assignor has full corporate power and authority to execute, deliver
and perform under this Agreement, and to consummate the transactions set forth
herein. The execution, delivery and performance of Assignor of this Agreement,
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action of Assignor. This Agreement
has been fully executed and delivered by Assignor and constitutes the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its

77



--------------------------------------------------------------------------------



 



respective terms, except as enforcement is limited by applicable bankruptcy,
insolvency and similar laws affecting the rights of creditors generally, and by
general principles of equity, regardless of whether enforcement is sought in a
proceeding in equity or at law;
          c. No material consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by Assignor in connection with the execution, delivery or
performance by Assignor of this Agreement, or the consummation by it of the
transaction contemplated hereby;
          d. There is no action, suit, proceeding, investigation or litigation
pending or, to Assignor’s knowledge, threatened, which either in any instance or
in the aggregate, if determined adversely to Assignor, would materially and
adversely affect (i) the sale of the Mortgage Loans to Assignee, (ii) the
execution, delivery or enforceability of this Agreement, or (iii) Assignor’s
ability to perform its obligations under this Agreement; and
          e. Immediately prior to payment of the Purchase Price for the Mortgage
Loans, Assignor is the lawful owner of the Mortgage Loans with the full right to
transfer the Mortgage Loans free from any and all claims and encumbrances
whatsoever.
     8. Covenants, Representations and Warranties of Assignee. Assignee
represents and warrants to, and covenants with, Assignor and the Company that
except for the provisions pertaining to the payment of the purchase price
thereunder, from and after the date hereof, Assignee agrees to be bound as
“Purchaser” by all of the terms, covenants and conditions of the Sale Agreement
and Assignee assumes for the benefit of Assignor and the Company all of
Assignor’s obligations as “Purchaser” thereunder.
     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the United States of America, and to the extent not
preempted thereby, the laws of the State of Michigan, without regard to the
choice of law rules of Michigan or any other jurisdiction.
     10. Confidentiality. The Company, Assignor and Assignee hereby acknowledge
and agree that this Agreement shall be kept confidential and its contents will
not be divulged to any party without the other party’s consent except to the
extent that it is appropriate for the Company, Assignor or Assignee to do so in
working with their respective directors, officers, employees, agents, legal
counsel, auditors, taxing authorities or other governmental agencies.
     11. Conflict with Sale Agreement. To the extent there is any conflict
between the terms of the Sale Agreement and this Agreement, the latter shall be
controlling, notwithstanding anything to the contrary contained in the Sale
Agreement.
     12. Capitalized Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Sale
Agreement.
     13. Counterparts. This Agreement may be executed in any number of
counterparts. Each counterpart shall be deemed to be an original and all such
counterparts shall constitute one and the same instrument. This Agreement may be
delivered via facsimile transmission of executed counterparts, and each executed
counterpart so delivered shall be deemed an original.

78



--------------------------------------------------------------------------------



 



     14. Notices. All demands, notices and communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed, by registered or
certified mail, postage prepaid, return receipt requested, or, if by other
means, when received by the other party at the address as follows:
          (a) if to Assignee:
          With copy to:
          (b) if to the Company:
ABN AMRO Mortgage Group, Inc.
7159 Corklan Drive
Jacksonville, FL 32258
Attn: Raymond Barbone
Phone: 904/288-5211
Fax: 904/288-5089
With copy to:
LaSalle Bank Corporation
Legal Department – M 0900-380
2600 West Big Beaver Road
Troy, Michigan 48084
Attn: Thomas E. Reiss
Phone: 248/637-2571
Fax: 248/637-2768
          (c) if to Assignor:
With copy to

79



--------------------------------------------------------------------------------



 



     SECTION 15. JURY WAIVER. EACH PARTY ACKNOWLEDGES THAT THE RIGHT OF TRIAL BY
JURY IS A CONSTITUTIONAL RIGHT, BUT ONE THAT MAY BE WAIVED. EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH LEGAL COUNSEL OF ITS
CHOICE, KNOWINGLY AND VOLUNTARILY, FOR ITS OWN BENEFIT, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION IN ANY WAY RELATED TO THIS AGREEMENT,
PERFORMANCE THEREUNDER, AND/OR ENFORCEMENT THEREOF.
     The parties hereto have executed this Agreement on the date first above
written.

          ,      

    Assignor
 
         
 
  By      
 
         
 
      Name:  
 
      Title:  
 
        ,           Assignee  
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
            ABN AMRO MORTGAGE GROUP, INC.,
the Company
 
       
 
  By    
 
       
 
      Name:
 
      Title:

80



--------------------------------------------------------------------------------



 



EXHIBIT A
MORTGAGE LOANS
(attached)

81



--------------------------------------------------------------------------------



 



EXHIBIT B
MORTGAGE LOAN
SALE AND SERVICING
AGREEMENT
(attached)

82



--------------------------------------------------------------------------------



 



EXHIBIT 6
FORM OF
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
(For Securitization Transactions #1)
[This agreement is for use in transferring rights and obligations relating to
the Mortgage Loans from Purchaser to a Depositor in connection with a
Securitization Transaction.]
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of [     ],
2006 (the “Assignment”), is entered into among RWT Holdings, Inc. (the
“Assignor”), [          ] (the “Assignee”) and ABN AMRO Mortgage Group, Inc., as
the seller and servicer (the “Company”).
RECITALS
WHEREAS, the Assignor and the Company have entered into a certain Master
Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2006, and
pursuant to the Commitment Letter(s) issued under the Master Mortgage Loan Sale
and Servicing Agreement and listed in Appendix A hereto(together with the Master
Mortgage Loan and Servicing Agreement, the “Agreement”) Assignor acquired from
the Company certain Mortgage Loans (the “Specified Mortgage Loans”) which are
listed on the mortgage loan schedule attached as Exhibit I hereto (the
“Specified Mortgage Loan Schedule”) and the Company agreed to service such
Mortgage Loans; and
     WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee
all of its right, title and interest in the Specified Mortgage Loans and its
rights under the Agreement with respect to the Specified Mortgage Loans; and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
     (a) Effective on and as of the date hereof, the Assignor hereby sells,
assigns and transfers to the Assignee all of its right, title and interest in
the Specified Mortgage Loans and all of its rights and obligations provided
under the Agreement to the extent relating to the Specified Mortgage Loans, the
Assignee hereby accepts such assignment from the Assignor, and the Company
hereby acknowledges such assignment and assumption.
     (b) Effective on and as of the date hereof, the Assignor represents and
warrants to the Assignee that the Assignor has not taken any action that would
serve to impair or encumber

83



--------------------------------------------------------------------------------



 



the Assignee’s interest in the Specified Mortgage Loans since the date of the
Assignor’s acquisition of the Specified Mortgage Loans.
2. Recognition of the Assignee.
From and after the date hereof, the Company shall recognize the Assignee as the
holder of the rights and benefits of the Purchaser with respect to the Specified
Mortgage Loans and the Company will service the Specified Mortgage Loans for the
Assignee pursuant to the Master Mortgage Loan Sale and Servicing Agreement,
which is incorporated herein, as amended hereby, with the Assignee as Purchaser
thereunder. It is the intention of the parties hereto that this Assignment will
be binding upon and for the benefit of the respective successors and assigns of
the parties hereto.
3. Representations and Warranties.
     (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Company or the Assignor other than those contained in
the Agreement or this Assignment.
     (b) The Assignee represents and warrants to, and covenants with, Assignor
and the Company that except for the provisions pertaining to the payment of the
purchase price thereunder, from and after the date hereof, Assignee agrees to be
bound as “Purchaser” by all of the terms, covenants and conditions of the
Agreement and Assignee assumes for the benefit of Assignor and the Company all
of Assignor’s obligations as “Purchaser” thereunder.
     (c) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
     (d) Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
4. Continuing Effect.
Except as contemplated hereby, the Agreement shall remain in full force and
effect in accordance with its terms. This Assignment constitutes a
Reconstitution Agreement as defined in the Master Mortgage Loan Sale and
Servicing Agreement, and the Reconstitution Date shall be the date hereof with
respect to the Specified Mortgage Loans listed on Exhibit I on the date hereof.

84



--------------------------------------------------------------------------------



 



5. Governing Law.
This Assignment shall be governed by, and construed in accordance with, the laws
of the United States of America, and to the extent not preempted thereby, the
laws of the State of Michigan, with out regard to the choice of law rules of
Michigan or any other jurisdiction.
6. Notices.
Any notices or other communications permitted or required under the Agreement to
be made to the Assignor and Assignee shall be made in accordance with the terms
of the Agreement and shall be sent to the Assignor and Assignee as follows:
RWT Holdings, Inc.
One Belvedere Place, Suite 310
Mill Valley, CA 94941
[ASSIGNEE]
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreement.
7. Counterparts.
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
     8. Definitions.
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreement.
[remainder of page intentionally left blank]

85



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

              ASSIGNOR:
 
            RWT HOLDINGS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE:
 
            [          ].
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            COMPANY:
 
            ABN AMRO MORTGAGE GROUP, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

86



--------------------------------------------------------------------------------



 



EXHIBIT I

87



--------------------------------------------------------------------------------



 



APPENDIX A
Commitment Letter(s)

88



--------------------------------------------------------------------------------



 



EXHIBIT 6 (continued)
FORM OF
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
[For Securitization Transactions #2]
[This agreement is for use in transferring from Depositor to a trustee in
connection with a Securitization Transaction, the rights and benefits in
Mortgage Loans, but not Purchaser’s obligations, and is subject upon Company
(“Seller” in the Master Mortgage Loan Sale and Servicing Agreement) receiving an
indemnification of Purchaser’s obligations under the Master Mortgage Loan Sale
and Servicing Agreement, pursuant to Section 11.24 of that agreement.]
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of [     ]
___, 2006 (the “Assignment”), is entered into among [     ] (the “Assignor”),
ABN AMRO Mortgage Group, Inc., Inc., as the seller and servicer (the “Company”),
and [          ] (“     ”) as Trustee under a Pooling and Servicing Agreement
dated as of [     ], 2006 (the “Pooling and Servicing Agreement”), among the
Assignor, as Depositor, [     ](in such Trustee capacity, the “Assignee”) and
[          ] as Master Servicer and Securities Administrator.
RECITALS
     WHEREAS, RWT Holdings, Inc. (“RWT”) and the Company have entered into a
certain Master Mortgage Loan Sale and Servicing Agreement, dated as of July 1,
2006 (the “Master Mortgage Loan Sale and Servicing Agreement”), and pursuant to
the Commitment Letter(s) issued under the Master Mortgage Loan Sale and
Servicing Agreement and listed in Appendix A hereto, (together with the Master
Mortgage Loan and Servicing Agreement, the “Agreement”) RWT has acquired from
the Company certain Mortgage Loans (the “Mortgage Loans”) and the Servicer has
agreed to service such Mortgage Loans; and
          WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and certain rights
under the Agreement with respect to the Specified Mortgage Loans to Assignor;
and
          WHEREAS, the parties hereto have agreed that the Specified Mortgage
Loans shall be subject to the terms of this Assignment;
          NOW, THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
     (a) Effective on and as of the date hereof, the Assignor hereby pledges,
assigns and transfers to the Assignee all of its right, title and interest in
the Specified Mortgage Loans and all of its rights (but none of the Purchaser’s
obligations) provided under the Agreement to the

89



--------------------------------------------------------------------------------



 



extent relating to the Specified Mortgage Loans, the Assignee hereby accepts
such assignment from the Assignor, and the Company hereby acknowledges such
assignment and assumption.
     (b) Effective on and as of the date hereof, the Assignor represents and
warrants to the Assignee that the Assignor has not taken any action that would
serve to impair or encumber the Assignee’s interest in the Specified Mortgage
Loans since the date of the Assignor’s acquisition of the Specified Mortgage
Loans.
     2. Recognition of the Assignee.
From and after the date hereof, subject to Section 3 below, the Company shall
recognize the Assignee as the holder of the rights and benefits of the Purchaser
with respect to the Specified Mortgage Loans and the Company will service the
Specified Mortgage Loans for the Assignee pursuant to the Master Mortgage Loan
Sale and Servicing Agreement, which is incorporated herein, as amended hereby,
with the Assignee as Purchaser thereunder. It is the intention of the parties
hereto that this Assignment will be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
     3. Assignor’s Continuing Rights and Responsibilities.
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
Agreement:
          Master Mortgage Loan Sale and Servicing Agreement:

      Section   Matter
 
   
6.03, 1st and 2nd ¶’s
  (a) Remedies for Breach of Representations and Warranties.
 
   
6.05
  (b) Early Payment Default.
 
   
11.01, 2nd ¶
  (c) Company to Act as Servicer.
 
   
11.02
  (d) Liquidation of Mortgage Loans.
 
   
11.13, 3rd ¶
  (e) Title, Management and Disposition of REO Property.
 
   
11.18
  (f) Assumption Agreements.

90



--------------------------------------------------------------------------------



 



      Section   Matter  
11.22
  (g) Company Shall Provide Access and Information as Reasonably Required.
 
   
12.01
  (h) Indemnification; Third Party Claims.
 
   
12.04
  (i) Company Not to Resign.

In addition, the Company agrees to furnish to the Assignor as well as the
Assignee copies of reports, notices, statements and other communications
required to be delivered by the Company pursuant to any of the sections of the
Agreement referred to above and under the following sections, at the times
therein specified:
          Master Mortgage Loan Sale and Servicing Agreement:

      Section    
 
   
11.09
  (a) Transfer of Accounts.
 
   
11.16
  (b) Statements to Purchaser.
 
   
11A.03
  (c) Servicer Compliance Statement.
 
   
11A.04
  (d) Report on Assessment of Compliance and Attestation.
 
   
11.21
  (e) Annual Independent Public Accountant’s Servicing Report.

     4. Representations and Warranties.
     (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Company or the Assignor other than those contained in
the Agreement or this Assignment.
     (b) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.

91



--------------------------------------------------------------------------------



 



     (c) Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
     5. Continuing Effect.
Except as contemplated hereby, the Agreement shall remain in full force and
effect in accordance with its terms. This Assignment constitutes a
Reconstitution Agreement as defined in the Master Mortgage Loan Sale and
Servicing Agreement, and the Reconstitution Date shall be the date hereof with
respect to the Specified Mortgage Loans listed on Exhibit I on the date hereof.
     6. Governing Law.
This Assignment shall be governed by, and construed in accordance with, the laws
of the United States of America, and to the extent not preempted thereby, the
laws of the State of Michigan, with out regard to the choice of law rules of
Michigan or any other jurisdiction.
     7. Notices.
Any notices or other communications permitted or required under the Agreement to
be made to the Assignor and Assignee shall be made in accordance with the terms
of the Agreement and shall be sent to the Assignor and Assignee as follows:
[ASSIGNOR]
[ASSIGNEE]
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreement.
     8. Counterparts.
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
     9. Definitions.
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreement.
     10. Master Servicer.

92



--------------------------------------------------------------------------------



 



     The Company hereby acknowledges that the Assignee has appointed
                    the “Master Servicer”) to act as master servicer under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the
Purchaser under the Agreement to enforce the obligations of the Company
thereunder. Any notices or other communications permitted or required under the
Agreement to be made to the Assignee shall be made in accordance with the terms
of the Agreement and shall be sent to the Master Servicer at the following
address:
[MASTER SERVICER]
or to such other address as may hereafter be furnished by the Master Servicer to
Company. Any such notices or other communications permitted or required under
the Agreement may be delivered in electronic format unless manual signature is
required in which case a hard copy of such report or communication shall be
required.
     11. Successors and Assigns.
     Upon a transfer of the Specified Mortgage Loans by the Assignee (other than
in respect of repurchases pursuant to Section 5.03 or Section 6.03 of the
Agreement) to a buyer (“buyer”), such transfer shall constitute a Reconstitution
subject to the terms of Section 11.24 of the Agreement. Upon the closing of such
transfer, the rights and obligations of Purchaser retained by the Assignor
pursuant to this Assignment shall automatically terminate and the buyer shall be
deemed to possess all of the rights and obligations of Purchaser under the
Agreement, provided, however, that the Assignor shall remain liable for any
obligations as Purchaser arising from or attributable to the period from the
date hereof to the closing date of such transfer.
IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

              ASSIGNOR:
 
            [                    ]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

(CONTINUED ON FOLLOWING PAGE)

93



--------------------------------------------------------------------------------



 



              ASSIGNEE:
 
            [                    ]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            COMPANY:     ABN AMRO MORTGAGE GROUP, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

94



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



EXHIBIT II

 



--------------------------------------------------------------------------------



 



APPENDIX A
Commitment Letter(s)

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
FORM OF INDEMNIFICATION AGREEMENT
     Indemnification Agreement dated as of [DATE] (the “Agreement”) among ABN
AMRO Mortgage Group, Inc. (“ABN AMRO”), [UNDERWRITER] [any other underwriters]
(the “Underwriter”) [DEPOSITOR]. (the “Depositor”), [ISSUING ENTITY], RWT
HOLDINGS, INC. and REDWOOD TRUST, INC.
     Reference is made to the issuance of [          ] (the “Certificates”),
pursuant to a Pooling and Servicing Agreement, dated as of [DATE] (the “Pooling
and Servicing Agreement”), among the Depositor, as depositor, [MASTER SERVICER],
as master servicer and securities administrator, and [TRUSTEE], as trustee (the
“Trustee”). The Depositor will sell certain of the Certificates to the
Underwriter(s) for offer and sale pursuant to the terms of an Underwriting
Agreement, dated [DATE] (the “Underwriting Agreement”), between the Depositor,
RWT Holdings, Inc. and Redwood Trust, Inc. (the Depositor, RWT Holdings, Inc.
and Redwood Trust, Inc. together, the “Redwood Entities”) and the
Underwriter(s). Reference is also made to the Term Sheet dated [DATE](the “Term
Sheet”) and the Prospectus Supplement dated [DATE] (the “Prospectus Supplement”)
relating to the Certificates (the Term Sheet and the Prospectus Supplement
together, the “Offering Materials”).
     ABN AMRO Mortgage Group, Inc. (“ABN AMRO”) hereby agrees to indemnify and
hold harmless the Redwood Entities, [ISSUING ENTITY] (the “Issuing Entity”) and
the Underwriter(s), the respective present and former directors, officers,
employees and agents of each of the foregoing and each person, if any, who
controls each of the Redwood Entities or the Underwriter within the meaning of
Section 15 of the Securities Act of 1933, as amended (the “Act”), or Section 20
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), from
and against any and all losses, claims, liabilities, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain as and when such losses,
claims, liabilities, damages, penalties, fines, forfeitures, legal fees or
expenses or related costs, judgments, or any other costs, fees or expenses are
incurred, insofar as such losses, claims, liabilities, damages, penalties,
fines, forfeitures, legal fees or expenses or related costs, judgments, or any
other costs, fees or expenses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the ABN AMRO Information (as defined herein), or arise out of,
or are based upon, the omission or alleged omission to state in the ABN AMRO
Information any material fact required to be stated therein or necessary to make
the statements in the ABN AMRO Information, in light of the circumstances under
which they were made, not misleading, and will reimburse the Redwood Entities,
the Issuing Entity and each Underwriter, the present and former respective
officers, directors, employees and agents of each of the foregoing and any such
controlling person for any legal or other expenses reasonably incurred by it or
any of them in connection with investigating or defending any such losses,
claims, liabilities, damages, penalties, fines, forfeitures, legal fees or
expenses or related costs, judgments, or any other costs, fees or expenses, as
and when incurred.

2



--------------------------------------------------------------------------------



 



     The Underwriters, severally and not jointly, hereby agree to indemnify and
hold harmless ABN AMRO, the respective present and former directors, officers,
employees and agents of ABN AMRO and each person, if any, who controls ABN AMRO
within the meaning of Section 15 of the Act, or Section 20 of the Exchange Act,
from and against any and all losses, claims, liabilities, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain as and when such
losses, claims, liabilities, damages, penalties, fines, forfeitures, legal fees
or expenses or related costs, judgments, or any other costs, fees or expenses
are incurred, insofar as such losses, claims, liabilities, damages, penalties,
fines, forfeitures, legal fees or expenses or related costs, judgments, or any
other costs, fees or expenses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Underwriters’ Information (as defined herein), or arise
out of, or are based upon, the omission or alleged omission to state in the
Underwriters’ Information any material fact required to be stated therein or
necessary to make the statements in the Underwriters’ Information, in light of
the circumstances under which they were made, not misleading, and will reimburse
ABN AMRO, the present and former respective officers, directors, employees and
agents of ABN AMRO and any such controlling person for any legal or other
expenses reasonably incurred by it or any of them in connection with
investigating or defending any such losses, claims, liabilities, damages,
penalties, fines, forfeitures, legal fees or expenses or related costs,
judgments, or any other costs, fees or expenses, as and when incurred.
     The Redwood Entities hereby agree to indemnify and hold harmless ABN AMRO,
the respective present and former directors, officers, employees and agents of
ABN AMRO and each person, if any, who controls ABN AMRO within the meaning of
Section 15 of the Act, or Section 20 of the Exchange Act, from and against any
and all losses, claims, liabilities, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain as and when such losses, claims,
liabilities, damages, penalties, fines, forfeitures, legal fees or expenses or
related costs, judgments, or any other costs, fees or expenses are incurred,
insofar as such losses, claims, liabilities, damages, penalties, fines,
forfeitures, legal fees or expenses or related costs, judgments, or any other
costs, fees or expenses (or actions in respect thereof) arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in the Term Sheet or the Prospectus Supplement other than the ABN AMRO
Information and the Underwriters’ Information (the “Redwood Entities’
Information”), or arise out of, or are based upon, the omission or alleged
omission to state in the Redwood Entities’ Information any material fact
required to be stated therein or necessary to make the statements in the Redwood
Entities’ Information, in light of the circumstances under which they were made,
not misleading, and will reimburse ABN AMRO, the present and former respective
officers, directors, employees and agents of ABN AMRO and any such controlling
person for any legal or other expenses reasonably incurred by it or any of them
in connection with investigating or defending any such losses, claims,
liabilities, damages, penalties, fines, forfeitures, legal fees or expenses or
related costs, judgments, or any other costs, fees or expenses, as and when
incurred.
     For purposes of this Indemnification Agreement, the Redwood Entities, the
Issuing Entity, each Underwriter and ABN AMRO acknowledge and agree that “ABN
AMRO Information” shall mean the information set forth in Exhibit A hereto and
on ABN AMRO’s internet website at [www.___] as to static pool information,
[UPDATE AS NEEDED FOR EACH DEAL] (the “ABN AMRO Information”), and ABN AMRO
hereby represents and

3



--------------------------------------------------------------------------------



 



warrants, as of the date of the Offering Materials, that the ABN AMRO
Information is true and correct in all material respects. and includes all
information that is required to be provided pursuant to Section 11A.03 of the
Agreement.
     For purposes of this Indemnification Agreement, the Redwood Entities, the
Issuing Entity, each Underwriter and ABN AMRO also acknowledge and agree that
the statements set forth in the last paragraph on the front cover page of the
Prospectus Supplement and in the second and fourth paragraphs under the heading
“Method of Distribution” in the Prospectus Supplement, constitute the only
information furnished by the Underwriters for inclusion in the Offering
Materials (the “Underwriters’ Information”)[UPDATE AS NEEDED FOR EACH DEAL] and
each Underwriter hereby represents and warrants, as of the date of the Offering
Materials, that the Underwriters’ Information is true and correct in all
material respects.
     Each of the Redwood Entities hereby represents and warrants, as of the date
of the Offering Materials, that the Redwood Entities’ Information is true and
correct in all material respects, and that the ABN AMRO Information has been
incorporated into the Term Sheet, the Prospectus Supplement and any other
related disclosure document in the complete form and substance as set forth in
Exhibit A hereto or as set forth in ABN AMRO’s internet website at [www.___] as
to static pool information.
     Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party will not relieve it from any liability that
such indemnifying party may have to any indemnified party under this Agreement
except to the extent that such indemnifying party has been materially prejudiced
by such failure; provided, however, that the failure to so notify the
indemnifying party shall not relieve it from any liability that such
indemnifying party may have to any indemnified party otherwise than under this
Agreement. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein, and, to the extent that such
indemnifying party may wish, to assume (at its own expense) the defense thereof,
with counsel satisfactory to such indemnified party (which counsel may be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party hereunder, such indemnifying party shall not be
liable for any legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof unless (i) the indemnifying party
shall have agreed in writing to the continuing participation of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would, in the opinion of such counsel, be
inappropriate due to the actual or potential differing interests between them.
If the indemnifying party assumes the defense of any proceeding, it shall be
entitled to settle such proceeding with the consent of the indemnified party,
which will not be unreasonably withheld or delayed or, if such settlement
provides for release of the indemnified party in connection with all matters
relating to the proceeding which have been asserted against the indemnified
party in such proceeding by the other parties to such settlement, without the
consent of the indemnified party; provided, however, that the indemnifying
party, without the prior written consent of the indemnified party, shall not
agree to any settlement if the matter involves any possible criminal action or
proceeding, or contains a stipulation to, or admission or acknowledgment of any
wrongdoing (in tort or otherwise) on the part of the indemnified party, and any
such settlement

4



--------------------------------------------------------------------------------



 



agreed to without the prior written consent of the indemnified party shall be
void and of no effect with respect to the indemnified party.
     If recovery is not available under the foregoing indemnification provisions
for any reason other than as specified therein, each indemnified party shall be
entitled to contribution to liabilities and expenses, except to the extent that
contribution is not permitted under Section 11(f) of the Act. In determining the
amount of such contribution, there shall be considered the parties’ relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any misstatement
or omission, the relative fault of the parties, and any other equitable
considerations appropriate under the circumstances; provided, however, that no
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person that
was not guilty of such fraudulent misrepresentation. For purposes of this
Indemnification Agreement, each Person, if any, that controls any Underwriter or
the Redwood Entities within the meaning of either the 1933 Act or the 1934 Act
shall have the same rights to contribution as does each Underwriter, the Redwood
Entities, and each Person, if any, that controls ABN AMRO within the meaning of
either the 1933 Act or the 1934 Act and each director of ABN AMRO shall have the
same rights to contribution as ABN AMRO. Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this paragraph, notify in writing
such party or parties from whom contribution may be sought, but the omission to
so notify such party or parties shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this paragraph.
     The agreements, indemnities and representations of the parties thereto
contained herein or made pursuant to this Agreement will remain in full force
and effect, regardless of any investigation, or statement as to the results
thereof, made by or on behalf of any parties hereto or any of the controlling
persons referred to herein, and will survive the sale of the Certificates.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE UNITED STATES OF AMERICA, AND, TO THE EXTENT NOT PREEMPTED THEREBY,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their successors and assignees and the controlling persons
referred to herein, and no other person shall have any right or obligation
hereunder. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought. This Agreement may be executed in counterparts, each of
which when so executed and delivered shall be considered an original, and all
such counterparts shall constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



     JURY WAIVER. EACH PARTY ACKNOWLEDGES THAT THE RIGHT OF TRIAL BY JURY IS A
CONSTITUTIONAL RIGHT, BUT ONE THAT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING
(OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH LEGAL COUNSEL OF ITS CHOICE,
KNOWINGLY AND VOLUNTARILY, FOR ITS OWN BENEFIT, WAIVES ANY RIGHT TO TRIAL BY
JURY IN THE EVENT OF LITIGATION IN ANY WAY RELATED TO THIS AGREEMENT,
PERFORMANCE THEREUNDER, AND/OR ENFORCEMENT THEREOF.
     Executed as of the day and year first above written.

              ABN AMRO MORTGAGE GROUP, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            [DEPOSITOR]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            [UNDERWRITER]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            [OTHER UNDERWRITER]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       

(CONTINUED ON FOLLOWING PAGE

6



--------------------------------------------------------------------------------



 



              [OTHER UNDERWRITER]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            [          ], as Issuing Entity
 
            By: [TRUSTEE], not in its individual capacity but
solely as Trustee
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            RWT HOLDINGS, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            REDWOOD TRUST, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

7



--------------------------------------------------------------------------------



 



EXHIBIT A – ABN AMRO INFORMATION
[Information for this Exhibit to be supplied by Seller on a deal by deal basis]

8



--------------------------------------------------------------------------------



 



EXHIBIT 8
Form of Bring Down Letter
[Purchaser’s Letterhead]
[Only good IF the date of closing of the Securitization Transaction of the
Mortgage Loan occurs on or before the last Business Day of the calendar month
following the calendar month of the related Closing Date of the Mortgage Loan]
                    , 200___                                         
[Name of Seller] [Address of Seller]

                                        Re:   Master Mortgage Loan Sale and
Servicing
Agreement, dated as of ___, 200_

Ladies and Gentlemen:
     Reference is made to Section 11.24 of the referenced Master Mortgage Loan
Sale and Servicing Agreement, dated as of June 1, 2006 (the “Agreement”),
between RWT Holdings, Inc., as Purchaser and                     , as Seller.
Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Agreement.
     Pursuant to such Section 11.24, we hereby notify you that the
representations and warranties set forth in Section 6.01 of the Agreement with
respect to the Mortgage Loans identified on Exhibit A hereto are being made by
you as of ___, 200___(the “Bring-Down Date”).
     This letter will be the only document evidencing your obligation to make
the representations and warranties set forth in Section 6.01 with respect to the
Mortgage Loans identified on Exhibit A hereto as of the Bring-Down Date.
Reference is made to Section 6.03 of the Agreement for the procedures to be
followed by the parties to the Agreement in the event of any breach of a
representation and warranty and the remedies therefore.

                  Very truly yours,         as Purchaser    
 
  By:        
 
           
 
      Name:    

9



--------------------------------------------------------------------------------



 



EXHIBIT 9
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
     The assessment of compliance to be completed by a Primary Servicer:

                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
Yes
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   Yes
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.   Yes
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   Yes
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   Yes
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   Yes
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   Yes
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   Yes
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   Yes
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   Yes
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   Yes

10



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   Yes
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   Yes
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   Yes
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other forms of payment, or custodial bank statements.   Yes
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   Yes
 
       
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   Yes
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   Yes
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   Yes
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   Yes
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   Yes
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   Yes
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   Yes
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   Yes

11



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   Yes
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   Yes
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   Yes
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   Yes
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   Yes
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   No

12



--------------------------------------------------------------------------------



 



EXHIBIT 10
ITEM 1122 FORM OF SERVICING ASSESSMENT
Re:           The [                    ] agreement dated as of [          ],
200[ ] (the “Agreement”), among [IDENTIFY PARTIES]
I,                     , the                      of [NAME OF SELLER], certify
to Purchaser. [MASTER SERVICER][DEPOSITOR] as follows:
(1) I am responsible for assessing compliance by ABN AMRO Mortgage Group,
Inc.(“AAMG”), with the with the servicing criteria of Item 1122(d) of
Regulation AB applicable to it, set forth in the Servicing Criteria to be
Addressed in Assessment of Compliance annexed hereto as Exhibit A (the
“Servicing Criteria”);
(2) I used the criteria of Item 1122 (d) of Regulation AB to assess AAMG’s
compliance with the Servicing Criteria.
(3) For purposes of this certification, the following terms used in Exhibit A
hereto shall have the following meanings:
[Changes in (i), (ii), and (iii) are not really necessary, and are less
accurate]
(i) Regarding 1122(d)(2)(iii), “related accounts” means one or more custodial
accounts maintained pursuant to the agreement or agreements to which Servicer is
a party; and “transaction agreements” means the agreement or agreements to which
Servicer is a party.

  (ii)   Regarding 1122(d)(3)(i) through (iv), “Reports to investors”; “investor
reports” and “reports” each mean, where used, reports Servicer delivers to the
Master Servicer on behalf of the trust[Depositor?].         “investor” and
“investors” each mean, where used, the Master Servicer on behalf of the
trust[Depositor?].         “transaction agreements” means, where used,
agreements to which Servicer is a party.     (iii)   Regarding 1122(d)(3)(i)
(C) and (D), Servicer has no knowledge of, and is not responsible for,
Commission filings, or books and records of others, such as trustees, investors
or Master Servicers.

(4) Based on my knowledge, it is my assessment that AAMG has complied with the
Servicing Criteria for the period ending the end of the fiscal year 200___(the
“Applicable Period”); except for any material instances of noncompliance
disclosed on the Non-Compliance Disclosure attached hereto as Exhibit B hereto.

13



--------------------------------------------------------------------------------



 



(5) A registered public accounting firm has issued an attestation report on my
assessment of compliance with the Servicing Criteria as of and for the
Applicable Period.
ABN AMRO MORTGAGE GROUP, INC

         
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

14



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SERVICING ASSESSMENT
Dated                     , 200____
Re:      The [                    ] agreement dated as of [          ], 200[ ]
(the “Agreement”), among [IDENTIFY PARTIES]
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
     The assessment of compliance to be completed by a Primary Servicer:

                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
Yes
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   Yes
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.   Yes
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   Yes
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   Yes
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   Yes
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   Yes
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   Yes
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   Yes
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   Yes

15



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   Yes
 
       
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   Yes
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   Yes
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   Yes
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other forms of payment, or custodial bank statements.   Yes
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   Yes
 
       
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   Yes
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   Yes
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   Yes
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   Yes
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   Yes
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   Yes

16



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   Yes
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   Yes
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   Yes
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   Yes
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   Yes
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   Yes
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   Yes
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   No

17



--------------------------------------------------------------------------------



 



EXHIBIT B
TO SERVICING ASSESSMENT
Dated                     , 200____
Re:      The [                    ] agreement dated as of [          ], 200[ ]
(the “Agreement”), among [IDENTIFY PARTIES]
NONCOMPLIANCE DISCLOSURE
     The following are disclosures of AAMG noncompliance with the Servicing
Criteria for the Applicable Period:
[NONE, OR ITEMIZE IF APPLICABLE ]

18



--------------------------------------------------------------------------------



 



EXHIBIT 11
FORM OF ANNUAL BACKUP CERTIFICATION
Re:      The [                    ] agreement dated as of [          ], 200[ ]
(the “Agreement”), among [IDENTIFY PARTIES]
I,                                         , the                               
           of [NAME OF SELLER] (the “Company”), hereby certify to RWT Holdings,
Inc, [DEPOSITOR] and [MASTER SERVICER], with the knowledge and intent that they
will rely upon this certification, that:
(1) I have reviewed the servicer compliance statement of Seller provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of Seller’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122(a) of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports and officer certificates related to the servicing of the
Mortgage Loans during 200___, that were delivered pursuant to the Agreement
(collectively, the “Company Servicing Information”);
(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by Company Servicing Information;
(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the
[DEPOSITOR], [MASTER SERVICER][SECURITIES ADMINISTRATOR][TRUSTEE];
(4) I am responsible for reviewing the activities performed by Seller as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement, and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
Seller has fulfilled its obligations under the Agreement in all material
respects; and
(5) The Compliance Statement required to be delivered by Seller pursuant to the
Agreement, and the Servicing Assessment and Attestation Report required to be
provided by Seller and by any Subservicer and Subcontractor pursuant to the
Agreement, have been provided to

19



--------------------------------------------------------------------------------



 



[DEPOSITOR][MASTER SERVICER]. Any material instances of noncompliance with the
Agreement and any Reconstitution Agreement and any material instances of
noncompliance with the Servicing Criteria have been disclosed in such reports.
     ABN AMRO MORTGAGE GROUP, INC.

                 
By:
               
 
               
Name:
               
 
               
Title:
      Date:        
 
               

20



--------------------------------------------------------------------------------



 



ABN AMRO — SEQUOIA TO TRUSTEE
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Master Mortgage Loan Sale and Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of
March 30, 2007 (the “Assignment”), is entered into among Sequoia Residential
Funding, Inc. (the “Assignor”), ABN AMRO Mortgage Group, Inc., Inc., as the
seller and servicer (the “Company”), and HSBC Bank USA, National Association
(“HSBC Bank”) as Trustee under a Pooling and Servicing Agreement dated as of
March 1, 2007 (the “Pooling and Servicing Agreement”), among the Assignor, as
Depositor, HSBC Bank (in such Trustee capacity, the “Assignee”) and Wells Fargo
Bank, N. A., as Master Servicer and Securities Administrator.
RECITALS
WHEREAS, RWT Holdings, Inc. (“RWT”) and the Company have entered into a certain
Master Mortgage Loan Sale & Servicing Agreement, dated as of July 1, 2006 (the
“Master Mortgage Loan Sale and Servicing Agreement”), and pursuant to the terms
of commitment letter(s) issued under the Master Mortgage Loan Sale and Servicing
Agreement and listed in Appendix A hereto RWT has acquired from the Company
certain Mortgage Loans (the “Mortgage Loans”) and the Company has agreed to
service such Mortgage Loans; and
     WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and certain rights
under the Agreement with respect to the Specified Mortgage Loans to Assignor;
and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s obligations) provided under the Agreement to the extent relating to
the Specified Mortgage Loans, the Assignee hereby accepts such assignment from
the Assignor, and the Company hereby acknowledges such assignment and
assumption.

21



--------------------------------------------------------------------------------



 



     (b) Effective on and as of the date hereof, the Assignor represents and
warrants to the Assignee that the Assignor has not taken any action that would
serve to impair or encumber the Assignee’s interest in the Specified Mortgage
Loans since the date of the Assignor’s acquisition of the Specified Mortgage
Loans.
     2. Recognition of the Assignee.
From and after the date hereof, subject to Section 3 below, the Company shall
recognize the Assignee as the holder of the rights and benefits of the Purchaser
with respect to the Specified Mortgage Loans and the Company will service the
Specified Mortgage Loans for the Assignee pursuant to the Master Mortgage Loan
Sale and Servicing Agreement, which is incorporated herein, as amended hereby,
with the Assignee as Purchaser thereunder. It is the intention of the parties
hereto that this Assignment will be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
     3. Assignor’s Continuing Rights and Responsibilities.
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
Agreement:
          Master Mortgage Loan Sale and Servicing Agreement:

      Section   Matter
6.03, 1st and 2nd¶’s
  (a) Remedies for Breach of Representations and Warranties.
 
   
6.05
  (b) Early Payment Default.
 
   
11.01, 2nd¶
  (c) Seller to Act as Servicer.
 
   
11.02
  (d) Liquidation of Mortgage Loans.
 
   
11.13, 3rd¶
  (e) Title, Management and Disposition of REO Property.
 
   
11.18
  (f) Assumption Agreements.
 
   
11.22
  (g) Seller Shall Provide Access and Information as Reasonably Required.
 
   
12.01
  (h) Indemnification; Third Party Claims.
 
   
12.04
  (i) Seller Not to Resign.

22



--------------------------------------------------------------------------------



 



In addition, the Company agrees to furnish to the Assignor as well as the
Assignee and the Master Servicer copies of reports, notices, statements and
other communications required to be delivered by the Company pursuant to any of
the sections of the Agreement referred to above and under the following
sections, at the times therein specified:
          Master Mortgage Loan Sale and Servicing Agreement:

      Section    
11.09
  (a) Transfer of Accounts.
 
   
11.16
  (b) Statements to Purchaser.
 
   
11A.04
  (c) Servicer Compliance Statement.
 
   
11A.05
  (d) Report on Assessment of Compliance and Attestation.

     4. Amendments to the Agreement.
     The Agreement is hereby amended as set forth in Appendix B hereto with
respect to the Specified Loans.
     5. Representations and Warranties.
     (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Company or the Assignor other than those contained in
the Agreement or this Assignment.
     (b) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
     (c) Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

23



--------------------------------------------------------------------------------



 



     6. Wire Instructions.
     The Company shall make all distributions under the Master Mortgage Loan
Sale and Servicing Agreement, as they relate to the Specified Mortgage Loans, to
the Master Servicer by wire transfer of immediately funds to:
Wells Fargo Bank, NA
San Francisco, CA
ABA# 121-000-248
Acct# 3970771416
Acct Name: SAS Clearing
FFC: 50996600
     7. Continuing Effect.
Except as contemplated hereby, the Agreement shall remain in full force and
effect in accordance with its terms. This Assignment constitutes a
Reconstitution Agreement as defined in the Master Mortgage Loan Sale and
Servicing Agreement and the Reconstitution Date shall be the date hereof with
respect to the Specified Mortgage Loans listed on Exhibit I on the date hereof.
     8. Governing Law.
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the laws of the United States of America, and
to the extent not preempted thereby, the laws of the State of Michigan, without
regard to the choice of law rules of Michigan or any other jurisdiction.
     9. Notices.
Any notices or other communications permitted or required under the Agreement to
be made to the Assignor and Assignee shall be made in accordance with the terms
of the Agreement and shall be sent to the Assignor and Assignee as follows:
     If to the Assignor:
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
     If to the Assignee:
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreement.

24



--------------------------------------------------------------------------------



 



     10. Counterparts.
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
     11. Definitions.
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreement.
     12. Master Servicer.
          The Company hereby acknowledges that the Assignee has appointed Wells
Fargo Bank, N. A. (the “Master Servicer”) to act as master servicer and
securities administrator under the Pooling and Servicing Agreement and hereby
agrees to treat all inquiries, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under the Agreement to enforce the
obligations of the Company thereunder. Any notices or other communications
permitted or required under the Agreement to be made to the Assignee shall be
made in accordance with the terms of the Agreement and shall be sent to the
Master Servicer at the following address:
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-1
or to such other address as may hereafter be furnished by the Master Servicer to
the Company. Any such notices or other communications permitted or required
under the Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.
          The Company further acknowledges that the Assignor has engaged the
Master Servicer to provide certain default administration and that the Master
Servicer, acting as agent of the Assignor, may exercise any of the rights of the
Purchaser retained by the Assignor in Section 3 above.
     13. Successors and Assigns.
     Upon a transfer of the Specified Mortgage Loans by the Assignee (other than
in respect of repurchases pursuant to Section 5.03 or Section 6.03 of the
Agreement) to a buyer (“buyer”), such transfer shall constitute a Reconstitution
subject to the terms of Section 11.24 of the Agreement. Upon the closing of such
transfer, the rights and obligations of the Purchaser retained by the Assignor
pursuant to this Assignment shall automatically terminate and the buyer shall be
deemed to possess all of the rights and obligations of the Purchaser under the
Agreement, provided, however, that the Assignor shall remain liable for any
obligations as Purchaser arising from or attributable to the period from the
date hereof to the closing date of such transfer.

25



--------------------------------------------------------------------------------



 



[remainder of page intentionally left blank]

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

                  ASSIGNOR:    
 
                SEQUOIA RESIDENTIAL FUNDING, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ASSIGNEE:    
 
                HSBC BANK USA, NATIONAL    
 
                ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                COMPANY:    
 
                ABN AMRO MORTGAGE GROUP, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

27



--------------------------------------------------------------------------------



 



APPENDIX A
Commitment Letter(s) Dates
January 30, 2007
February 5, 2007
March 1, 2007

28



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



APPENDIX B
     1. Item (i) in the definition of “Eligible Account” in SECTION 1 of the
Agreement is hereby deleted in its entirety and replaced with the following:
     “Eligible Account: Any of (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the debt obligations of such holding company) have the highest
short-term ratings of each Rating Agency at the time any amounts held on deposit
therein,”
     2. The definition of “Business Day” in Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following:
“Business Day: Any day other than a Saturday or Sunday, or a day on which
banking and savings and loan institutions in (i) Maryland or Minnesota, (ii) in
the state where the Company is located or (iii) in the state where the Custodial
Account is maintained, are authorized or obligated by law or executive order to
be closed.”
     3. The definition of “Master Servicer” in Section 1 of the Agreement is
hereby deleted in its entirety and replaced with the following:
“Master Servicer: Wells Fargo Bank, National Association, or its successors in
interest.”
     4. The definition of “Servicing Fee Rate” is hereby deleted in its entirety
and replaced with the following:
“Servicing Fee Rate: The per annum rate at which the Servicing Fee accrues,
which rate with respect to each Serviced Loan is 0.375%.”
     5. Section 6.01 of the Agreement is hereby modified by adding the
following:
“(zz) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002.
(aaa) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination.”
     6. Section 13.01(a) of the Agreement is hereby modified by deleting the
words “five (5) Business Days” and replacing them with the words “one
(1) Business Day” .

 



--------------------------------------------------------------------------------



 



     7. A new Section 31 is hereby added to the Agreement as follows:
     “SECTION 31. Monthly Reports. On or before the tenth (10th) calendar day of
each month, the Company shall furnish to the Master Servicer, in mutually
agreeable electronic format and as to the latest Due Period, the monthly
remittance information, the delinquency and default information and the realized
loss information. The information to be provided in each case shall be in such
forms as the parties have previously agreed upon, which forms are attached
hereto as Exhibit 1, or as the parties may hereafter agree upon.”

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
654572894
  ZAIMES     595,000.00       594,462.12       3/1/2007     ABN AMRO   ABN AMRO
654697872
  INGOLDSBY     1,000,000.00       1,000,000.00       3/1/2007     ABN AMRO  
ABN AMRO
651852886
  KELLY     635,000.00       584,987.91       3/1/2007     ABN AMRO   ABN AMRO
652180011
  WILSON     450,000.00       444,211.07       3/1/2007     ABN AMRO   ABN AMRO
654100928
  MARTOCCI     188,000.00       187,948.10       3/1/2007     ABN AMRO   ABN
AMRO
654682693
  TASSINARI     640,000.00       640,000.00       3/1/2007     ABN AMRO   ABN
AMRO
648879881
  BASILE     386,100.00       376,806.43       3/1/2007     ABN AMRO   ABN AMRO
648968457
  AHEARN     225,000.00       218,948.01       3/1/2007     ABN AMRO   ABN AMRO
650089388
  GROOMS     598,000.00       584,433.14       3/1/2007     ABN AMRO   ABN AMRO
652151492
  JHANJEE     650,000.00       637,137.86       3/1/2007     ABN AMRO   ABN AMRO
653192426
  CHANG     524,000.00       519,316.30       3/1/2007     ABN AMRO   ABN AMRO
650377844
  O'LEARY     508,800.00       508,424.69       3/1/2007     ABN AMRO   ABN AMRO
651811465
  PETOLINO     269,950.00       266,521.18       3/1/2007     ABN AMRO   ABN
AMRO
654475419
  AMBRO     495,000.00       495,000.00       3/1/2007     ABN AMRO   ABN AMRO
654889442
  DEROSE     220,000.00       220,000.00       3/1/2007     ABN AMRO   ABN AMRO
654886245
  GOSKI     1,605,000.00       1,605,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652261850
  STEELE     556,000.00       549,901.62       3/1/2007     ABN AMRO   ABN AMRO
550212137
  Schwartz     525,000.00       524,983.70       3/1/2007     ABN AMRO   ABN
AMRO
652554810
  LEADER     378,000.00       374,317.65       3/1/2007     ABN AMRO   ABN AMRO
652080931
  GIAMELLI     277,000.00       273,518.26       3/1/2007     ABN AMRO   ABN
AMRO
651965109
  NEMIROFF     800,000.00       800,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654720223
  BERK     1,473,750.00       1,473,750.00       3/1/2007     ABN AMRO   ABN
AMRO
654902290
  DECKER     616,000.00       615,606.40       3/1/2007     ABN AMRO   ABN AMRO
654851368
  BODY     581,250.00       581,250.00       3/1/2007     ABN AMRO   ABN AMRO
652225398
  PETTE, JR     334,000.00       330,147.71       3/1/2007     ABN AMRO   ABN
AMRO
651614821
  DOWD     420,000.00       414,768.74       3/1/2007     ABN AMRO   ABN AMRO
654580510
  MALONEY     618,400.00       618,400.00       3/1/2007     ABN AMRO   ABN AMRO
654521665
  PIETTE     958,000.00       957,590.42       3/1/2007     ABN AMRO   ABN AMRO
648867832
  AGEE     250,000.00       250,000.00       3/1/2007     ABN AMRO   ABN AMRO
652432468
  NAPPI, II     161,900.00       160,381.74       3/1/2007     ABN AMRO   ABN
AMRO
654765147
  RABAUER     519,000.00       518,519.31       3/1/2007     ABN AMRO   ABN AMRO
651793394
  SCHREIBER     280,800.00       280,800.00       3/1/2007     ABN AMRO   ABN
AMRO
651585314
  CARROW     540,000.00       537,882.93       3/1/2007     ABN AMRO   ABN AMRO
652012687
  HERRING     240,000.00       239,301.51       3/1/2007     ABN AMRO   ABN AMRO
651851783
  RAMOS     504,850.00       494,676.12       3/1/2007     ABN AMRO   ABN AMRO
652278132
  REZEK     608,000.00       607,946.06       3/1/2007     ABN AMRO   ABN AMRO
653109721
  MALLICK     520,000.00       519,503.22       3/1/2007     ABN AMRO   ABN AMRO
654900959
  AHMED     999,950.00       999,950.00       3/1/2007     ABN AMRO   ABN AMRO
654737379
  SHAFFI     582,000.00       582,000.00       3/1/2007     ABN AMRO   ABN AMRO
649569467
  PRINCE     262,000.00       261,962.63       3/1/2007     ABN AMRO   ABN AMRO
654891195
  GRIFFIN     520,000.00       520,000.00       3/1/2007     ABN AMRO   ABN AMRO
652164339
  BARNES     469,550.00       469,550.00       3/1/2007     ABN AMRO   ABN AMRO
652271738
  GODFREY     440,000.00       440,000.00       3/1/2007     ABN AMRO   ABN AMRO
652370146
  BRENNAN     650,000.00       650,000.00       3/1/2007     ABN AMRO   ABN AMRO
651745293
  ISAYIW     491,750.00       491,549.27       3/1/2007     ABN AMRO   ABN AMRO
652122895
  GAFFNEY JR.     558,000.00       551,460.35       3/1/2007     ABN AMRO   ABN
AMRO
654889829
  HEINTZ JR.     725,000.00       725,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652163942
  KAZMIERSKI     511,200.00       511,200.00       3/1/2007     ABN AMRO   ABN
AMRO
651990246
  CHERRY     772,000.00       761,564.45       3/1/2007     ABN AMRO   ABN AMRO
651821445
  HUGGINS     896,250.00       711,250.00       3/1/2007     ABN AMRO   ABN AMRO
652166876
  HAUCK     579,900.00       579,861.33       3/1/2007     ABN AMRO   ABN AMRO
652018865
  SCHALL     705,000.00       704,699.78       3/1/2007     ABN AMRO   ABN AMRO
652137621
  MURPHY     520,000.00       520,000.00       3/1/2007     ABN AMRO   ABN AMRO
652386598
  HURTADO     490,000.00       489,999.99       3/1/2007     ABN AMRO   ABN AMRO
649287821
  CASTANEDA     272,000.00       271,566.41       3/1/2007     ABN AMRO   ABN
AMRO
651916472
  RIBBLE     477,500.00       296,236.62       3/1/2007     ABN AMRO   ABN AMRO
651920786
  ATTAI     583,850.00       583,850.00       3/1/2007     ABN AMRO   ABN AMRO
648778516
  HERNANDEZ     290,850.00       290,850.00       3/1/2007     ABN AMRO   ABN
AMRO
652400288
  LAURO     639,200.00       639,074.66       3/1/2007     ABN AMRO   ABN AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
649393820
  FEILER     449,350.00       448,717.35       3/1/2007     ABN AMRO   ABN AMRO
649367657
  DOLSEY     480,000.00       465,010.57       3/1/2007     ABN AMRO   ABN AMRO
652785864
  MUMPOWER     417,000.00       417,000.00       3/1/2007     ABN AMRO   ABN
AMRO
653674715
  DONVITO     214,800.00       214,800.00       3/1/2007     ABN AMRO   ABN AMRO
654882800
  KIELWASSER     551,920.00       551,920.00       3/1/2007     ABN AMRO   ABN
AMRO
651772311
  GODWIN     417,000.00       410,082.36       3/1/2007     ABN AMRO   ABN AMRO
654463391
  HELMINK     1,320,150.00       1,320,150.00       3/1/2007     ABN AMRO   ABN
AMRO
654586732
  MOSER     750,000.00       749,999.75       3/1/2007     ABN AMRO   ABN AMRO
650317987
  STEPHENSON     229,500.00       229,500.00       3/1/2007     ABN AMRO   ABN
AMRO
654879166
  WHEELER     760,000.00       760,000.00       3/1/2007     ABN AMRO   ABN AMRO
654842743
  GULLICKSON     524,000.00       524,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652167753
  NODLAND     520,450.00       520,395.81       3/1/2007     ABN AMRO   ABN AMRO
652181078
  CORTNER     553,000.00       552,999.94       3/1/2007     ABN AMRO   ABN AMRO
655138812
  BORCHERS     520,000.00       519,518.38       3/1/2007     ABN AMRO   ABN
AMRO
652155680
  BRYAN, JR     505,000.00       505,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654913590
  LIPSMEYER     585,000.00       585,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652409562
  GORLING     625,000.00       625,000.00       3/1/2007     ABN AMRO   ABN AMRO
654775935
  MORRISON     500,000.00       500,000.00       3/1/2007     ABN AMRO   ABN
AMRO
651840983
  EVERT     613,450.00       613,450.00       3/1/2007     ABN AMRO   ABN AMRO
649267929
  HARPER     595,000.00       580,303.01       3/1/2007     ABN AMRO   ABN AMRO
652268880
  BOND     925,000.00       925,000.00       3/1/2007     ABN AMRO   ABN AMRO
652397001
  IANNOTTI     1,111,550.00       1,111,330.26       3/1/2007     ABN AMRO   ABN
AMRO
649679277
  BLOUGH     250,000.00       250,000.00       3/1/2007     ABN AMRO   ABN AMRO
654633900
  ROBINSON     1,400,000.00       1,400,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652145368
  CURETON     495,300.00       495,292.66       3/1/2007     ABN AMRO   ABN AMRO
654815487
  CLINTON, JR     429,500.00       429,500.00       3/1/2007     ABN AMRO   ABN
AMRO
652141079
  BELANS     787,500.00       787,500.00       3/1/2007     ABN AMRO   ABN AMRO
651721353
  NONES     472,000.00       464,257.62       3/1/2007     ABN AMRO   ABN AMRO
651956200
  DETLEFSEN     612,000.00       612,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654813555
  HARMAN, JR.     999,000.00       997,980.84       3/1/2007     ABN AMRO   ABN
AMRO
652192059
  FLANAGAN     209,000.00       205,112.35       3/1/2007     ABN AMRO   ABN
AMRO
654792969
  FITZPATRICK     732,700.00       732,700.00       3/1/2007     ABN AMRO   ABN
AMRO
651874109
  ADELMAN     636,000.00       635,844.31       3/1/2007     ABN AMRO   ABN AMRO
652361305
  BAILEY     540,000.00       540,000.00       3/1/2007     ABN AMRO   ABN AMRO
654888566
  COLLINS     490,000.00       490,000.00       3/1/2007     ABN AMRO   ABN AMRO
653670345
  LACORTE     398,200.00       395,899.19       3/1/2007     ABN AMRO   ABN AMRO
652655696
  WILEY     119,000.00       119,000.00       3/1/2007     ABN AMRO   ABN AMRO
651515810
  NEGRI     394,900.00       394,900.00       3/1/2007     ABN AMRO   ABN AMRO
648843003
  JONES     600,000.00       190,569.42       3/1/2007     ABN AMRO   ABN AMRO
649060407
  ZEARO     494,000.00       494,000.00       3/1/2007     ABN AMRO   ABN AMRO
649010155
  RUBY     387,900.00       386,268.84       3/1/2007     ABN AMRO   ABN AMRO
654992870
  RANDALL     440,000.00       440,000.00       3/1/2007     ABN AMRO   ABN AMRO
654587378
  GARCIA     205,000.00       205,000.00       3/1/2007     ABN AMRO   ABN AMRO
649208847
  MILGRIM     650,000.00       649,999.36       3/1/2007     ABN AMRO   ABN AMRO
648960006
  RODRIGUEZ     456,800.00       456,800.00       3/1/2007     ABN AMRO   ABN
AMRO
651553500
  WEISMANTLE     862,500.00       862,442.02       3/1/2007     ABN AMRO   ABN
AMRO
649281778
  GIES     436,500.00       426,516.77       3/1/2007     ABN AMRO   ABN AMRO
649541044
  GLAZE     500,000.00       487,264.94       3/1/2007     ABN AMRO   ABN AMRO
654696381
  COHEN     750,000.00       749,893.45       3/1/2007     ABN AMRO   ABN AMRO
648987392
  CHAPMAN     476,000.00       476,000.00       3/1/2007     ABN AMRO   ABN AMRO
649344396
  DAVENPORT     450,000.00       438,538.96       3/1/2007     ABN AMRO   ABN
AMRO
649166299
  DIPIERRO     264,000.00       229,999.25       3/1/2007     ABN AMRO   ABN
AMRO
654841456
  MOTTO     175,000.00       175,000.00       3/1/2007     ABN AMRO   ABN AMRO
648912882
  HOLMES     604,000.00       604,000.00       3/1/2007     ABN AMRO   ABN AMRO
649201214
  BLANCHARD     375,000.00       374,469.16       3/1/2007     ABN AMRO   ABN
AMRO
649387833
  BRIGNOLE     440,000.00       428,976.82       3/1/2007     ABN AMRO   ABN
AMRO
649513302
  PEDONE     270,000.00       269,999.97       3/1/2007     ABN AMRO   ABN AMRO
649244716
  JOHNSON     524,000.00       511,466.02       3/1/2007     ABN AMRO   ABN AMRO
649412026
  MANHEIM     650,000.00       636,224.92       3/1/2007     ABN AMRO   ABN AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
654373245
  DOVARRO     423,000.00       423,000.00       3/1/2007     ABN AMRO   ABN AMRO
649443250
  KELSON     547,500.00       533,548.28       3/1/2007     ABN AMRO   ABN AMRO
649561744
  BERTOT     372,000.00       364,962.46       3/1/2007     ABN AMRO   ABN AMRO
649063718
  BITTORF     629,600.00       629,600.00       3/1/2007     ABN AMRO   ABN AMRO
649437081
  DOLAN, II     900,000.00       898,739.82       3/1/2007     ABN AMRO   ABN
AMRO
648918490
  LAWRENCE, JR     542,000.00       528,488.46       3/1/2007     ABN AMRO   ABN
AMRO
649230377
  HERRERA     585,000.00       585,000.00       3/1/2007     ABN AMRO   ABN AMRO
649166346
  LUNT     608,000.00       585,910.85       3/1/2007     ABN AMRO   ABN AMRO
652288292
  LEVIN     336,000.00       329,553.93       3/1/2007     ABN AMRO   ABN AMRO
649656383
  ZINSER     480,000.00       479,960.82       3/1/2007     ABN AMRO   ABN AMRO
649553196
  BEEKHUIZEN     532,000.00       532,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652162439
  MASON     550,000.00       250,000.00       3/1/2007     ABN AMRO   ABN AMRO
649051053
  THORNTON     464,000.00       464,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649634514
  LICKSTEIN     618,000.00       577,958.88       3/1/2007     ABN AMRO   ABN
AMRO
649641784
  FINK     580,000.00       580,000.00       3/1/2007     ABN AMRO   ABN AMRO
649497017
  BROWN     525,000.00       512,992.77       3/1/2007     ABN AMRO   ABN AMRO
649001553
  KASLE     1,000,000.00       997,583.40       3/1/2007     ABN AMRO   ABN AMRO
649398222
  MULHERN     446,200.00       436,743.97       3/1/2007     ABN AMRO   ABN AMRO
648856190
  ISENSTEIN     225,000.00       225,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649670427
  MELIS     680,000.00       662,230.37       3/1/2007     ABN AMRO   ABN AMRO
649702802
  DECLAIRE     320,600.00       320,600.00       3/1/2007     ABN AMRO   ABN
AMRO
651844317
  HOFFMAN     521,500.00       521,500.00       3/1/2007     ABN AMRO   ABN AMRO
649472600
  DAVIDOFSKY     536,000.00       535,979.99       3/1/2007     ABN AMRO   ABN
AMRO
649562324
  KAY     650,000.00       649,972.65       3/1/2007     ABN AMRO   ABN AMRO
649679197
  ELKIN     725,000.00       693,607.20       3/1/2007     ABN AMRO   ABN AMRO
651667596
  DAVIS     230,000.00       225,701.38       3/1/2007     ABN AMRO   ABN AMRO
649212934
  TAYLOR     1,000,000.00       996,725.94       3/1/2007     ABN AMRO   ABN
AMRO
649270560
  MCLAUGHLIN     413,000.00       411,517.76       3/1/2007     ABN AMRO   ABN
AMRO
649493400
  ORR     735,000.00       735,000.00       3/1/2007     ABN AMRO   ABN AMRO
649564612
  KELLY     441,000.00       439,780.54       3/1/2007     ABN AMRO   ABN AMRO
652209979
  MARINO     407,000.00       396,786.76       3/1/2007     ABN AMRO   ABN AMRO
653696619
  ALLEN     469,200.00       468,938.75       3/1/2007     ABN AMRO   ABN AMRO
651245802
  MCLAUGHLIN     400,000.00       400,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649105901
  BRADFORD     450,000.00       450,000.00       3/1/2007     ABN AMRO   ABN
AMRO
648925945
  NEIL     400,000.00       400,000.00       3/1/2007     ABN AMRO   ABN AMRO
649634570
  HERER     608,500.00       594,703.07       3/1/2007     ABN AMRO   ABN AMRO
654934620
  MALLE     1,900,000.00       1,899,260.90       3/1/2007     ABN AMRO   ABN
AMRO
649394956
  WEIS     650,000.00       250,000.00       3/1/2007     ABN AMRO   ABN AMRO
654246967
  PARKES     647,000.00       647,000.00       3/1/2007     ABN AMRO   ABN AMRO
649336706
  CARUSO     392,000.00       392,000.00       3/1/2007     ABN AMRO   ABN AMRO
649709240
  MANN     594,000.00       594,000.00       3/1/2007     ABN AMRO   ABN AMRO
651623639
  SCHAFER     568,500.00       566,664.11       3/1/2007     ABN AMRO   ABN AMRO
652387704
  ROBERTSON     576,000.00       576,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649373848
  WALHA     623,000.00       607,545.29       3/1/2007     ABN AMRO   ABN AMRO
649513299
  HERRERA     400,000.00       400,000.00       3/1/2007     ABN AMRO   ABN AMRO
649072127
  STEVENS     572,500.00       572,500.00       3/1/2007     ABN AMRO   ABN AMRO
649112513
  MCCOY     363,000.00       354,666.19       3/1/2007     ABN AMRO   ABN AMRO
654719663
  WALTERS     375,000.00       375,000.00       3/1/2007     ABN AMRO   ABN AMRO
652273126
  SINANIS     527,200.00       527,200.00       3/1/2007     ABN AMRO   ABN AMRO
649276032
  TAGERT     600,000.00       584,661.39       3/1/2007     ABN AMRO   ABN AMRO
651917872
  MARCZAK     1,000,000.00       986,349.46       3/1/2007     ABN AMRO   ABN
AMRO
649620949
  NICHOLS     340,000.00       339,989.38       3/1/2007     ABN AMRO   ABN AMRO
649716352
  MOONEY     650,000.00       649,463.27       3/1/2007     ABN AMRO   ABN AMRO
649055843
  MONTAGUE     650,000.00       618,018.04       3/1/2007     ABN AMRO   ABN
AMRO
649393396
  KROLL     379,200.00       90,000.00       3/1/2007     ABN AMRO   ABN AMRO
654176849
  HUTCHINSON     460,000.00       460,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649076427
  LITSINGER     496,720.00       496,720.00       3/1/2007     ABN AMRO   ABN
AMRO
649343921
  BROWN     395,000.00       385,318.90       3/1/2007     ABN AMRO   ABN AMRO
651946149
  SMITH     1,000,000.00       999,968.39       3/1/2007     ABN AMRO   ABN AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
649330334
  LITTLEPAGE, III     450,000.00       437,207.42       3/1/2007     ABN AMRO  
ABN AMRO
649551490
  POSZ     451,200.00       439,948.16       3/1/2007     ABN AMRO   ABN AMRO
652303770
  ORR     650,000.00       546,546.87       3/1/2007     ABN AMRO   ABN AMRO
654903667
  STACK     200,000.00       200,000.00       3/1/2007     ABN AMRO   ABN AMRO
652638854
  BROCK     520,000.00       520,000.00       3/1/2007     ABN AMRO   ABN AMRO
654590044
  DE WARREN     560,000.00       560,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654742445
  AMBROSE     999,000.00       999,000.00       3/1/2007     ABN AMRO   ABN AMRO
654899854
  HENSDALE     268,000.00       268,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652431935
  GARSON     514,500.00       514,499.38       3/1/2007     ABN AMRO   ABN AMRO
651825267
  NIETO     269,800.00       266,249.93       3/1/2007     ABN AMRO   ABN AMRO
652387602
  GAULDIN, III     560,000.00       560,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649132835
  SMITH     508,000.00       508,000.00       3/1/2007     ABN AMRO   ABN AMRO
652354066
  THOMPSON     516,000.00       516,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652368745
  BENTON     637,000.00       628,817.74       3/1/2007     ABN AMRO   ABN AMRO
654132573
  RAY     450,000.00       450,000.00       3/1/2007     ABN AMRO   ABN AMRO
649050735
  STAFFORD     500,000.00       486,551.16       3/1/2007     ABN AMRO   ABN
AMRO
654842936
  SUTHERLAND     340,000.00       340,000.00       3/1/2007     ABN AMRO   ABN
AMRO
648880522
  ADCOCK     532,000.00       519,287.96       3/1/2007     ABN AMRO   ABN AMRO
648982581
  KEEN     460,000.00       445,692.42       3/1/2007     ABN AMRO   ABN AMRO
649147547
  BLALOCK     555,000.00       553,000.00       3/1/2007     ABN AMRO   ABN AMRO
649781487
  OSWALT     564,000.00       564,000.00       3/1/2007     ABN AMRO   ABN AMRO
649792845
  STANSBURY     550,000.00       550,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654721872
  WERSCHKY     799,200.00       799,200.00       3/1/2007     ABN AMRO   ABN
AMRO
654832923
  MAHER     652,000.00       652,000.00       3/1/2007     ABN AMRO   ABN AMRO
654597121
  HAZLETT     580,000.00       579,866.65       3/1/2007     ABN AMRO   ABN AMRO
649048159
  TILLMAN     100,000.00       97,161.50       3/1/2007     ABN AMRO   ABN AMRO
652125627
  BOLLENBACHER     507,500.00       507,499.90       3/1/2007     ABN AMRO   ABN
AMRO
652164497
  LANDRY     622,500.00       616,308.76       3/1/2007     ABN AMRO   ABN AMRO
651924052
  ROWE     604,000.00       604,000.00       3/1/2007     ABN AMRO   ABN AMRO
654984723
  O'MALLEY     450,000.00       450,000.00       3/1/2007     ABN AMRO   ABN
AMRO
651840825
  ANDERSON     536,000.00       528,683.37       3/1/2007     ABN AMRO   ABN
AMRO
652286962
  NEUHARD     550,000.00       547,338.93       3/1/2007     ABN AMRO   ABN AMRO
654726753
  FRANKLIN     760,000.00       760,000.00       3/1/2007     ABN AMRO   ABN
AMRO
216691947
  GARRIS     892,000.00       892,000.00       3/1/2007     ABN AMRO   ABN AMRO
649437673
  RENGERT     140,000.00       136,426.40       3/1/2007     ABN AMRO   ABN AMRO
651803524
  KETSLAKH     493,500.00       486,763.45       3/1/2007     ABN AMRO   ABN
AMRO
651872072
  KLING II     535,000.00       527,000.00       3/1/2007     ABN AMRO   ABN
AMRO
216092349
  PLEBAN     589,100.00       586,300.00       3/1/2007     ABN AMRO   ABN AMRO
652008124
  SHIPMAN     650,000.00       642,202.38       3/1/2007     ABN AMRO   ABN AMRO
655019885
  PATEL     450,000.00       449,602.97       3/1/2007     ABN AMRO   ABN AMRO
654795882
  KEENAN     815,000.00       815,000.00       3/1/2007     ABN AMRO   ABN AMRO
216056298
  OLSON     402,000.00       401,401.74       3/1/2007     ABN AMRO   ABN AMRO
652381376
  RABBAN     248,000.00       248,000.00       3/1/2007     ABN AMRO   ABN AMRO
652387418
  BRINTON     665,000.00       665,000.00       3/1/2007     ABN AMRO   ABN AMRO
654782353
  SLICKER     480,000.00       480,000.00       3/1/2007     ABN AMRO   ABN AMRO
652182228
  MAKHENE     650,000.00       642,174.47       3/1/2007     ABN AMRO   ABN AMRO
652166193
  OLDS     525,000.00       525,000.00       3/1/2007     ABN AMRO   ABN AMRO
653837675
  HARTLIEB     430,400.00       357,169.84       3/1/2007     ABN AMRO   ABN
AMRO
654691876
  KINAS     638,000.00       637,349.53       3/1/2007     ABN AMRO   ABN AMRO
652156863
  WELCIEK     172,000.00       169,838.11       3/1/2007     ABN AMRO   ABN AMRO
550232471
  Erickson     548,000.00       546,861.43       3/1/2007     ABN AMRO   ABN
AMRO
652872882
  LARSON     141,992.00       141,961.08       3/1/2007     ABN AMRO   ABN AMRO
651935954
  ATTEBERRY     486,000.00       485,930.20       3/1/2007     ABN AMRO   ABN
AMRO
654032867
  CURTIS     672,750.00       670,114.42       3/1/2007     ABN AMRO   ABN AMRO
652339681
  PRAUS     770,000.00       770,000.00       3/1/2007     ABN AMRO   ABN AMRO
654776195
  MYERS, JR     920,000.00       919,695.83       3/1/2007     ABN AMRO   ABN
AMRO
654765568
  JONES     606,750.00       606,750.00       3/1/2007     ABN AMRO   ABN AMRO
652302198
  THEIS     622,500.00       615,830.95       3/1/2007     ABN AMRO   ABN AMRO
654767866
  KNAPP     844,000.00       841,414.39       3/1/2007     ABN AMRO   ABN AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
654840375
  PHILIPPE     651,000.00       651,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652440140
  HORLOCK     135,800.00       134,480.89       3/1/2007     ABN AMRO   ABN AMRO
652354168
  MASLOWSKI     211,200.00       211,152.03       3/1/2007     ABN AMRO   ABN
AMRO
654666067
  ANDREASEN     750,000.00       750,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654919701
  ODDO     732,000.00       732,000.00       3/1/2007     ABN AMRO   ABN AMRO
652253417
  MEALEY     600,000.00       582,112.21       3/1/2007     ABN AMRO   ABN AMRO
652286951
  DICK     542,000.00       536,609.44       3/1/2007     ABN AMRO   ABN AMRO
652429407
  MAGEE     962,000.00       952,510.01       3/1/2007     ABN AMRO   ABN AMRO
654742354
  BELOUSEK     460,000.00       460,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649523736
  COE     595,000.00       578,836.99       3/1/2007     ABN AMRO   ABN AMRO
651948130
  HEIL     650,000.00       650,000.00       3/1/2007     ABN AMRO   ABN AMRO
651403779
  BITTNER     400,000.00       400,000.00       3/1/2007     ABN AMRO   ABN AMRO
651533399
  SHELEST     520,000.00       520,000.00       3/1/2007     ABN AMRO   ABN AMRO
654667978
  BUCKINGHAM     768,000.00       568,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654896919
  RACKOS     880,000.00       880,000.00       3/1/2007     ABN AMRO   ABN AMRO
652426051
  MUI     634,800.00       634,765.53       3/1/2007     ABN AMRO   ABN AMRO
654794200
  PUCH     767,200.00       767,200.00       3/1/2007     ABN AMRO   ABN AMRO
652112713
  KISLENKO     536,000.00       533,368.49       3/1/2007     ABN AMRO   ABN
AMRO
654887747
  KANE     609,000.00       609,000.00       3/1/2007     ABN AMRO   ABN AMRO
652257375
  SCHAMBERGER     446,000.00       440,873.84       3/1/2007     ABN AMRO   ABN
AMRO
655081791
  LUBBERT     744,000.00       743,241.46       3/1/2007     ABN AMRO   ABN AMRO
649766217
  NEMOY     280,000.00       278,000.00       3/1/2007     ABN AMRO   ABN AMRO
654734252
  MUSICK     532,000.00       532,000.00       3/1/2007     ABN AMRO   ABN AMRO
216687929
  EISNER     298,000.00       298,000.00       3/1/2007     ABN AMRO   ABN AMRO
652099750
  KULIKOVA     523,000.00       516,871.53       3/1/2007     ABN AMRO   ABN
AMRO
654756976
  BERG     628,900.00       628,258.81       3/1/2007     ABN AMRO   ABN AMRO
651843496
  PALASZ     1,000,000.00       986,349.46       3/1/2007     ABN AMRO   ABN
AMRO
654884061
  FITZGERALD     506,250.00       506,250.00       3/1/2007     ABN AMRO   ABN
AMRO
654140915
  CANNON     790,000.00       789,194.56       3/1/2007     ABN AMRO   ABN AMRO
654756011
  STOUT     930,000.00       928,053.39       3/1/2007     ABN AMRO   ABN AMRO
652106418
  PAYNE     467,200.00       467,200.00       3/1/2007     ABN AMRO   ABN AMRO
652289055
  WALKER     772,500.00       764,261.65       3/1/2007     ABN AMRO   ABN AMRO
652385370
  HARMS     464,000.00       461,952.48       3/1/2007     ABN AMRO   ABN AMRO
652024716
  SHARP     488,000.00       481,866.17       3/1/2007     ABN AMRO   ABN AMRO
649388457
  LEMER     264,100.00       257,137.93       3/1/2007     ABN AMRO   ABN AMRO
654592433
  SHARER     1,000,000.00       1,000,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652150139
  MURRAY     605,600.00       600,800.00       3/1/2007     ABN AMRO   ABN AMRO
654795688
  FIELDS     596,000.00       595,317.92       3/1/2007     ABN AMRO   ABN AMRO
654904021
  UMENTUM     272,000.00       272,000.00       3/1/2007     ABN AMRO   ABN AMRO
652265477
  METROS     226,000.00       226,000.00       3/1/2007     ABN AMRO   ABN AMRO
654845735
  MASOOD     580,000.00       579,436.28       3/1/2007     ABN AMRO   ABN AMRO
654737552
  ENRIGHT     1,150,000.00       1,150,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654752610
  WITT     600,000.00       600,000.00       3/1/2007     ABN AMRO   ABN AMRO
654897636
  SAUNDERS     534,000.00       534,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652399172
  SIGNORELLA     690,000.00       683,839.57       3/1/2007     ABN AMRO   ABN
AMRO
654830874
  ZANNIS     845,000.00       845,000.00       3/1/2007     ABN AMRO   ABN AMRO
654384497
  WALZ     765,300.00       765,206.22       3/1/2007     ABN AMRO   ABN AMRO
652072839
  HENRIKSEN     260,600.00       260,247.54       3/1/2007     ABN AMRO   ABN
AMRO
652408607
  WILSON     615,000.00       602,954.07       3/1/2007     ABN AMRO   ABN AMRO
652027800
  ALLEGRETTI     574,000.00       574,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652230578
  PARTIN     463,900.00       463,900.00       3/1/2007     ABN AMRO   ABN AMRO
654657727
  LIAUW     444,000.00       443,558.00       3/1/2007     ABN AMRO   ABN AMRO
654840433
  MALAVE     108,900.00       108,900.00       3/1/2007     ABN AMRO   ABN AMRO
652120461
  WONG     645,000.00       637,079.33       3/1/2007     ABN AMRO   ABN AMRO
652149419
  PRITCHARD     500,000.00       493,840.00       3/1/2007     ABN AMRO   ABN
AMRO
652276700
  GERMEYER     588,000.00       588,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652154623
  TAYLOR     1,250,000.00       1,250,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652271260
  AHERN     525,000.00       525,000.00       3/1/2007     ABN AMRO   ABN AMRO
652401848
  MCWHIRTER     458,000.00       452,976.44       3/1/2007     ABN AMRO   ABN
AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
652169141
  BITTNER     560,000.00       553,563.60       3/1/2007     ABN AMRO   ABN AMRO
651860557
  BUSSMAN     300,000.00       295,998.50       3/1/2007     ABN AMRO   ABN AMRO
652295100
  CORNELISSEN     492,800.00       492,244.79       3/1/2007     ABN AMRO   ABN
AMRO
654940047
  SAVAIANO     215,000.00       215,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652302757
  DUFFY     455,200.00       449,968.10       3/1/2007     ABN AMRO   ABN AMRO
654037668
  CARMONA     360,000.00       360,000.00       3/1/2007     ABN AMRO   ABN AMRO
651972051
  HAMELBERG     122,850.00       121,296.14       3/1/2007     ABN AMRO   ABN
AMRO
654901858
  DUNLAP     700,000.00       700,000.00       3/1/2007     ABN AMRO   ABN AMRO
649567739
  HECKLER     134,400.00       131,185.24       3/1/2007     ABN AMRO   ABN AMRO
648986563
  LANDGREBE     188,000.00       188,000.00       3/1/2007     ABN AMRO   ABN
AMRO
651579189
  WATKINS     500,000.00       500,000.00       3/1/2007     ABN AMRO   ABN AMRO
654917505
  MEYERS     860,000.00       860,000.00       3/1/2007     ABN AMRO   ABN AMRO
654904156
  CANTALIN     529,500.00       529,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652252508
  KELLERHALS     600,000.00       593,418.98       3/1/2007     ABN AMRO   ABN
AMRO
654855351
  LOY     1,275,000.00       1,275,000.00       3/1/2007     ABN AMRO   ABN AMRO
652176710
  FOSTER     417,000.00       417,000.00       3/1/2007     ABN AMRO   ABN AMRO
652273262
  COURTNEY     500,000.00       493,851.02       3/1/2007     ABN AMRO   ABN
AMRO
649186124
  VAN OPIJNEN     439,200.00       428,041.73       3/1/2007     ABN AMRO   ABN
AMRO
654705439
  PALAZAENO     405,000.00       405,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654833980
  MERRELL     596,000.00       596,000.00       3/1/2007     ABN AMRO   ABN AMRO
652251654
  WHITE     490,000.00       490,000.00       3/1/2007     ABN AMRO   ABN AMRO
652545794
  HOYT     164,000.00       163,921.42       3/1/2007     ABN AMRO   ABN AMRO
651938127
  TALIAFERRO     464,000.00       457,456.93       3/1/2007     ABN AMRO   ABN
AMRO
649584104
  DANILE     625,400.00       611,096.49       3/1/2007     ABN AMRO   ABN AMRO
649112158
  STEVENS     739,100.00       736,900.00       3/1/2007     ABN AMRO   ABN AMRO
649829085
  LAPIN     974,000.00       952,405.65       3/1/2007     ABN AMRO   ABN AMRO
649142290
  VAN OS, JR.     625,950.00       625,950.00       3/1/2007     ABN AMRO   ABN
AMRO
649536559
  EASLEY     460,000.00       448,240.39       3/1/2007     ABN AMRO   ABN AMRO
649451400
  CRAMER     459,800.00       459,800.00       3/1/2007     ABN AMRO   ABN AMRO
649556053
  PAGE     580,000.00       174,000.00       3/1/2007     ABN AMRO   ABN AMRO
649675536
  O'NEAL     496,000.00       496,000.00       3/1/2007     ABN AMRO   ABN AMRO
649644572
  DICKERSON     811,500.00       810,847.98       3/1/2007     ABN AMRO   ABN
AMRO
649147707
  DE LOS SANTOS     68,800.00       68,800.00       3/1/2007     ABN AMRO   ABN
AMRO
649660857
  PIERCE III     600,000.00       600,000.00       3/1/2007     ABN AMRO   ABN
AMRO
651906835
  ENDOM, JR     462,750.00       462,750.00       3/1/2007     ABN AMRO   ABN
AMRO
649773125
  FOGARTY     786,800.00       768,960.47       3/1/2007     ABN AMRO   ABN AMRO
649703197
  PORTER     475,000.00       475,000.00       3/1/2007     ABN AMRO   ABN AMRO
649582976
  HENRY     775,000.00       775,000.00       3/1/2007     ABN AMRO   ABN AMRO
649728481
  FOURE     576,000.00       561,596.15       3/1/2007     ABN AMRO   ABN AMRO
649310604
  SPURLING     391,000.00       391,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649291348
  OVERBEY, JR     498,750.00       498,750.00       3/1/2007     ABN AMRO   ABN
AMRO
649797704
  BAUCH     495,000.00       480,653.76       3/1/2007     ABN AMRO   ABN AMRO
652570331
  RONLOV     169,400.00       168,966.72       3/1/2007     ABN AMRO   ABN AMRO
654896817
  KLECK     559,000.00       557,409.10       3/1/2007     ABN AMRO   ABN AMRO
654441964
  PRESTON, III     953,750.00       952,845.05       3/1/2007     ABN AMRO   ABN
AMRO
654879634
  HIERHOLZER     1,000,000.00       1,000,000.00       3/1/2007     ABN AMRO  
ABN AMRO
652256034
  DORCHEUS     442,700.00       442,700.00       3/1/2007     ABN AMRO   ABN
AMRO
652873019
  TESONE     232,000.00       232,000.00       3/1/2007     ABN AMRO   ABN AMRO
654805679
  WESTON     850,000.00       850,000.00       3/1/2007     ABN AMRO   ABN AMRO
654920189
  ANDERSON     540,800.00       540,800.00       3/1/2007     ABN AMRO   ABN
AMRO
654870463
  VAUGHN     198,000.00       198,000.00       3/1/2007     ABN AMRO   ABN AMRO
654705634
  STEPANEK     660,000.00       660,000.00       3/1/2007     ABN AMRO   ABN
AMRO
649436342
  CHO     250,000.00       249,956.46       3/1/2007     ABN AMRO   ABN AMRO
654649760
  ALMEIDA     312,000.00       312,000.00       3/1/2007     ABN AMRO   ABN AMRO
654800139
  COOPER, JR     1,000,000.00       1,000,000.00       3/1/2007     ABN AMRO  
ABN AMRO
652300301
  GORE     975,000.00       965,154.83       3/1/2007     ABN AMRO   ABN AMRO
654760529
  JOHNSON     1,550,000.00       1,550,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652271625
  BITHER     153,600.00       153,600.00       3/1/2007     ABN AMRO   ABN AMRO
652161633
  PETERSON     892,500.00       892,491.48       3/1/2007     ABN AMRO   ABN
AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
651802204
  GROOMS     448,000.00       328,490.31       3/1/2007     ABN AMRO   ABN AMRO
654850083
  DAVIS     511,200.00       511,200.00       3/1/2007     ABN AMRO   ABN AMRO
654890207
  PINKHASOV     256,000.00       255,512.92       3/1/2007     ABN AMRO   ABN
AMRO
649239888
  HOH     216,800.00       211,497.23       3/1/2007     ABN AMRO   ABN AMRO
651828567
  DUTTON     444,000.00       444,000.00       3/1/2007     ABN AMRO   ABN AMRO
651968373
  MCAFEE     425,500.00       414,600.00       3/1/2007     ABN AMRO   ABN AMRO
652279291
  FLANNIGAN     160,000.00       160,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652428941
  VIGIL     479,200.00       479,173.91       3/1/2007     ABN AMRO   ABN AMRO
652402689
  WANG     460,000.00       453,930.88       3/1/2007     ABN AMRO   ABN AMRO
653077335
  GUNN     128,500.00       127,706.67       3/1/2007     ABN AMRO   ABN AMRO
652090751
  RUPPERT     472,000.00       472,000.00       3/1/2007     ABN AMRO   ABN AMRO
652259594
  GANDEL     491,000.00       491,000.00       3/1/2007     ABN AMRO   ABN AMRO
654784798
  NORTHCOTE     423,000.00       422,500.00       3/1/2007     ABN AMRO   ABN
AMRO
654906897
  THORSON     428,000.00       428,000.00       3/1/2007     ABN AMRO   ABN AMRO
654880751
  BAKER     1,185,000.00       1,185,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652406057
  ROSE     510,000.00       510,000.00       3/1/2007     ABN AMRO   ABN AMRO
654684070
  ZREIK     732,000.00       732,000.00       3/1/2007     ABN AMRO   ABN AMRO
654405573
  KONG, MD     500,000.00       498,534.64       3/1/2007     ABN AMRO   ABN
AMRO
655017360
  LYONS     575,000.00       535,000.00       3/1/2007     ABN AMRO   ABN AMRO
654745734
  BECK     785,000.00       784,961.46       3/1/2007     ABN AMRO   ABN AMRO
654888953
  TEITELBAUM     419,000.00       419,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654940398
  METROPOULOS     849,600.00       849,600.00       3/1/2007     ABN AMRO   ABN
AMRO
651842509
  ROSENFELT     1,000,000.00       1,000,000.00       3/1/2007     ABN AMRO  
ABN AMRO
654324779
  BUSIA     762,000.00       759,601.81       3/1/2007     ABN AMRO   ABN AMRO
654327475
  WEISS     859,200.00       857,094.50       3/1/2007     ABN AMRO   ABN AMRO
648926899
  WICHSER     152,000.00       152,000.00       3/1/2007     ABN AMRO   ABN AMRO
652126548
  SALO     463,200.00       462,598.26       3/1/2007     ABN AMRO   ABN AMRO
654695836
  LAGERWEY     705,000.00       705,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654695950
  TRUITT     704,000.00       704,000.00       3/1/2007     ABN AMRO   ABN AMRO
654787416
  FUNK     540,000.00       540,000.00       3/1/2007     ABN AMRO   ABN AMRO
654488960
  MULDOON     1,000,000.00       934,161.68       3/1/2007     ABN AMRO   ABN
AMRO
652178972
  BURRIS     542,000.00       535,187.43       3/1/2007     ABN AMRO   ABN AMRO
654823261
  HENDRICKSON     520,000.00       520,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654971261
  BENNINGTON     420,000.00       420,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654843697
  FRANCIS     530,000.00       529,000.00       3/1/2007     ABN AMRO   ABN AMRO
654892937
  COWAN     675,000.00       675,000.00       3/1/2007     ABN AMRO   ABN AMRO
651874928
  POKIPALA, III     497,000.00       495,395.10       3/1/2007     ABN AMRO  
ABN AMRO
654853690
  WEATHERS     482,000.00       481,859.79       3/1/2007     ABN AMRO   ABN
AMRO
649454312
  GARCIA, JR     500,000.00       487,770.96       3/1/2007     ABN AMRO   ABN
AMRO
651755309
  PRIETO     270,000.00       270,000.00       3/1/2007     ABN AMRO   ABN AMRO
652286267
  MC KIMMY     504,000.00       499,104.26       3/1/2007     ABN AMRO   ABN
AMRO
654820304
  WATERS     450,200.00       450,200.00       3/1/2007     ABN AMRO   ABN AMRO
650021833
  YOON     605,600.00       602,400.00       3/1/2007     ABN AMRO   ABN AMRO
652283981
  ROMO     471,000.00       470,855.00       3/1/2007     ABN AMRO   ABN AMRO
653947177
  IVY     560,000.00       559,181.08       3/1/2007     ABN AMRO   ABN AMRO
654685685
  FLETCHER     750,000.00       749,905.76       3/1/2007     ABN AMRO   ABN
AMRO
654720837
  DOUD     630,000.00       630,000.00       3/1/2007     ABN AMRO   ABN AMRO
654785185
  GOLDSTEIN     1,260,000.00       1,259,693.75       3/1/2007     ABN AMRO  
ABN AMRO
651777828
  GUTIERREZ     333,000.00       331,556.50       3/1/2007     ABN AMRO   ABN
AMRO
649745255
  HEIRSHBERG     325,000.00       325,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652284221
  BACKES     520,000.00       514,559.18       3/1/2007     ABN AMRO   ABN AMRO
654795644
  TAYLOR     565,000.00       565,000.00       3/1/2007     ABN AMRO   ABN AMRO
651817906
  GREENLAND     650,000.00       648,335.00       3/1/2007     ABN AMRO   ABN
AMRO
653935970
  BAKER     244,000.00       243,969.80       3/1/2007     ABN AMRO   ABN AMRO
654610026
  SHEETS     1,100,000.00       800,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654252513
  ASGHAEI     510,000.00       510,000.00       3/1/2007     ABN AMRO   ABN AMRO
654757341
  BARAN     520,000.00       520,000.00       3/1/2007     ABN AMRO   ABN AMRO
654800754
  RATEL     609,000.00       609,000.00       3/1/2007     ABN AMRO   ABN AMRO
649424428
  FLINT     591,200.00       590,476.60       3/1/2007     ABN AMRO   ABN AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
651826770
  TORREZ     650,000.00       641,919.29       3/1/2007     ABN AMRO   ABN AMRO
654801185
  REECK     384,000.00       384,000.00       3/1/2007     ABN AMRO   ABN AMRO
651525082
  BOYD     508,000.00       508,000.00       3/1/2007     ABN AMRO   ABN AMRO
651964255
  BILLMAN     663,500.00       655,725.17       3/1/2007     ABN AMRO   ABN AMRO
651836340
  WESTFALL     225,000.00       223,880.70       3/1/2007     ABN AMRO   ABN
AMRO
652395316
  FORYS     459,950.00       459,950.00       3/1/2007     ABN AMRO   ABN AMRO
652411350
  VANDENBOSCH     460,000.00       460,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654993325
  DECHANT     600,000.00       600,000.00       3/1/2007     ABN AMRO   ABN AMRO
654757318
  LEE     384,000.00       384,000.00       3/1/2007     ABN AMRO   ABN AMRO
652146041
  JONES     440,900.00       200,494.95       3/1/2007     ABN AMRO   ABN AMRO
649231788
  FRANCO     498,000.00       494,070.95       3/1/2007     ABN AMRO   ABN AMRO
654113503
  GADRE     475,000.00       473,094.33       3/1/2007     ABN AMRO   ABN AMRO
654447959
  SONG     825,000.00       825,000.00       3/1/2007     ABN AMRO   ABN AMRO
649227225
  MIRACLE     325,000.00       317,895.66       3/1/2007     ABN AMRO   ABN AMRO
651470726
  BATTLE     441,000.00       440,293.35       3/1/2007     ABN AMRO   ABN AMRO
651476744
  WEGNER     559,200.00       559,200.00       3/1/2007     ABN AMRO   ABN AMRO
651937284
  MATALA     632,000.00       632,000.00       3/1/2007     ABN AMRO   ABN AMRO
649703448
  ARMENTA     292,000.00       291,939.77       3/1/2007     ABN AMRO   ABN AMRO
651833519
  BOND     310,000.00       310,000.00       3/1/2007     ABN AMRO   ABN AMRO
654867696
  LEVANDOWSKI     480,000.00       480,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654271082
  IRLBECK     540,000.00       540,000.00       3/1/2007     ABN AMRO   ABN AMRO
654757330
  HAZELBAKER     686,250.00       686,250.00       3/1/2007     ABN AMRO   ABN
AMRO
654786825
  NESBIT     271,600.00       271,600.00       3/1/2007     ABN AMRO   ABN AMRO
652165933
  HENDRIX     424,000.00       424,000.00       3/1/2007     ABN AMRO   ABN AMRO
652159537
  COUTRAKON     616,000.00       616,000.00       3/1/2007     ABN AMRO   ABN
AMRO
651456568
  GARCIA     382,800.00       382,800.00       3/1/2007     ABN AMRO   ABN AMRO
652266935
  COCHRAN     480,000.00       480,000.00       3/1/2007     ABN AMRO   ABN AMRO
654880911
  NEAL     352,000.00       352,000.00       3/1/2007     ABN AMRO   ABN AMRO
649015069
  RAMSINI     255,900.00       253,680.34       3/1/2007     ABN AMRO   ABN AMRO
654880864
  HEGGINS     235,500.00       235,492.65       3/1/2007     ABN AMRO   ABN AMRO
651827429
  KNUTSON     677,000.00       677,000.00       3/1/2007     ABN AMRO   ABN AMRO
654999285
  ALDAS     300,000.00       300,000.00       3/1/2007     ABN AMRO   ABN AMRO
654708227
  HUTCHEON     560,000.00       560,000.00       3/1/2007     ABN AMRO   ABN
AMRO
651906209
  YURISIC     705,250.00       694,981.66       3/1/2007     ABN AMRO   ABN AMRO
654550295
  ALAI     1,037,900.00       1,037,900.00       3/1/2007     ABN AMRO   ABN
AMRO
654875583
  PRIOR     648,000.00       648,000.00       3/1/2007     ABN AMRO   ABN AMRO
651932655
  RETZ     580,000.00       580,000.00       3/1/2007     ABN AMRO   ABN AMRO
655003887
  PALMIERI     614,400.00       614,400.00       3/1/2007     ABN AMRO   ABN
AMRO
652013644
  COWEN     500,000.00       500,000.00       3/1/2007     ABN AMRO   ABN AMRO
654786507
  GALLAHAIR     473,000.00       472,366.46       3/1/2007     ABN AMRO   ABN
AMRO
654757181
  EHRET     645,000.00       645,000.00       3/1/2007     ABN AMRO   ABN AMRO
651340181
  CHEW     1,000,000.00       900,900.91       3/1/2007     ABN AMRO   ABN AMRO
654205127
  MCCHESNEY     593,000.00       593,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654467954
  VAN NIEULANDE     585,000.00       585,000.00       3/1/2007     ABN AMRO  
ABN AMRO
654087180
  WALSH     995,000.00       989,877.86       3/1/2007     ABN AMRO   ABN AMRO
654881115
  LAUER, JR.     665,000.00       665,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654752756
  LANGE     500,000.00       500,000.00       3/1/2007     ABN AMRO   ABN AMRO
654962168
  WHITE     553,500.00       553,500.00       3/1/2007     ABN AMRO   ABN AMRO
652368426
  KIM     471,200.00       470,730.78       3/1/2007     ABN AMRO   ABN AMRO
654464837
  RASULO     600,000.00       598,323.97       3/1/2007     ABN AMRO   ABN AMRO
654421937
  LOSINSKY     513,800.00       508,400.00       3/1/2007     ABN AMRO   ABN
AMRO
654655521
  JI     760,000.00       760,000.00       3/1/2007     ABN AMRO   ABN AMRO
654840295
  MARTINEZ     550,000.00       550,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652222022
  FAHEEM     600,000.00       593,418.98       3/1/2007     ABN AMRO   ABN AMRO
649290893
  HERNANDEZ     350,000.00       349,970.44       3/1/2007     ABN AMRO   ABN
AMRO
651365421
  GIRIES     533,000.00       525,131.02       3/1/2007     ABN AMRO   ABN AMRO
649201566
  RICARD     464,000.00       461,254.52       3/1/2007     ABN AMRO   ABN AMRO
654927040
  ARGOSINO     547,000.00       547,000.00       3/1/2007     ABN AMRO   ABN
AMRO
651932278
  ROGERS     320,900.00       316,515.27       3/1/2007     ABN AMRO   ABN AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
648902880
  MORGER     265,000.00       106,500.00       3/1/2007     ABN AMRO   ABN AMRO
654486719
  STICKNEY     507,000.00       507,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652127184
  SHIRK     475,000.00       475,000.00       3/1/2007     ABN AMRO   ABN AMRO
652419779
  PHAM     560,000.00       557,848.13       3/1/2007     ABN AMRO   ABN AMRO
654867914
  FUNDERBURK     534,000.00       533,999.61       3/1/2007     ABN AMRO   ABN
AMRO
652405272
  COLLINS     648,000.00       648,000.00       3/1/2007     ABN AMRO   ABN AMRO
651553997
  LUMAS     579,900.00       579,900.00       3/1/2007     ABN AMRO   ABN AMRO
652440344
  MCGRATH     450,000.00       449,780.00       3/1/2007     ABN AMRO   ABN AMRO
654457918
  LANDTISER     570,000.00       570,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654721532
  WHITTON     900,000.00       900,000.00       3/1/2007     ABN AMRO   ABN AMRO
654771680
  GRONER     955,000.00       955,000.00       3/1/2007     ABN AMRO   ABN AMRO
654834026
  BAUER     877,500.00       877,500.00       3/1/2007     ABN AMRO   ABN AMRO
654833365
  GONZALEZ, SR     264,000.00       264,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654171309
  WEINER     500,000.00       495,740.30       3/1/2007     ABN AMRO   ABN AMRO
654669709
  KISICH     980,000.00       980,000.00       3/1/2007     ABN AMRO   ABN AMRO
654891060
  CHOI     1,000,000.00       770,000.00       3/1/2007     ABN AMRO   ABN AMRO
654170331
  CHEN     800,000.00       796,790.43       3/1/2007     ABN AMRO   ABN AMRO
654787198
  KIM     544,500.00       544,500.00       3/1/2007     ABN AMRO   ABN AMRO
654929304
  PANG     617,000.00       617,000.00       3/1/2007     ABN AMRO   ABN AMRO
654721428
  JO     728,000.00       728,000.00       3/1/2007     ABN AMRO   ABN AMRO
654748112
  STRECKER     1,000,000.00       900,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654886939
  BIANCHINI     800,000.00       800,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654734980
  GENDELEV     499,300.00       499,300.00       3/1/2007     ABN AMRO   ABN
AMRO
654849502
  BRODIE     584,000.00       584,000.00       3/1/2007     ABN AMRO   ABN AMRO
654170386
  MONTALVO     723,000.00       720,029.75       3/1/2007     ABN AMRO   ABN
AMRO
654809070
  SINGH     675,000.00       675,000.00       3/1/2007     ABN AMRO   ABN AMRO
654807192
  YEN     600,000.00       600,000.00       3/1/2007     ABN AMRO   ABN AMRO
649713246
  KAPLAN     557,500.00       543,558.94       3/1/2007     ABN AMRO   ABN AMRO
654843436
  CROSBY     590,000.00       590,000.00       3/1/2007     ABN AMRO   ABN AMRO
654862840
  NURRE     533,000.00       533,000.00       3/1/2007     ABN AMRO   ABN AMRO
654774228
  THOMAS     1,984,000.00       1,984,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654757409
  CARLIN     832,000.00       830,258.51       3/1/2007     ABN AMRO   ABN AMRO
655068841
  WU     530,000.00       529,472.38       3/1/2007     ABN AMRO   ABN AMRO
654816616
  FERRARO     725,000.00       725,000.00       3/1/2007     ABN AMRO   ABN AMRO
654718899
  GEORGE     800,000.00       798,245.32       3/1/2007     ABN AMRO   ABN AMRO
654730691
  HO     567,000.00       565,813.20       3/1/2007     ABN AMRO   ABN AMRO
654798215
  MERRITT     1,025,000.00       1,025,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652267399
  DOLLE     540,000.00       539,694.30       3/1/2007     ABN AMRO   ABN AMRO
654877574
  VAUGHN     480,000.00       480,000.00       3/1/2007     ABN AMRO   ABN AMRO
654774319
  DERRINGTON     400,000.00       400,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654859468
  SNELLSTROM     625,000.00       623,691.80       3/1/2007     ABN AMRO   ABN
AMRO
654916800
  RAMBHATLA     700,000.00       700,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654942049
  EA     644,000.00       644,000.00       3/1/2007     ABN AMRO   ABN AMRO
651754160
  ABARIENTOS     306,000.00       306,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654593332
  DELEOZ     464,000.00       464,000.00       3/1/2007     ABN AMRO   ABN AMRO
654862873
  BOYD     799,000.00       799,000.00       3/1/2007     ABN AMRO   ABN AMRO
651927293
  VIGNOLA     626,000.00       625,999.75       3/1/2007     ABN AMRO   ABN AMRO
651869761
  GRADILLAS     515,000.00       514,650.00       3/1/2007     ABN AMRO   ABN
AMRO
652283048
  KENDALL     744,000.00       744,000.00       3/1/2007     ABN AMRO   ABN AMRO
654724205
  BRACKETT     750,000.00       750,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654709091
  HASTINGS     1,237,500.00       1,237,500.00       3/1/2007     ABN AMRO   ABN
AMRO
654871180
  TAYLOR     525,000.00       525,000.00       3/1/2007     ABN AMRO   ABN AMRO
654846382
  TANNENBAUM     845,000.00       844,053.14       3/1/2007     ABN AMRO   ABN
AMRO
652405250
  MORALES     638,000.00       638,000.00       3/1/2007     ABN AMRO   ABN AMRO
654563735
  KHATRI     439,900.00       439,000.82       3/1/2007     ABN AMRO   ABN AMRO
550233358
  BREWER     688,800.00       688,200.00       3/1/2007     ABN AMRO   ABN AMRO
654890081
  JUN     660,000.00       660,000.00       3/1/2007     ABN AMRO   ABN AMRO
654785458
  ELSON     975,000.00       975,000.00       3/1/2007     ABN AMRO   ABN AMRO
654903907
  COX     605,000.00       604,102.08       3/1/2007     ABN AMRO   ABN AMRO

 



--------------------------------------------------------------------------------



 



                                      loaSellerLoanNo   brwlastname  
loaOriginalBalance     loaCurrentBalance     CutoffDate     servicer  
originator
651831744
  JOHAL     600,000.00       591,997.83       3/1/2007     ABN AMRO   ABN AMRO
655023368
  ALI     525,000.00       524,477.36       3/1/2007     ABN AMRO   ABN AMRO
654468476
  MCDEAVITT     742,000.00       742,000.00       3/1/2007     ABN AMRO   ABN
AMRO
655059350
  NEELS     710,000.00       710,000.00       3/1/2007     ABN AMRO   ABN AMRO
653785753
  DUESBERG     580,000.00       580,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654875219
  OLVERA     455,000.00       455,000.00       3/1/2007     ABN AMRO   ABN AMRO
654675342
  SPELLBERG     900,000.00       900,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654757944
  HUTCHINS     620,000.00       620,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654014627
  LONG NGUYEN     445,000.00       440,689.58       3/1/2007     ABN AMRO   ABN
AMRO
654988818
  KRISHNASWAMI     1,077,000.00       1,077,000.00       3/1/2007     ABN AMRO  
ABN AMRO
654489541
  ANDRE     950,000.00       946,796.30       3/1/2007     ABN AMRO   ABN AMRO
654795597
  SCHWAGER     880,000.00       879,960.20       3/1/2007     ABN AMRO   ABN
AMRO
654771602
  BHEEMAN     505,000.00       504,999.80       3/1/2007     ABN AMRO   ABN AMRO
550232493
  Lira     575,000.00       575,000.00       3/1/2007     ABN AMRO   ABN AMRO
654737814
  NGUYEN     438,000.00       437,104.68       3/1/2007     ABN AMRO   ABN AMRO
655012081
  CARLSON     552,000.00       552,000.00       3/1/2007     ABN AMRO   ABN AMRO
654902110
  AMMU     552,000.00       552,000.00       3/1/2007     ABN AMRO   ABN AMRO
654737892
  SONG     500,000.00       499,791.66       3/1/2007     ABN AMRO   ABN AMRO
654905282
  MARTINEZ-MARCIEL     335,000.00       335,000.00       3/1/2007     ABN AMRO  
ABN AMRO
649844698
  ZUTSHI     798,000.00       780,896.65       3/1/2007     ABN AMRO   ABN AMRO
654033517
  ROACH     532,000.00       529,814.43       3/1/2007     ABN AMRO   ABN AMRO
654693776
  NGUYEN     449,000.00       448,082.22       3/1/2007     ABN AMRO   ABN AMRO
654916490
  PARKER     613,000.00       613,000.00       3/1/2007     ABN AMRO   ABN AMRO
654934196
  MOHAPATRA     472,500.00       472,040.76       3/1/2007     ABN AMRO   ABN
AMRO
648957001
  ABERNETHY     700,000.00       696,862.67       3/1/2007     ABN AMRO   ABN
AMRO
654763760
  JORGENSEN     548,000.00       548,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652356729
  KIBLER     444,000.00       444,000.00       3/1/2007     ABN AMRO   ABN AMRO
649631383
  YUAN     522,900.00       522,900.00       3/1/2007     ABN AMRO   ABN AMRO
654125346
  REN     530,000.00       527,770.61       3/1/2007     ABN AMRO   ABN AMRO
654734979
  TSUI     575,000.00       574,255.21       3/1/2007     ABN AMRO   ABN AMRO
654891220
  WOO     800,000.00       800,000.00       3/1/2007     ABN AMRO   ABN AMRO
654907319
  RAJAGOPALAN     528,000.00       527,305.51       3/1/2007     ABN AMRO   ABN
AMRO
654736506
  NAIR     548,000.00       548,000.00       3/1/2007     ABN AMRO   ABN AMRO
654723761
  MARQUEZ     676,000.00       676,000.00       3/1/2007     ABN AMRO   ABN AMRO
654736744
  WU     1,000,000.00       1,000,000.00       3/1/2007     ABN AMRO   ABN AMRO
654786950
  YE     733,000.00       731,703.01       3/1/2007     ABN AMRO   ABN AMRO
651806798
  MARTZ     518,000.00       518,000.00       3/1/2007     ABN AMRO   ABN AMRO
649090458
  MAYES     582,000.00       582,000.00       3/1/2007     ABN AMRO   ABN AMRO
654727889
  LARSEN     552,000.00       552,000.00       3/1/2007     ABN AMRO   ABN AMRO
651920401
  GUNSALLUS     455,000.00       455,000.00       3/1/2007     ABN AMRO   ABN
AMRO
652941260
  HITCHCOCK     180,000.00       180,000.00       3/1/2007     ABN AMRO   ABN
AMRO
550232949
  SCHMIDT     470,000.00       467,637.04       3/1/2007     ABN AMRO   ABN AMRO
649809684
  BARGE     300,000.00       293,785.07       3/1/2007     ABN AMRO   ABN AMRO
655023200
  LEHMANN     552,000.00       551,437.21       3/1/2007     ABN AMRO   ABN AMRO
654904942
  VAN ROSSUM     451,500.00       451,500.00       3/1/2007     ABN AMRO   ABN
AMRO
654719457
  SHACKELFORD     452,750.00       452,750.00       3/1/2007     ABN AMRO   ABN
AMRO
650518742
  WILLETTE     169,400.00       167,360.57       3/1/2007     ABN AMRO   ABN
AMRO
654328114
  ZAVARI     417,000.00       416,459.86       3/1/2007     ABN AMRO   ABN AMRO
652408015
  BECK     265,500.00       262,655.59       3/1/2007     ABN AMRO   ABN AMRO
652371591
  YAN     253,000.00       250,159.23       3/1/2007     ABN AMRO   ABN AMRO
652179951
  ROBISON     600,000.00       600,000.00       3/1/2007     ABN AMRO   ABN AMRO
654897772
  GOEMAN     625,600.00       625,600.00       3/1/2007     ABN AMRO   ABN AMRO
654756567
  RAIDNA     730,000.00       728,321.66       3/1/2007     ABN AMRO   ABN AMRO
654778972
  BELL     1,058,000.00       1,058,000.00       3/1/2007     ABN AMRO   ABN
AMRO
654795655
  BOYD     511,500.00       511,500.00       3/1/2007     ABN AMRO   ABN AMRO
652148953
  ROYAL     511,950.00       505,210.34       3/1/2007     ABN AMRO   ABN AMRO
654800845
  MOORE     850,000.00       850,000.00       3/1/2007     ABN AMRO   ABN AMRO
655054479
  NICHOLL, JR.     466,500.00       466,500.00       3/1/2007     ABN AMRO   ABN
AMRO

 



--------------------------------------------------------------------------------



 



Exhibit Standard File Layout – Master Servicing

          P3301-139   ABN AMRO MORTGAGE GROUP   07/31/06     MONTHLY STATEMENT
OF MORTGAGE ACCOUNTS   PAGE 39203

                          ATTN: ALEX ILNICKI       INTEREST RATE   .0000000  
SERVICE FEE   .00000000   STATE ONE BELVEDERE PLACE                       SUITE
300   INVESTOR S20   CATEGORY 001        
 
                       

                                                      INVESTOR   INVESTOR  
SHORT                             OUR LOAN NO   BANK CAT   LOAN NO   NAME   DUE
  NEXT   TRUST BAL/   PRINCIPAL   P&I   DELINQUENT ADVANCE     ANN INT      
SF-RATE   DATE   NO   INT PAID TO   BALANCE   CONSTANT    INTEREST   PRINCIPAL  
INTEREST   PRINCIPAL
 
                                               

 



--------------------------------------------------------------------------------



 



                    S3301-213   ABN AMRO MORTGAGE GROUP   07/31/06     SUMMARY
OF CURTAILMENTS MADE REMITTANCE REPORT   PAGE 8956

                          ATTN: ALEX ILNICKI       INTEREST RATE   .0000000  
SERVICE FEE   .00000000   STATE ONE BELVEDERE PLACE                       SUITE
300   INVESTOR S20   CATEGORY 001        
 
                       

                                                  INVESTOR   DATE   PMT        
SERVICE   NET   DEPOSITED   PRINCIPAL   LATE   OTHER OUR LOAN NO   LOAN NO  
PAID   NO   ESCROW   PRINCIPAL INTEREST     FEE   INTEREST   /REMITTED   BALANCE
  CHG   TRUST     P&I CONSTANT   ANN I/R   SF RATE   DATE DUE                  
 
                                           

 



--------------------------------------------------------------------------------



 



          S3301-215   ABN AMRO MORTGAGE GROUP   07/31/06     CONSOLIDATION OF
REMITTANCE REPORTS   PAGE 26046

                          ATTN: ALEX ILNICKI       INTEREST RATE   .00000000  
SERVICE FEE   .00000000   STATE ONE BELVEDERE PLACE                       SUITE
300   INVESTOR S20   CATEGORY 001        
 
                       

                                                      INVESTOR   DATE   PMT  
DATE         SERVICE   NET   DEPOSITED   PRINCIPAL   LATE   OTHER   OUR LOAN NO
  LOAN NO   PAID   NO   DUE   ESCROW   PRINCIPAL INTEREST     FEE   INTEREST  
/REMITTED   BALANCE   CHG   TRUST     P&I CONSTANT   ANN INT   RATE   SER FEE  
RATE              
 
                                               

 



--------------------------------------------------------------------------------



 



                                                                               
    ABN Loan           Arm   Inv Loan   Int   Ser       P & I   Beg Prin   Beg
Sch Prin   Sched   Sched Net       Due   Ending Sch   End Prin                  
Number   Inv   Cat   Indicator   Num   Rate   Fee   Yield   Constant  
Bal/Actual   Bal   Prin   Int   Remittance   Date   Bal   Bal/Actual   Curt  
Curt Adj   PIF   PIF Date  
 
                                                                               
 

 



--------------------------------------------------------------------------------



 



                                                                     
prepay_penalty_amt,     prepay_penalty_waived,               loan_nbr   mod_date
    mod_type     if applicable     if applicable.     ser_investor_nbr    
servicer_loan_nbr  
 
                                               

 



--------------------------------------------------------------------------------



 



Exhibit Standard File Layout — Delinquency Reporting

                                  Format Column/Header Name   Description  
Decimal   Comment
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR            
 
               
LOAN_NBR
  A unique identifier assigned to each loan by the originator.            
 
               
CLIENT_NBR
  Servicer Client Number            
 
               
SERV_INVESTOR_NBR
  Contains a unique number as assigned by an external servicer to identify a
group of loans in their system.            
 
               
BORROWER_FIRST_NAME
  First Name of the Borrower.            
 
               
BORROWER_LAST_NAME
  Last name of the borrower.            
 
               
PROP_ADDRESS
  Street Name and Number of Property            
 
               
PROP_STATE
  The state where the property located.            
 
               
PROP_ZIP
  Zip code where the property is located.            
 
               
BORR_NEXT_PAY_DUE_DATE
  The date that the borrower’s next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.           MM/DD/YYYY
 
               
LOAN_TYPE
  Loan Type (i.e. FHA, VA, Conv)            
 
               
BANKRUPTCY_FILED_DATE
  The date a particular bankruptcy claim was filed.           MM/DD/YYYY
 
               
BANKRUPTCY_CHAPTER_CODE
  The chapter under which the bankruptcy was filed.            
 
               
BANKRUPTCY_CASE_NBR
  The case number assigned by the court to the bankruptcy filing.            
 
               
POST_PETITION_DUE_DATE
  The payment due date once the bankruptcy has been approved
by the courts           MM/DD/YYYY
 
               
BANKRUPTCY_DCHRG_DISM_DATE
  The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.           MM/DD/YYYY
 
               
LOSS_MIT_APPR_DATE
  The Date The Loss Mitigation Was Approved By The Servicer           MM/DD/YYYY
 
               
LOSS_MIT_TYPE
  The Type Of Loss Mitigation Approved For A Loan Such As;            
 
               
LOSS_MIT_EST_COMP_DATE
  The Date The Loss Mitigation /Plan Is Scheduled To End/Close          
MM/DD/YYYY
 
               
LOSS_MIT_ACT_COMP_DATE
  The Date The Loss Mitigation Is Actually Completed           MM/DD/YYYY
 
               
FRCLSR_APPROVED_DATE
  The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.           MM/DD/YYYY
 
               
ATTORNEY_REFERRAL_DATE
  Date File Was Referred To Attorney to Pursue Foreclosure           MM/DD/YYYY
 
               
FIRST_LEGAL_DATE
  Notice of 1st legal filed by an Attorney in a Foreclosure Action          
MM/DD/YYYY
 
               
FRCLSR_SALE_EXPECTED_DATE
  The date by which a foreclosure sale is expected to occur.          
MM/DD/YYYY
 
               
FRCLSR_SALE_DATE
  The actual date of the foreclosure sale.           MM/DD/YYYY
 
               
FRCLSR_SALE_AMT
  The amount a property sold for at the foreclosure sale.     2     No commas(,)
or
dollar signs ($)
 
               
EVICTION_START_DATE
  The date the servicer initiates eviction of the borrower.           MM/DD/YYYY
 
               
EVICTION_COMPLETED_DATE
  The date the court revokes legal possession of the property from the borrower.
          MM/DD/YYYY
 
               
LIST_PRICE
  The price at which an REO property is marketed.     2     No commas(,) or
dollar signs ($)
 
               
LIST_DATE
  The date an REO property is listed at a particular price.           MM/DD/YYYY
 
               
OFFER_AMT
  The dollar value of an offer for an REO property.     2     No commas(,) or
dollar signs ($)
 
               
OFFER_DATE_TIME
  The date an offer is received by DA Admin or by the Servicer.          
MM/DD/YYYY
 
               
REO_CLOSING_DATE
  The date the REO sale of the property is scheduled to close.          
MM/DD/YYYY
 
               
REO_ACTUAL_CLOSING_DATE
  Actual Date Of REO Sale           MM/DD/YYYY

 



--------------------------------------------------------------------------------



 



                                  Format Column/Header Name   Description  
Decimal   Comment
OCCUPANT_CODE
  Classification of how the property is occupied.            
 
               
PROP_CONDITION_CODE
  A code that indicates the condition of the property.            
 
               
PROP_INSPECTION_DATE
  The date a property inspection is performed.           MM/DD/YYYY
 
               
APPRAISAL_DATE
  The date the appraisal was done.           MM/DD/YYYY
 
               
CURR_PROP_VAL
  The current “as is” value of the property based on brokers price opinion or
appraisal.     2      
 
               
REPAIRED_PROP_VAL
  The amount the property would be worth if repairs are completed pursuant to a
broker’s price opinion or appraisal.     2      
 
               
If applicable:
               
 
               
DELINQ_STATUS_CODE
  FNMA Code Describing Status of Loan            
 
               
DELINQ_REASON_CODE
  The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.            
 
               
MI_CLAIM_FILED_DATE
  Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.      
    MM/DD/YYYY
 
               
MI_CLAIM_AMT
  Amount of Mortgage Insurance Claim Filed           No commas(,) or
dollar signs ($)
 
               
MI_CLAIM_PAID_DATE
  Date Mortgage Insurance Company Disbursed Claim Payment           MM/DD/YYYY
 
               
MI_CLAIM_AMT_PAID
  Amount Mortgage Insurance Company Paid On Claim     2     No commas(,) or
dollar signs ($)
 
               
POOL_CLAIM_FILED_DATE
  Date Claim Was Filed With Pool Insurance Company           MM/DD/YYYY
 
               
POOL_CLAIM_AMT
  Amount of Claim Filed With Pool Insurance Company     2     No commas(,) or
dollar signs ($)
 
               
POOL_CLAIM_PAID_DATE
  Date Claim Was Settled and The Check Was Issued By The Pool Insurer          
MM/DD/YYYY
 
               
POOL_CLAIM_AMT_PAID
  Amount Paid On Claim By Pool Insurance Company     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_A_CLAIM_FILED_DATE
  Date FHA Part A Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_AMT
  Amount of FHA Part A Claim Filed     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_A_CLAIM_PAID_DATE
  Date HUD Disbursed Part A Claim Payment           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_PAID_AMT
  Amount HUD Paid on Part A Claim     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_B_CLAIM_PAID_DATE
  Date HUD Disbursed Part B Claim Payment           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_PAID_AMT
  Amount HUD Paid on Part B Claim     2     No commas(,) or
dollar signs ($)
 
               
VA_CLAIM_FILED_DATE
  Date VA Claim Was Filed With the Veterans Admin           MM/DD/YYYY
 
               
VA_CLAIM_PAID_DATE
  Date Veterans Admin. Disbursed VA Claim Payment           MM/DD/YYYY
 
               
VA_CLAIM_PAID_AMT
  Amount Veterans Admin. Paid on VA Claim     2     No commas(,) or
dollar signs ($)

 



--------------------------------------------------------------------------------



 



Standard File Codes – Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

             
 
  •   ASUM-   Approved Assumption
 
  •   BAP-   Borrower Assistance Program
 
  •   CO-   Charge Off
 
  •   DIL-   Deed-in-Lieu
 
  •   FFA-   Formal Forbearance Agreement
 
  •   MOD-   Loan Modification
 
  •   PRE-   Pre-Sale
 
  •   SS-   Short Sale
 
  •   MISC-   Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
The Occupant Code field should show the current status of the property code as
follows:

             
 
  •   Mortgagor    
 
  •   Tenant    
 
  •   Unknown    
 
  •   Vacant    

The Property Condition field should show the last reported condition of the
property as follows:

             
 
  •   Damaged    
 
  •   Excellent    
 
  •   Fair    
 
  •   Gone    
 
  •   Good    
 
  •   Poor    
 
  •   Special Hazard    
 
  •   Unknown    

 



--------------------------------------------------------------------------------



 



Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

      Delinquency     Code   Delinquency Description
001
  FNMA-Death of principal mortgagor
002
  FNMA-Illness of principal mortgagor
003
  FNMA-Illness of mortgagor’s family member
004
  FNMA-Death of mortgagor’s family member
005
  FNMA-Marital difficulties
006
  FNMA-Curtailment of income
007
  FNMA-Excessive Obligation
008
  FNMA-Abandonment of property
009
  FNMA-Distant employee transfer
011
  FNMA-Property problem
012
  FNMA-Inability to sell property
013
  FNMA-Inability to rent property
014
  FNMA-Military Service
015
  FNMA-Other
016
  FNMA-Unemployment
017
  FNMA-Business failure
019
  FNMA-Casualty loss
022
  FNMA-Energy environment costs
023
  FNMA-Servicing problems
026
  FNMA-Payment adjustment
027
  FNMA-Payment dispute
029
  FNMA-Transfer of ownership pending
030
  FNMA-Fraud
031
  FNMA-Unable to contact borrower
INC
  FNMA-Incarceration

 



--------------------------------------------------------------------------------



 



Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as
follows:

      Status Code   Status Description
09
  Forbearance
17
  Pre-foreclosure Sale Closing Plan Accepted
24
  Government Seizure
26
  Refinance
27
  Assumption
28
  Modification
29
  Charge-Off
30
  Third Party Sale
31
  Probate
32
  Military Indulgence
43
  Foreclosure Started
44
  Deed-in-Lieu Started
49
  Assignment Completed
61
  Second Lien Considerations
62
  Veteran’s Affairs-No Bid
63
  Veteran’s Affairs-Refund
64
  Veteran’s Affairs-Buydown
65
  Chapter 7 Bankruptcy
66
  Chapter 11 Bankruptcy
67
  Chapter 13 Bankruptcy

 



--------------------------------------------------------------------------------



 



Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
The numbers on the 332 form correspond with the numbers listed below.
Liquidation and Acquisition Expenses:

  1.   The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     2.  
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     3.  
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.     4-12.   Complete as
applicable. Required documentation:

  *   For taxes and insurance advances – see page 2 of 332 form - breakdown
required showing period of coverage, base tax, interest, penalty. Advances prior
to default require evidence of servicer efforts to recover advances.     *   For
escrow advances — complete payment history (to calculate advances from last
positive escrow balance forward)     *   Other expenses — copies of corporate
advance history showing all payments     *   REO repairs > $1500 require
explanation     *   REO repairs >$3000 require evidence of at least 2 bids.    
*   Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate     *   Unusual or extraordinary items may require
further documentation.

  13.   The total of lines 1 through 12.

Credits:

  14-21.   Complete as applicable. Required documentation:

  *   Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions
and Escrow Agent / Attorney Letter of Proceeds Breakdown.     *   Copy of EOB
for any MI or gov’t guarantee     *   All other credits need to be clearly
defined on the 332 form

  22.   The total of lines 14 through 21.

 



--------------------------------------------------------------------------------



 



        Please Note:   For HUD/VA loans, use line (18a) for Part A/Initial
proceeds and line (18b) for Part B/Supplemental proceeds.           Total
Realized Loss (or Amount of Any Gain)           23.   For HUD/VA loans, use line
(18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
proceeds.

 



--------------------------------------------------------------------------------



 



Exhibit E-3A: Calculation of Realized Loss/Gain Form 332

                                      Prepared by:               Date:        
 
                               
 
  Phone:               Email Address:                                      



   Servicer Loan No.

   Servicer Name

   Servicer Address



                      WELLS FARGO BANK, N.A. Loan No.        
 
       
 
   
 
               
 
  Borrower’s Name:            
 
                         
 
               
 
  Property Address:                    

                 
 
  Liquidation Type: REO Sale   3rd Party Sale   Short Sale   Charge Off
 
                    Was this loan granted a Bankruptcy deficiency or cramdown  
Yes   No

If “Yes”, provide deficiency or cramdown amount
                                                                                                                        

              Liquidation and Acquisition Expenses:            
(1) Actual Unpaid Principal Balance of Mortgage Loan
  $                         (1)  
(2) Interest accrued at Net Rate
                            (2)  
(3) Accrued Servicing Fees
                            (3)  
(4) Attorney’s Fees
                            (4)  
(5) Taxes (see page 2)
                            (5)  
(6) Property Maintenance
                            (6)  
(7) MI/Hazard Insurance Premiums (see page 2)
                            (7)  
(8) Utility Expenses
                            (8)  
(9) Appraisal/BPO
                            (9)  
(10) Property Inspections
                            (10)  
(11) FC Costs/Other Legal Expenses
                            (11)  
(12) Other (itemize)
                            (12)  
Cash for Keys__________________________
                            (12)  
HOA/Condo Fees_______________________
                            (12)  
______________________________________
                            (12)  
 
           
Total Expenses
  $                         (13)  
Credits:
           
(14) Escrow Balance
  $                         (14)  
(15) HIP Refund
                            (15)  
(16) Rental Receipts
                            (16)  
(17) Hazard Loss Proceeds
                            (17)  
(18) Primary Mortgage Insurance / Gov’t Insurance
                            (18a) HUD Part A  
 
                            (18b) HUD Part B  
(19) Pool Insurance Proceeds
                            (19)  
(20) Proceeds from Sale of Acquired Property
                            (20)  

 



--------------------------------------------------------------------------------



 



              Liquidation and Acquisition Expenses:            
(21) Other (itemize)
                            (21)  
_________________________________________
                            (21)  
 
           
Total Credits
  $                         (22)  
Total Realized Loss (or Amount of Gain)
  $                         (23)  

 



--------------------------------------------------------------------------------



 



Escrow Disbursement Detail

                          Type (Tax /Ins.)   Date Paid   Period of Coverage  
Total Paid   Base Amount   Penalties   Interest
 
                       

 